EXHIBIT 10.1










AMENDED AND RESTATED

ASSET PURCHASE AGREEMENT

AMONG

DS HEALTHCARE GROUP, INC.,

WRG ACQUISITION CORPORATION

W/R GROUP, INC.,

WR GROUP IC-DISC, INC.,

STEFAN RUSSELL,

AND

CAREY WILLIAMS

As of DECEMBER 23, 2015

















--------------------------------------------------------------------------------







TABLE OF CONTENTS




BACKGROUND

1

 

 

ARTICLE I – SALE AND PURCHASE OF ASSETS

2

 

 

Section 1.1

Purchased Assets

2

Section 1.2

Excluded Assets

4

Section 1.3

Assumed Liabilities

4

Section 1.4

Excluded Liabilities

4

Section 1.5

Consideration

4

Section 1.6

The Closing

10

Section 1.7

Actions to be Taken at the Closing

10

Section 1.8

Possession of Purchased Assets

11

Section 1.9

Additional Actions

11

Section 1.10

Bank Accounts

11

 

 

 

ARTICLE II – REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER AND THE COMPANY

11

 

 

 

Section 2.1

Organization, Qualification and Corporate Power

12

Section 2.2

Capitalization

12

Section 2.3

Authorization of Transaction

13

Section 2.4

Non-Contravention

13

Section 2.5

Subsidiaries

14

Section 2.6

Compliance with Laws

14

Section 2.7

Financial Statements

15

Section 2.8

Absence of Certain Changes

15

Section 2.9

Undisclosed Liabilities

15

Section 2.10

Tax Matters

15

Section 2.11

Assets

17

Section 2.12

Owned Real Property

18

Section 2.13

Real Property Leases

18

Section 2.14

Contracts

18

Section 2.15

Accounts Receivable

20

Section 2.16

Powers of Attorney

20

Section 2.17

Insurance

20

Section 2.18

Warranties

21

Section 2.19

Litigation

21

Section 2.20

Employees

21

Section 2.21

Employee Benefits

21

Section 2.22

Inventories

23

Section 2.23

Environmental Matters

23

Section 2.24

Legal Compliance

24

Section 2.25

Customers

24

Section 2.26

Permits

24

Section 2.27

Certain Business Relationships with Affiliates

24

Section 2.28

Brokers’ Fees

24

Section 2.29

Books and Records

25

Section 2.30

Intellectual Property

25

Section 2.31

Disclosure

26

Section 2.32

Duty to Make Inquiry

26











--------------------------------------------------------------------------------












ARTICLE III – REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER

26

 

 

Section 3.1

Organization, Qualification and Corporate Power

26

Section 3.2

Capitalization

26

Section 3.3

Authorization of Transaction

27

Section 3.4

Non-Contravention

27

Section 3.5

DSH Subsidiaries

28

Section 3.6

SEC Reports

28

Section 3.7

Compliance with Laws

29

Section 3.8

Financial Statements

29

Section 3.9

Absence of Certain Changes

30

Section 3.10

Undisclosed Liabilities

30

Section 3.11

Off-Balance Sheet Arrangements

30

Section 3.12

Tax Matters

30

Section 3.13

Assets

31

Section 3.14

Owned Real Property

31

Section 3.15

Real Property Leases

31

Section 3.16

Contracts

32

Section 3.17

Accounts Receivable

33

Section 3.18

Powers of Attorney

33

Section 3.19

Insurance

33

Section 3.20

Warranties

33

Section 3.21

Litigation

34

Section 3.22

Employees

34

Section 3.23

Employee Benefits

34

Section 3.24

Environmental Matters

34

Section 3.25

Permits

35

Section 3.26

Certain Business Relationships with Affiliates

35

Section 3.27

Brokers’ Fees

35

Section 3.28

Disclosure

35

Section 3.29

Interested Party Transactions

35

Section 3.30

Duty to Make Inquiry

35

Section 3.31

Accountants

36

Section 3.30

Minute Books

36

Section 3.31

Board Action

36

 

 

 

ARTICLE IV – COVENANTS

36

 

 

Section 4.1

Closing Efforts

36

Section 4.2

Governmental and Third-Party Notices and Consents

36

Section 4.3

Form 8-K

37

Section 4.4

Operation of the Business

37

Section 4.5

Access to Information

.38

Section 4.6

Required Financing

39

Section 4.7

Operation of Parent’s Business

40

Section 4.8

Access to Parent Information

41

Section 4.9

Post-Closing Operation of the Business of the Corporations

41

Section 4.10

Expenses

41

Section 4.11

Pre-Closing Tax Liabilities

42

Section 4.12

Name Change and Fiscal Year

43

Section 4.13

Allocation of Total Consideration

43

Section 4.14

Employees; Employee Benefit Plans

43











--------------------------------------------------------------------------------












ARTICLE V – CONDITIONS TO SALE AND PURCHASE OF PURCHASED ASSETS

43

 

 

Section 5.1

Conditions to Each Party’s Obligations

43

Section 5.2

Conditions to Obligations of the Parent and Buyer

43

Section 5.3

Conditions to Obligations of the Stockholders and the Company

44

 

 

 

ARTICLE VI – INDEMNIFICATION

45

 

 

Section 6.1

Indemnification by Indemnifying Selling Parties

45

Section 6.2

Indemnification by Indemnifying Buying Parties

46

Section 6.3

Indemnification Claims

47

Section 6.4

Survival of Representations and Warranties

49

Section 6.5

Limitations on Claims for Indemnification

49

 

 

 

ARTICLE VII – TERMINATION

50

 

 

Section 7.1

Termination by Mutual Agreement

50

Section 7.2

Termination for Failure to Close

50

Section 7.3

Termination by Operation of Law

50

Section 7.4

Termination for Failure to Perform covenants or Conditions

50

Section 7.5

Effect of Termination or Default; Remedies

50

Section 7.6

Remedies; Specific Performance

51

 

 

 

ARTICLE VIII – MISCELLANEOUS

51

 

 

Section 8.1

Press Releases and Announcements

51

Section 8.2

No Third Party Beneficiaries

51

Section 8.3

Entire Agreement

51

Section 8.4

Succession and Assignment

51

Section 8.5

Counterparts and Facsimile Signature

52

Section 8.6

Headings

52

Section 8.7

Notices

52

Section 8.8

Governing Law

53

Section 8.9

Amendments and Waivers

53

Section 8.10

Severability

53

Section 8.11

Submission to Jurisdiction

53

Section 8.12

Waiver of Jury Trial

54

Section 8.13

Construction

54




EXHIBITS

DESCRIPTION

   --------

      -----------

Exhibit A

Bill of Sale

Exhibit B

Assignment and Assumption Agreement

Exhibit C

Trademark Assignment

Exhibit D

Domain Name Assignment

Exhibit E-1

Williams Purchase Price Note

Exhibit E-2

Russell Purchase Price Note

Exhibit F

Employment Agreement – Carey Williams

Exhibit G

Employment Agreement – Stefan Russell

Exhibit H

Stockholders Agreement

Exhibit I

DiscCo Merger Agreement

------------------------------------------------------











--------------------------------------------------------------------------------







AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

THIS AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (this “Agreement”), dated as
of December 23, 2015, by and among DS Healthcare Group, Inc., a Florida
corporation (the “DSH” or “Parent”); WRG Acquisition Corporation., an Arizona
corporation (the “Buyer”), W/R Group, Inc., an Arizona corporation (the
“Company” or the “Seller”); Stefan Russell (“Russell”); Carey Williams
(“Williams”); and, solely for purposes of Section 1.5(b) of this Agreement, WR
Group IC-Disc, Inc., a Nevada corporation (“DiscCo”).  Russell and Williams are
hereinafter sometimes individually referred to as a “Stockholder” and
collectively, as the “Stockholders.”  The Buyer, the Seller and the Stockholders
are each a “Party” and referred to collectively herein as the “Parties.”  This
Agreement amends and restates in its entirety an asset purchase agreement among
the Parties, dated as of August 31, 2015, as amended on December 7, 2015 (the
“Prior Agreements”).

W I T N E S S E T H:

WHEREAS, the Seller and DiscCo are developers, distributors, and online
retailers of advanced health and wellness products (the “Business”) with over
two million customers, retailing over 400 brands and 3500 products on 70
internet storefronts; its brands sold primarily internationally include Biovea,
Adrian London, Baby Labs, Enraged, Newton-Everett, Biomedx Research, Zoeez,
Acnegen, Anagen Research, Keratin MD, Eurovital and Oralgen; and

WHEREAS, the Seller desires to sell to Buyer, and the Buyer desires to purchase
from Seller, all of the “Purchased Assets” (as hereinafter described) and the
Business conducted by Seller (the “Acquisition”), and Buyer is willing to
assume, the Assumed Liabilities (as further set forth herein); and




WHEREAS, in consideration for the payment by the Buyer and the Parent of the
Total Consideration (hereinafter defined) payable as set forth in this Agreement
and the Buyer’s assumption of the Assumed Liabilities, the Stockholders are
willing to cause the Seller to sell the Purchased Assets to the Buyer; and

WHEREAS, simultaneously with the closing of the purchase of the Purchased
Assets, (a) each of Williams and Russell shall enter into five year Employment
Agreements with the Company and the Buyer, and (b) the Parties shall enter into
a Stockholders Agreement, all as hereinafter described; and

WHEREAS, following the closing of the purchase of the Purchased Assets and
Business of , it is contemplated that WRG Acquisition Corp., a Nevada
corporation and a wholly-owned subsidiary of DSH (the “Merger Subsidiary”)
shall, though a merger transaction, acquire 100% of the capital stock of DiscCo
pursuant to the terms of the “DiscCo Merger Agreement” (hereinafter defined),
whereupon DiscCo shall be merged into the Merger Subsidiary, and Merger
Subsidiary, as the Surviving Corporation, shall change its name to WR Group-IC
Disc, Inc.; and

WHEREAS, the Stockholders and the board of directors of the Company believe that
the sale of the Purchased Assets to the Buyer is in the best interests of the
Stockholders and the Company, and the Buyer and its board of directors believe
that the purchase of the Purchased Assets is in the best interests of the Buyer
and its stockholders.

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, agree as follows:














--------------------------------------------------------------------------------







ARTICLE I
SALE AND PURCHASE OF ASSETS

1.1

Purchased Assets. On the terms and subject to the conditions set forth in this
Agreement, at the Closing (defined below), Buyer shall purchase, acquire and
accept from Seller, and Seller shall sell, transfer, assign, convey and deliver
(collectively, “Transfer”) to Buyer, all and not less than all, of the Purchased
Assets. As used in this Agreement, the term “Purchased Assets” shall include,
without limitation, all of the assets, properties and rights of every type and
description, including, without limitation, all real, personal and mixed,
tangible and intangible assets, properties and rights, that are owned, leased,
licensed or otherwise used by Seller, and wherever located and whether or not
reflected on the books and records of Seller; provided, that the Purchased
Assets shall not include those specific assets or properties listed in
Section 1.2 hereof (the “Excluded Assets”). Without limiting the generality of
the foregoing, the Purchased Assets shall include, without limitation, the
following items, that exist on the date hereof and shall exist on the Closing
Date:




(a)

Intellectual Property.  All Intellectual Property (as hereinafter defined),
including, without limitation, all trademarks, trade names, trade secrets,
domain names, copyrights, designs, patents, patent applications and their
respective registrations and applications, and all computer software owned,
leased, used, or otherwise developed by Seller or any of its Affiliates in
connection with the Business, including all documentation thereof, including
those items identified on Schedule 1.1(a);




(b)

Equipment.  All equipment and other tangible personal property owned, leased,
used, or otherwise operated by Seller, including those items identified on
Schedule 1.1(b) (collectively, the “Equipment”) and all warranties and
guarantees, if any, express or implied, existing for the benefit of Seller in
connection with the Equipment to the extent transferable;




(c)

Inventories.  All raw materials, work-in-process and finished goods inventories
of ingredients, components and products, including , without limitation all
packaging materials and product formulations, that are owned, leased, used by or
otherwise available to Seller for sale in connection with the operation of the
Business (collectively, the “Inventories”);




(d)

Receivables.   All credit card receivables, merchant accounts, pay pal
receivables and/or all  other rights to collect funds from distributors and
customers of products sold or distributed by Seller (collectively, the
“Receivables”);




(e)

Contracts. All rights, title and interest in, and claims under all contracts,
leases and agreements that relate to the Seller and its Business, including
those set forth on Schedule 1.1(e), (collectively, the “Assumed Contracts”);




(f)

Lists.  All customer and vendor lists that relate to customers and vendors of
the Seller and its Business, as well as the originals of all Assumed Contracts
(or copies of the Assumed Contracts if originals are not available) and copies
of all customer correspondence;




(g)

Permits.  To the extent transferable, all Permits, if any, that relate to or are
maintained as part of the operations of the Business, including all right, title
and interest in all security deposits, surety deposits and bonds presently
maintained on behalf of Seller, if any, which relate to the Assumed Contracts;




(h)

Purchased Cash Items.  Not less than $500,000 which Seller and the Stockholders
believe is adequate to cover operating expenses of the Seller and DiscCo
incurred in the ordinary course of the Business through the Closing Date
(collectively, the “Purchased Cash Items”), shall be included in





2




--------------------------------------------------------------------------------







the Purchased Assets and/or the assets of DiscCo acquired by the Company
Subsidiary under the DiscCo Merger Agreement; provided, that in the event and to
the extent that the Stockholders and the Parent mutually determine that the
Buyer may require cash working capital in addition to $500,000, on the Closing
Date, the Stockholders may elect, in the exercise of their sole discretion, to
cause the Seller to lend such additional cash working capital to the Buyer, all
upon such terms and conditions as the Parties may mutually agree;




(i)

Capital Stock of Subsidiaries.

All, and not less than all, of the shares of capital stock of each direct and
indirect subsidiary of subsidiary of the Seller (each a “Subsidiary” and
collectively, the “Subsidiaries”) that is owned of record or beneficially by
Seller; all of which Subsidiaries are listed on Schedule 1.1(i) and on Schedule
2.5 to the Company Disclosure Schedules annexed hereto;




(j)

Books and Records.  Except as set forth in Section 1.3(b), books, records,
accounts, ledgers, files, documents, client deliverables, correspondence,
studies, reports, personnel and employment records and other records identified
on Schedule 1.1(j) that are related to the Purchase Assets and the Business
(collectively, the “Business Records”);




(k)

Prepayments. All prepaid rentals, deposits, advances and other prepaid expenses,
relating to the Assumed Contracts;




(l)

Tax Refunds. All refunds of Taxes relating to all periods ending on or after the
Closing Date;




(m)

Third Party Rights. All rights, claims, credits, causes of action or rights of
setoff against third Parties to the extent relating to the operation of the
Business or the ownership of the Purchased Assets on or after the Closing Date,
whether liquidated or unliquidated, fixed or contingent, including claims
pursuant to all warranties, representations and guarantees made by suppliers,
sales representatives, agents, licensors and licensees and other third Parties
in favor of the Business, including those arising in connection with products or
services purchased by or furnished to the Business affecting any of the
Purchased Assets;




(n)

Client Development Materials.  The Business’s client, potential client and
business development materials identified on Schedule 1.1(n);




(o)

Confidential Information.  The exclusive Business Confidential Information that
does not constitute Intellectual Property of the Business and all lists and
records that relates to  prospects and sales of the Business including, but not
limited to, sales forecasts, sales pipeline and sales tracking information,
whether stored in computer or by any other means or media;




(p)

Deposits.  All leasehold deposits, customer deposits, other deposits and down
payments for services or merchandise being purchased, all of which are listed on
Schedule 1.1(p) annexed hereto (“Deposits”);




(q)

Marketing Materials.  All marketing information and promotional materials and
files and any copies thereof including, without limitation, all market research,
product and service feedback, product and service reviews, and focus group
materials, in each case, in any and all media related solely to the Business;




(r)

Software.  All, software, programs, web site designs, books and records of
Seller related to the Business, including, but not limited to, such items stored
in computer or by any other means or media;





3




--------------------------------------------------------------------------------










(s)

Intangible Assets.  All other intangible assets, including without limitation
all "know-how," proprietary information and trade secrets relating to the
Purchased Assets; and




(t)

Goodwill.  All goodwill related to the Business (the “Goodwill”);




1.2

Excluded Assets. The Purchased Assets shall not include any of the Seller's
rights, privileges, title or interest in or to the assets of Seller not related
to the Business and, without limiting the generality of the foregoing, shall not
include the following assets (hereafter referred to as the "Excluded Assets"):




(a)

Excluded Cash Items.  All cash, cash equivalents and/or immediately marketable
securities, other than the Purchased Cash Items (the “Excluded Cash Items”);

(b)

Tax Refunds.  All refunds of Taxes relating to all periods ending prior to the
Closing Date;

(c)

Stock Book and Minute Book.  The stock records and minute book of the Company;
and

(d)

Personnel Records. All personnel records related to Business Employees and other
records that Seller is required by Law to retain in its possession or is not
permitted under Law to provide to Buyer



1.3

 Assumed Liabilities. In addition to the “Base Purchase Price” (hereinafter
defined), on the Closing Date, the Buyer shall assume and be responsible for
only those specific liabilities and obligations set forth below in this Section
1.3, as the same shall exist on the Closing Date (collectively, the “Assumed
Liabilities”):



(a)

Assumed Payables and Expenses. All of those specific accounts payable and
accrued expenses of Seller that relate solely to the Business that are listed on
Schedule 1.3(a)  annexed hereto and made a part hereof, as such Schedule 1.3(a)
shall be updated by the Seller through the Closing Date  (the “Assumed Payables
and Expenses”);



(b)

Assumed Contract Liabilities. All Liabilities and obligations from and after the
Closing Date under the Assumed Contracts and leases listed on Schedule 1.1(e)
that relate to the Business;



(c)

Post-Closing Contingent Liabilities.  Any product liability claims or other
actions at law or in equity related to product defects, failure to comply with
applicable laws and regulations or otherwise related to or arising from the
Buyer’s operation of the Business for all periods following the Closing Date;
and




1.4

Excluded Liabilities. Notwithstanding anything in this Agreement to the
contrary, unless express or implied by the context herein, or as otherwise
limited under Section 6.5 or elsewhere in this Agreement, and except for the
Assumed Liabilities set forth in Section 1.3:  (a) Buyer, the Merger Subsidiary
and Parent shall not, directly or indirectly, assume or become liable for any
other debt, obligations, indebtedness or other liabilities or obligations of
Seller or any of the Stockholders, whether or not such liabilities are required
to be set forth on a Seller balance sheet prepared in accordance with GAAP,
arise under any employment agreement or other Contract or writing (other than
the specific Assumed Contracts referred to in Sections 1.1(e) and identified on
the schedule thereto and the transactions contemplated in and by this Agreement,
including without limitation those agreements and documents identified and
referenced in Section 1.7) or result from any contingencies or claims of any
third person, firm, entity or Governmental Entity or regulatory authority; and
(b) Seller or the Stockholder, as the case may be, shall remain solely
responsible for all liabilities and obligations not





4




--------------------------------------------------------------------------------







assumed by Buyer under this Agreement as Assumed Liabilities or otherwise
undertaken by Buyer under this Agreement.  For the avoidance of doubt, only to
the extent arising from events that have occurred prior to Closing, and subject
to the requirement that written notice of any such claims that are received by
Buyer be tendered within 30 days of receipt by Buyer to the Seller and the
Stockholders, (i) subject to the last sentence of this Section 1.4, any and all
VAT or other Pre-Closing Tax obligations shall be retained by Stockholders and
the Seller pursuant to Section 4.11 hereof, and (ii) any fines, penalties, debts
or liabilities incurred by Seller, DiscCo or any of the Stockholders  in
connection with the failure by the Company or DiscCo prior to Closing to comply
with any requirements or obligations to register with applicable governmental
agencies or authorities, certain of the products sold by Seller, Disco or any of
their Subsidiaries, directly or through distributors or fulfillment centers to
retail consumers located in countries under the jurisdiction of such
governmental agencies or authorities, as determined, claimed and assessed by
such applicable governmental agencies or authorities, shall for all purposes be
deemed to be Excluded Liabilities.  Notwithstanding the foregoing, any tax
consequences of the Merger, as defined in Section 1.7, or any related
liabilities, whether to DiscCo, to Russell as the sole Stockholder of DiscCo, or
to Williams as a former Stockholder of DiscCo, arising as a result of the Merger
failing to qualify as a tax-free merger under Section 368 and related sections
of the Internal Revenue Code, thereby resulting in taxes to DiscCo, Russell or
Williams, shall not, for the purposes of this Agreement or the Merger, be
considered a Pre-Closing Tax obligation, shall be excluded from the
Stockholders’ responsibility under Section 4.11, and shall remain covered by the
tax indemnity agreement by Buyer and Buyer’s Affiliates in favor of Russell and
Williams.”




1.5

Consideration.  In consideration for the sale and Transfer of the Purchased
Assets, and in addition to its assumption of the Assumed Liabilities, on the
Closing Date, the Buyer shall pay to the Seller aggregate consideration of up to
Forty-Two Million Five Hundred Thousand ($42,500,000) Dollars (the “Total
Consideration”), allocated among the Base Purchase Price and the Earn-Out
Payments as set forth below.  Such Total Consideration shall be payable in the
manner as set forth below.

(a)

Base Purchase Price.  On the Closing Date, the Purchase shall pay to the
Stockholders in cash, by wire transfer of immediately available funds to
separate bank accounts designated by each Stockholder, the sum of Thirty Million
($30,000,000) Dollars (the “Base Purchase Price”).  The Base Purchase Price
shall be payable to the Stockholders on the Closing Date, as follows:

(i)

To Williams:

(A)

Twelve Million Seven Hundred and Fifty Thousand ($12,750,000) Dollars shall be
paid to Williams in cash by wire transfer of immediately available funds,

(B)

One Million ($1,000,000) Dollars shall be paid to Williams in cash on a date
which shall be twelve (12) months following the Closing Date, as evidenced by
the Buyer’s 4% $1,000,000 promissory note which shall be unconditionally
guaranteed by the Parent and in the form of Exhibit E-1 annexed hereto and made
a part hereof (the “Williams Purchase Price Note”); and

(C)

Five Hundred Thousand (500,000) shares of the common stock, par value $0.001 per
share, of the Parent (the “DSH Common Stock”), valued for the purposes of this
Agreement at $2.50 per share.

(ii)

To Russell:

(A)

Thirteen Million Two Hundred and Fifty Thousand ($13,250,000) Dollars shall be
paid to Russell in cash by wire transfer of immediately available funds;





5




--------------------------------------------------------------------------------







(B)

One Million ($1,000,000) Dollars shall be paid to Russell in cash on a date
which shall be twelve (12) months following the Closing Date, as evidenced by
the Buyer’s 4% $1,000,000 promissory note which shall be unconditionally
guaranteed by the Parent and in the form of Exhibit E-2 annexed hereto and made
a part hereof (the “Russell Purchase Price Note”); and

(C)

Three Hundred Thousand (300,000) shares of DSH Common Stock, valued for the
purposes of this Agreement at $2.50 per share.

(b)

Earn-Out Payments.

(i)

Definitions. For purposes of this Agreement, the following terms shall be
defined as follows:

(1)

“Corporations” shall mean collectively, the Buyer and the Merger Subsidiary for
all periods from and after the Closing Date, as successor in interest to the
Business of the Seller and DiscCo, collectively.

(2)

“Earn-Out Payments” shall mean payments to the Seller or the Stockholders (as
applicable) of a percentage of the accumulated “Pre-Tax Profits” (hereinafter
defined), up to a maximum aggregate amount of $12,250,000, payable as set forth
in this Section 1.5(b).

(3)

“Market Value” with respect to the DSH Common Stock, on any record date or other
date for determination of value, shall be deemed to be the average of the
closing price per share during the twenty (20) trading days before such record
or determination date. For the purpose of all relevant provisions of this
Agreement, the closing price for each day shall be the last reported sale price
as reported by the Nasdaq Stock Exchange.

(4)

“Person” shall mean any individual, corporation, partnership, limited liability
company, trust, or other entity.

(5)

“Pre-Tax Profits” shall mean, with respect to any Fiscal Measuring Year, the net
combined or consolidated profits of the Corporations, exclusive of and after
elimination of all inter-company transactions, as determined in accordance with
generally accepted accounting principles (“GAAP”), applied on a consistent basis
and consistent with the historical reporting practices of the Seller and DiscCo,
and after deduction of all salaries and bonuses, but before deductions for (A)
income taxes, (B) depreciation and amortization of intangible assets, (C)
payments in respect of interest charges on any “Required Financing” (hereinafter
defined) incurred by Buyer, and (D) payments of any performance bonus or profit
participation payable in respect of the applicable Fiscal Measuring Year to the
Stockholders pursuant to their respective Employment Agreements.

(6)

“Sale of Control” shall mean, as applied to the Parent and its consolidated
Subsidiaries, or either or both of the Corporations, as applicable, the sale of
all or substantially all of the assets or securities of any such Person, whether
by merger, consolidation, tender offer, or like combination, in any transaction
whereby the ability to elect a majority of the members of the board of directors
of such Person(s) shall be vested in unaffiliated third parties.

(ii)

Agreement of the Stockholders and Allocation of Earn-Out Payments.

  The Seller and Russell hereby acknowledges, understands, and agrees to (i)
irrevocably and unconditionally assign all of his rights to receive the Earn-Out
Payments to Williams or Williams’ assignees, (ii) irrevocably waive all of his
rights to collect, consent to or otherwise enforce the right of the





6




--------------------------------------------------------------------------------







Seller or the Stockholders to receive any or all of such Earn-Out Payments, and
(iii) irrevocably assigns all of such rights and interest in and to the Earn-Out
Payments to Williams.  Accordingly, all payments in respect of the Earn-Out
shall be payable solely to Williams or his designated assigns and all rights to
enforce the rights of the Seller or the Stockholders to the Earn-Out Payments
shall be vested solely in Williams.

(iii)

Earn-Out Payments. Commencing upon the Closing Date, the Seller or the
Stockholders shall be entitled to receive, upon the terms and subject to the
conditions hereinafter set forth, Earn-Out Payments based on the accumulated
Pre-Tax Profits of the Corporations for the five consecutive fiscal years of the
Corporations ending December 31, 2020, subject to extension as hereinafter
provided (the “Earn-Out Period”), until the Stockholders have received a maximum
aggregate amount not to exceed $12,250,000.  Such Earn-Out Payments shall be
paid, as to up to $10,000,000 in cash, and as up to $2,250,000 in the form of
additional shares of DSH Common Stock, all as set forth below.

(iv)

Annual Earn-Out Payments. In the event and to the extent that the Pre-Tax
Profits of the Corporations in any one of the five (5) fiscal years of the
Company ending December 31, 2016, December 31 2017, December 31 2018, December
31 2019 and December 31, 2020, subject to extension as set forth in  Section
1.5(b)(iv) below (each a “Measuring Fiscal Year” and collectively, the “Fiscal
Measuring Years”) shall equal or exceed $8,500,000 (the “Minimum Pre-Tax
Profits”), the Seller or the Stockholders shall be entitled to receive an
Earn-Out Payment in the amount of $2,450,000 (the “Annual Earn-Out Payment”),
which Annual Earn-Out Payment shall be allocated on the basis of $2,000,000 in
cash and $450,000 in additional shares of DSH Common Stock in accordance with
Section 1.5(b)(vii) below.  In the event that for any reason the actual Pre-Tax
Profits in any one Measuring Fiscal Year shall be less than the Minimum Pre-Tax
Profits, then and in such event, the Annual Earn-Out Payment that the Seller or
the Stockholders shall be entitled to receive in respect of such Measuring
Fiscal Year (the “Shortfall Measuring Year”) shall be twenty-five (25%) percent
of the actual Pre-Tax Profits earned by the Corporations in such Shortfall
Measuring Year.  

(v)

Extension of Earn-Out Period; Maximum Annual and Total Earn-Out Payments.
 Notwithstanding anything to the contrary, express or implied, set forth in this
Agreement, in the event that, for any reason, the Seller or the Stockholders
shall have not received the full $12,500,000 of Earn-Out Payments as at the end
of the initial five (5) Fiscal Measuring Years ending December 31, 2020, the
Earn-Out Period shall be automatically extended and the Earn-Out Payments shall
continue in accordance with the provision of this Section 1.5(b) in each of the
next immediately succeeding Fiscal Years thereafter until all $12,500,000 of
Earn-Out Payments shall have been received by the Seller or the Stockholders.
 In addition, and for the avoidance of doubt, in no event shall the maximum
amount of Annual Earn-Out Payment payable to the Seller or the Stockholders in
respect of any one Measuring Year exceed $2,450,000 (payable as to up to
$2,000,000 in cash and up to $450,000 in shares of DSH Common Stock), nor may
the total of all Earn-Out Payments payable to the Seller or the Stockholders
over the entire Earn-Out Period exceed $12,500,000.

(vi)

Crediting of Excess Pre-Tax Profits.  In the event that the actual Pre-Tax
Profits earned by the Corporations in any one or more Fiscal Measuring Year
during the Earn-Out Period shall exceed the Minimum Pre-Tax Profits, then the
amount of any actual Pre-Tax Profits in excess of the Minimum Pre-Tax Profits
(the “Excess Pre-Tax Profits”) shall be deemed to be Pre-Tax Profits for any
prior or subsequent Shortfall Measuring Year, and the Earn-Out Payment for such
Shortfall Measuring Year shall be recalculated to reflect the addition of such
Excess Pre-Tax Profits, subject at all times to the aggregate maximum of
$2,450,000 of Earn-Out Payments during each Measuring Fiscal Year. If such
recalculation results in an increase in the Earn-Out Payment to which
Stockholders would have been entitled with respect to a prior Fiscal Measuring
Year, then, Buyer shall remit such additional Earn-Out





7




--------------------------------------------------------------------------------







Payment, subject to the provisions of this Section 1.5(b), no later than thirty
(30) days following such determination by the appropriate representative of the
Buyer.

(vii)

Allocation of Annual Earn-Out Payments. A maximum of $2,000,000 of each Annual
Earn-Out Payment (a maximum of $10,000,000 in all Earn-Out Payments) shall be
paid via wire transfer to the bank account designated by the appropriate Seller
or Stockholder (“Cash Earn-Out Payments”), and a maximum of $450,000 of each
Annual Earn-Out Payment (a maximum of $2,250,000 in all Earn-Out Payments) shall
be paid in the form of shares of DSH Common Stock, based upon a Market Value of
such DSH Common Stock valued as of the Closing Date. On the Closing Date, the
Parent shall issue that number of shares of DSH Common Stock determined by
dividing (A) $2,250,000, by (B) the Market Value of DSH Common Stock as of
Closing Date (the “Stock Earn-Out Payment”).  

(viii)

Payment of Stock-Earn Out Payment. On the Closing Date, the Parent and Buyer
shall deliver the DSH Common Stock shares constituting the Stock Earn-Out
Payment to a third-party escrow account, to be maintained by Wilmington Trust
Company or other independent escrow agent reasonably acceptable to the
Stockholders, pursuant to an escrow agreement acceptable to the Parties hereto.
During the Earn-Out Period, up to 450,000 shares of DSH Common Stock shall be
released to the appropriate Seller or Stockholders annually during the Earn-Out
Period within thirty (30) days following delivery of calculation of the Pre-Tax
Profits by the appropriate representative of the Parent as to the Pre-Tax
Profits earned during the immediately preceding Fiscal Measuring Year.  Any
shares of DSH Common Stock not earned as of December 31, 2020 shall be tendered
back to the Buyer after December 31, 2020.

(ix)

Payment of Cash Earn-Out Payments. During the Earn-Out Period, the Cash Earn-Out
Payments shall, on a quarterly basis following the end of each of the four
fiscal quarter ended March 31, June 30, September 30 and December 31 of each
Fiscal Measuring Year, be paid in an amount equal to the lower of (i) 25% of the
Pre-Tax Profits earned during the fiscal quarters in question or (ii) $500,000,
into a third-party escrow account reasonably acceptable to the Seller and
Stockholders, pursuant to an escrow agreement reasonably acceptable to the
Parties hereto. The Cash Earn-Out Payments shall be released to the appropriate
Seller or Stockholder promptly after delivery of a review and calculation by the
appropriate representative of the Buyer of the Pre-Tax Profits of the
Corporations in each calendar quarter, but in no event later than fifty (50)
days following the end of the calendar quarter in question. Such quarterly
Annual Earn-Out Payments are subject to adjustment in the event the actual
annual Pre-Tax Profits of the Corporations earned for the full Fiscal Measuring
Year in question (as reviewed by the auditors for the Buyer in connection with
their audit of the consolidated financial statements of DSH for such Fiscal
Measuring Year) result in an increase or decrease of such quarterly Annual
Earn-Out Payments made.  

(x)

Letter of Credit. In order to secure payment of the Cash Earn-Out Payments, so
long as the Pre-Tax Profits shall equal or exceed the $8,500,000 of Minimum
Pre-Tax Profits in any one Fiscal Measuring Year, unless such requirement shall
be waived in writing by the Seller or Stockholders for consideration reasonably
satisfactory to Williams, as representative of the Seller and Stockholders, the
Buyer shall purchase a one-year bank letter of credit to insure payment of the
Cash Earn-Out Payment payable in the next succeeding Fiscal Measuring Year,
which letter of credit  shall (subject to achievement of the Minimum Pre-Tax
Profits at the end of the applicable Fiscal Measuring Year) be renewed annually
during the five Fiscal Measuring Years.

(xi)

Dispute Resolution. In the event that the Seller or a Stockholder shall dispute
the information set forth by the Buyer in the annual reports setting forth
Pre-Tax Profits (the “Earn-Out Reports”), then within thirty (30) calendar days
following the date of delivery of such Earn-Out Report, the Seller or
Stockholder shall provide written notice to the Parent specifying the amount





8




--------------------------------------------------------------------------------







disputed and the basis for the dispute, together with supporting documentation
reflecting the analysis of and justification for any recomputation made.  The
Parties shall make good faith efforts to resolve the dispute through
negotiations for a period of 30 calendar days following the receipt of the
written notice defining and describing the nature of the dispute. In the event
that the Parties are unable to finally resolve the dispute within such 30
calendar-day period, the parties to the dispute may elect by mutual agreement to
extend the period of negotiation and may elect by mutual agreement to engage a
mediator to assist in such negotiation. To the extent that any matter remains
unresolved following such negotiations, Parent and Stockholders shall jointly
select an independent accountant of recognized national standing to resolve any
remaining disagreements, which independent accountant shall not have provided
services to Parent, Stockholders, or the Company during the five-year period
preceding the date of its selection (the “Independent Accountant”). Parent and
Stockholders shall use their respective commercially reasonable efforts to cause
such Independent Accountant to make its determination within 30 calendar days of
accepting its selection. Within 10 business days after the date of determination
of such Independent Accountant, Buyer shall pay the amount of cash and Parent
shall cause the escrow agent to issue the number of shares of DSH Common Stock
to Seller or the Stockholders for the applicable Earn-Out Payment, if any, in
the manner set forth herein. The decision of the Independent Accountant shall be
a final, binding, and conclusive resolution of the Parties’ dispute, shall be
non-appealable, and shall not be subject to further review. If the Independent
Accountant’s decision indicates that the applicable Pre-Tax Profits in question
are equal to or greater than 110% of the amount previously reported by Buyer in
the applicable Earn-Out Report, then Parent or Buyer shall be responsible for
payment of all reasonable costs and expenses incurred by Stockholders in
connection with the dispute, including all costs and expenses of the Independent
Accountant.  In all other cases, the Seller or the Stockholders shall be
responsible for payment of all reasonable costs and expenses incurred by Seller
or the Stockholders in connection with the dispute, including all costs and
expenses of the Independent Accountant.

(xii)

Conduct of Business During Earn-Out Periods. Each of Parent and Buyer
acknowledges and agrees that the ability of the Corporations to meet the Minimum
Pre-Tax Profits and the ability of the Parties to calculate fairly and measure
the performance of the Corporations relative to such targets during each Fiscal
Measuring Year will depend to a significant degree upon maintaining the Business
of the Corporations.  Buyer (including for all purposes of this Section
1.5(b)(xi), the Merger Subsidiary and their Affiliates) agree (i) to act in good
faith at all times during each Fiscal Measuring Year during the Earn-Out Period;
(ii) to not fail to take any action that would be required by reasonable,
skillful, prudent, and diligent business persons engaged in the independent
operation of a business similar to the Business of the Corporations; and (iii)
not to take any action that would be unfairly prejudicial or discriminatory to
the Business of the Corporations, or the interests of the Seller or any
Stockholder in receiving the Earn-Out Payments. Without limiting the generality
of the foregoing, during the Earn-Out Period, Parent and Buyer will ensure as
follows:

(1)

Buyer will act in good faith and, acting as a reasonably, skillful, prudent, and
diligent person engaged in the independent operation of a business similar to
the Business of the Corporations, use its reasonable best efforts to enable the
Corporations to earn the Minimum Pre-Tax Profits during the Earn-Out Period,
including providing the Corporations with sufficient liquidity in order to make
the capital expenditures contemplated in the agreed-upon budgets of the
Corporations;

(2)

Buyer will review, and discuss with Stockholders, the future product sourcing
plans and future product pricing plans of the Business of the Corporations.
Buyer will ensure that such plans are consistent with preserving the reputation
and market position of the products manufactured and the brands owned by the
Corporations;

(3)

Buyer and Stockholders will review and discuss, any recommendations for any new
licenses, or material changes to, terminations or extensions of, existing





9




--------------------------------------------------------------------------------







licenses in connection with the Business of the Corporations, and in so doing,
Buyer shall act as a reasonable, skillful, prudent, and diligent person engaged
in the independent operation of a business similar to the business of the
Corporations;

(4)

Buyer will use its reasonable best efforts to encourage and facilitate the
growth and development of the Corporations;

(5)

Neither Corporation will be wound up, dissolved, or merged, amalgamated, or
otherwise reorganized such that either Corporation or the business of the
Corporations is no longer readily identifiable as a discreet business entity;

(6)

Separate books and records will be maintained related to each Corporation
sufficient to allow independent verification of the results of the operations of
the Corporations through the Earn-Out Period, for purposes of calculating
Pre-Tax Profits;

(7)

Unless Buyer has received prior written authorization from the Stockholders,
neither Corporation will accelerate or delay the recognition of revenue or
expense or delay investment in working or fixed capital, but shall account of
such items in accordance with GAAP; and

(8)

Buyer shall not terminate, hinder, obstruct, or adversely alter in any respect
any arrangements, written agreements, or business relationships in effect as of
the Closing Date between the Corporations and its agents or suppliers or
customers if such action would not be taken by reasonable, skillful, prudent,
and diligent business persons engaged in the independent operation of a business
similar to the business of the Corporations.

(xiii)

Accelerated Payments.  In the event that any of the following events (each, a
“Trigger Event”) occurs, then within five business days after the occurrence of
such Trigger Event, Buyer shall pay the amounts of cash and issue the number of
shares of DSH Common Stock (or cause to be issued or paid) to Stockholders in
accordance with the maximum amount of Earn-Out Payments that could otherwise be
earned by Stockholders pursuant to this Section 1.5(b), regardless of whether
the Minimum Pre-Tax Profits have been or will be achieved for such Fiscal
Measuring Year:

(1)

Buyer violates any of the terms of Section 1.5(b) in any material respect, and
Buyer does not cure such violation within sixty (60) calendar days of receipt of
notice of such violation;

(2)

Except in connection with a Sale of Control of the Parent and its consolidated
Subsidiaries (including the Corporations), the Parent shall effect a Sale of
Control of either or both of the Buyer or the Merger Subsidiary;

(3)

Either Buyer or the Merger Subsidiary dissolve or terminate their existence as a
going business concern;

(4)

Buyer becomes insolvent, suffer the entry of a judgment, decree, or order for
relief by a court of competent jurisdiction in an involuntary proceeding
commenced under any bankruptcy or insolvency laws that is not promptly stayed or
reversed, commence any voluntary preceding under any bankruptcy or insolvency
laws, undertake any type of general creditor work out, or make a general
assignment for the benefit of creditors; or

(5)

Parent or the Corporations takes any corporate or other action to authorize or
cause any of the foregoing.





10




--------------------------------------------------------------------------------







1.6

The Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of CKR Law LLP, in New York, New
York, commencing at 10:00 a.m. local time, or via the exchange of electronic
signature pages, on such date as all of the conditions to the obligations of the
Parties to consummate the transactions contemplated hereby have been satisfied
or waived, on such mutually agreeable later date as soon as practicable after
the satisfaction or waiver of all conditions (excluding the delivery of any
documents to be delivered at the Closing by any of the Parties) set forth in
Article V hereof (the “Closing Date”).  Notwithstanding the foregoing, the
Parties hereto agree that to the extent possible (a) the acquisition of the
Purchased Assets and assumption of the Assumed Liabilities shall be treated for
all purposes as if it had been consummated on January 1, 2016 (the “Effective
Closing Date”), (b) the Buyer shall be treated as the owner of the Purchased
Assets and the Business of the Seller and its Subsidiaries on and after the
Effective Closing Date, and (c) the results of operations of the Business of the
Seller and its Subsidiaries on and after the Effective Closing Date shall be
attributed to the Buyer.  In no event shall the Closing and the Closing Date be
later than February 5, 2016 (the “Outside Closing Date”), unless otherwise
approved in writing by each of the Stockholders and the Buyer.   As used in this
Agreement, the term “Business Day” means any day other than a Saturday, a Sunday
or a day on which banks in the state of New York are required or authorized by
applicable Law to close.  

1.7

Actions to be Taken at the Closing. At the Closing, the Parties will take the
following actions and deliver the following documents:




(a)

Seller will execute and deliver to Buyer a Bill of Sale substantially in the
form attached hereto as Exhibit A (the “Bill of Sale”) and an Assignment and
Assumption Agreement substantially in the form attached hereto as Exhibit B (the
“Assignment and Assumption Agreement”) each duly executed by Seller, together
with such other instruments of conveyance and evidence of the transfer of title
to the Purchased Assets from Seller to Buyer including without limitation a
Trademark Assignment to Seller substantially in the form attached hereto as
Exhibit C (the “Trademark Assignment”), and a Domain Name Assignment to Buyer
substantially in the form attached hereto as Exhibit D (the “Domain Name
Assignment”);




(b)

the Stockholders and the Seller shall deliver to the Buyer the various
certificates, instruments and documents required to be delivered by the Company
pursuant to Sections 5.1 and 5.2;

(c)

the Buyer shall deliver to the Seller and the Stockholders the various
certificates, instruments and documents required to be delivered by the Buyer
and/or its subsidiaries pursuant to Sections 5.1 and 5.3;

(d)

the Buyer shall pay to Williams the sum of Twelve Million Seven Hundred and
Fifty Thousand ($12,750,000) Dollars by wire transfer of immediately available
funds to a bank account designated by Williams;

(e)

the Buyer shall pay to Russell the sum of Thirteen Million Two Hundred and Fifty
Thousand ($13,250,000) Dollars by wire transfer of immediately available funds
to a bank account designated by Russell;

(f)

The Buyer and the Parent shall deliver to each of Williams and Russell their
respective Williams Purchase Price Note and Russell Purchase Price Note in the
forms of Exhibit E-1 and Exhibit E-2 annexed hereto and made a part hereof
(collectively, the “Purchase Price Notes”);





11




--------------------------------------------------------------------------------







(g)

The Parent shall deliver to each of Williams and Russell stock certificates
evidencing 500,000 shares of DSH Common Stock and 300,000 shares of DSH Common
Stock, issuable to Williams and Russell, respectively, pursuant to Clause (C) of
Section 1.5(a)(i) of this Agreement;

(h)

Williams and the Buyer shall enter into a five-year employment agreement in
substantially the form of Exhibit F annexed hereto and made a part hereof (the
“Williams Employment Agreement”);

(i)

Russell shall enter into a five-year employment agreement with DSH and the
Merger Subsidiary, in substantially the form of Exhibit G annexed hereto and
made a part hereof (the “Russell Employment Agreement”);

(j)

Williams, Russell, the Corporations and the Parent shall each execute and
deliver the stockholders agreement in the form of Exhibit H annexed hereto and
made a part hereof (the “Stockholders Agreement”);

(k)

Russell, DiscCo and the Merger Subsidiary shall have entered into an agreement
and plan of merger in the form of Exhibit I annexed hereto and made a part
hereof (the “DiscCo Merger Agreement”), pursuant to which DiscCo shall be merged
with and into the Merger Subsidiary (the “Merger”) with the Merger Subsidiary as
the surviving corporation of the Merger; and

(l)

Immediately upon Closing, DSH or the Buyer shall arrange to pay to Williams, by
wire transfer of immediately available funds to a bank account designated by
Williams, the outstanding accrued principal and interest payable under that
certain $4,000,000 secured promissory note dated July 15, 2015 of DiscCo (the
“DiscCo Purchase Note”) assumed by the Merger Subsidiary under the DiscCo Merger
Agreement.

1.8

Possession of Purchased Assets.   Simultaneous with the Closing Date, the Seller
and the Stockholders shall give the Buyer full possession and enjoyment of the
Purchased Assets and the Business of the Seller.

1.9

Additional Actions.  If at any time after the Closing Date, the Parties shall
consider or be advised that any deeds, bills of sale, assignments or assurances
or any other acts or things are reasonably necessary, desirable or proper (a) to
vest, perfect or confirm, of record or otherwise, in the Buyer, its right, title
or interest in, to or under any of the rights, privileges, powers, franchises,
properties or assets of the Purchased Assets or the Company, or (b) otherwise to
carry out the purposes of this Agreement, Buyer and the Company and their proper
officers and directors or their designees shall be authorized (to the fullest
extent allowed under applicable Law) to execute and deliver, in the name and on
behalf of either the Buyer or the Company, all such deeds, bills of sale,
assignments and assurances and do, in the name and on behalf of the Company, all
such other acts and things necessary, desirable or proper to vest, perfect or
confirm its right, title or interest in, to or under any of the rights,
privileges, powers, franchises, properties or assets of the Company and the
Purchased Assets, as applicable, and otherwise to carry out the purposes of this
Agreement.

1.10

Bank Accounts.  On the Closing Date, Williams, Russell and a person designated
by the Buyer (the “Buyer Representative”) shall be included as authorized
signatories to the bank accounts to be established by the Corporations.





12




--------------------------------------------------------------------------------







ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS AND THE COMPANY

The Stockholders, on a several but not joint basis, and the Company represent
and warrant to the Buyer that the statements contained in this Article II are
true and correct, except as set forth in the disclosure schedule provided by the
Company to the Buyer no later than thirty (30) days following the date of this
Agreement (the “Company Disclosure Schedule”). Except for the representations
and warranties contained in Sections 2.1, 2.2, 2.3 and 2.4, which are made
(subject only to the specific exceptions set forth below) without qualification,
all of the other representations and warranties of the Company Stockholder
contained in this Article II are made “to the knowledge” of the Company or “to
the knowledge” of the Stockholders.  For purposes of this Article II, the phrase
“to the knowledge” or any phrase of similar import shall be deemed to refer to
the actual knowledge of the Stockholders, after due inquiry, and acting in his
capacity as a stockholder, executive officer and director of the Company.

The Company Disclosure Schedule shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Article II; and to the
extent that it is clear from the context thereof that such disclosure also
applies to any other numbered paragraph contained in this Article II, the
disclosures in any numbered paragraph of the Disclosure Schedule shall qualify
such other corresponding numbered paragraph in this Article II.  

2.1

Organization, Qualification and Corporate Power.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Arizona.  The Company is duly qualified to conduct business and is in
good standing under the laws of each jurisdiction in which the nature of its
businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect (as defined below).  The
Company has all requisite corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.  The Company has furnished or made available to the Buyer complete
and accurate copies of its certificate of incorporation and bylaws.  The Company
is not in default under or in violation of any provision of its certificate of
incorporation, as amended to date, or its bylaws, as amended to date.  The
Company is a SubChapter S corporation within the meaning of Section 1361, et.
seq. of the Code. Notwithstanding the foregoing, due to the fact that the
Company operates in foreign jurisdictions via the Internet, both domestically
and internationally, no general representations as to qualifications in all such
jurisdictions can be made. However, to the knowledge of the Stockholders, no
claims have been made in any jurisdictions that the Company is not qualified to
conduct business there or is not in good standing there.

For purposes of this Agreement, the term “Company Material Adverse Effect” means
a material adverse effect on the assets, business, financial condition, or
results of operations of the Company; provided, however, that changes or effects
relating to the following clauses (a) through (i) shall be deemed not to
constitute a “Material Adverse Effect” and shall not be considered in
determining whether a “Material Adverse Effect” has occurred: (a) changes in
economic or political conditions or the financing, banking, currency or capital
markets in general; (b) changes in laws or orders or regulations or
interpretations thereof or changes in GAAP or accounting requirements or
principles or interpretations thereof or any other change or effect arising out
of or relating to any Action or Order before a Governmental Entity; (c) changes
affecting industries, markets or geographical areas in which the Company
conducts its business; (d) the negotiation, announcement, execution, pendency or
performance of this Agreement or the transactions contemplated hereby or any
communication by Buyer or any of its Affiliates of its plans or intentions
(including in respect of employees) with respect to any of the business of the
Company; (e) the consummation of the transactions contemplated by this Agreement
or any actions by Buyer taken pursuant to this Agreement or in connection with
the transactions contemplated hereby; (f) any natural





13




--------------------------------------------------------------------------------







disaster or any acts of terrorism, sabotage, military action, armed hostilities
or war (whether or not declared) or any escalation or worsening thereof,
regardless of whether occurring or commenced before or after the date of this
Agreement; (g) fluctuations or changes in the value of the Euro, the United
States dollar or any adverse economic event affecting the European Union
generally; or (h) any other events or circumstances beyond the reasonable
control of the Company.

   

2.2

Capitalization.  The authorized capital stock of the Company consists of 1,000
shares of Company Common Stock.  As of the date of this Agreement and as of
immediately prior to the Closing Date, and without giving effect to the
transactions contemplated by this Agreement or any of the other Transaction
Documentation, 1,000 shares of Company Common Stock are issued and outstanding.
 Fifty (50%) percent of the issued and outstanding shares of Company Common
Stock is owned of record and beneficially by Russell and fifty (50%) percent of
the issued and outstanding shares of Company Common Stock is owned of record and
beneficially by Williams.  There are no other shares of capital stock of either
the Company issued and outstanding and there are no options, warrants,
convertible notes or debentures or other rights (whether under Contract or
otherwise) granting any Person the right to acquire or subscribe to any capital
stock of the Company. All of the issued and outstanding shares of Company Common
Stock has been duly authorized, validly issued, fully paid, non-assessable and,
effective as of the Closing Date, free of all preemptive rights.  Except for a
stock buy/sell agreement among the Stockholders, as amended to date (the
“Buy/Sell Agreement”), to the knowledge of the Stockholders, there are no other
agreements among other parties, to which the Company or the Stockholders are
parties, and to which they are bound, with respect to the voting (including
without limitation voting trusts or proxies) or sale or transfer (including
without limitation agreements relating to rights of first refusal, co-sale
rights or “drag-along” rights) of any securities of the Company.  At the Closing
Date, the Buy/Sell Agreement shall automatically and without any further action
on the part of the Company or the Stockholders, terminate in accordance with its
terms.

2.3

Authorization of Transaction.  The Company has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
 By their execution and delivery of this Agreement each of the Stockholders,
both in their individual capacities and as members of the board of directors of
the Company, do hereby approve and adopt in all respects this Agreement and all
of the transactions contemplated by this Agreement and the Exhibits and
Schedules hereto (collectively, the “Transaction Documents”) and do hereby
acknowledge that such approval by each of the Stockholders, represents the vote
of all of stockholders of the Company as required by applicable Law.  The
consummation of the transactions contemplated hereby has been duly and validly
authorized by all necessary individual and corporate action on the part of the
Company and the Stockholders.  This Agreement and the Exhibits hereto have been
duly and validly executed and delivered by the Stockholders and the Company and
constitutes a valid and binding obligation of the Stockholders and the Company,
enforceable against them in accordance with their respective terms, except as
such enforceability may be limited under applicable bankruptcy, insolvency and
similar laws, rules or regulations affecting creditors’ rights and remedies
generally and to general principles of equity, whether applied in a court of law
or a court of equity.

2.4

Non-contravention.  Neither the execution and delivery by Stockholders or the
Company of this Agreement nor the consummation by the Stockholders and the
Company of the transactions contemplated hereby will (a) conflict with or
violate any provision of the certificate of incorporation or bylaws of the
Company, as amended to date, (b) require on the part of the Stockholders or the
Company any filing with, or any permit, authorization, consent or approval of,
any court, arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority or agency (a “Governmental Entity”) except
as set forth or otherwise contemplated in this Agreement, the DiscCo Merger
Agreement, or any of the Transaction Documents, (c) conflict with, result in a
breach of, constitute (with or without due notice or lapse of time





14




--------------------------------------------------------------------------------







or both) a default under, result in the acceleration of obligations under,
create in any party the right to terminate, modify or cancel, or require any
notice, consent or waiver under, any contract or instrument to which the
Stockholders or the Company is a party or by which the Company is bound or to
which any of their assets is subject, except for (i) any conflict, breach,
default, acceleration, termination, modification or cancellation in any contract
or instrument set forth in Section 2.4 of the Company Disclosure Schedule, for
which the Stockholders or the Company is obligated to use its Reasonable Best
Efforts to obtain waiver, consent or approval pursuant to Section 4.2(b), (ii)
any conflict, breach, default, acceleration, termination, modification or
cancellation which would not reasonably be expected to have a Company Material
Adverse Effect and would not reasonably be expected to adversely affect the
consummation of the transactions contemplated hereby or (iii) any notice,
consent or waiver the absence of which would not have a Company Material Adverse
Effect and would not adversely affect the consummation of the transactions
contemplated hereby, (d) result in the imposition of any Security Interest (as
defined below) upon any assets of the Company, or (e) violate any federal,
state, local, municipal, foreign, international, multinational, Governmental
Entity or other constitution, law, statute, ordinance, principle of common law,
rule, regulation, code, governmental determination, order, writ, injunction,
decree, treaty, convention, governmental certification requirement or other
public limitation, U.S. or non-U.S., including Tax and U.S. antitrust laws
(collectively, “Laws”) applicable to the Stockholders or the Company or any of
its properties or assets.  For purposes of this Agreement: “Security Interest”
means any mortgage, pledge, security interest, encumbrance, charge or other lien
(whether arising by contract or by operation of law), other than (i) mechanic’s,
materialmen’s and similar liens, (ii) liens arising under worker’s compensation,
unemployment insurance, social security, retirement and similar legislation,
(iii) liens on goods in transit incurred pursuant to documentary letters of
credit, in each case arising in the Ordinary Course of Business (as defined
below) of the Company and not material to the Company; and (iv) interests
pledged or committed in the Ordinary Course of Business in connection with
financing and vendor agreements; and “Ordinary Course of Business” means the
ordinary course of the Business of the Company and DiscCo, consistent with past
custom and practice (including with respect to frequency and amount).

2.5

Subsidiaries.  Schedule 2.5 to the Company Disclosure Schedules lists the name,
record owner and jurisdiction or organization of each of the Company
Subsidiaries.

2.6

Compliance with Laws.

(a)

The Company and the conduct and operations of its Business, is in full
compliance with all rules and regulations of the United States Food and Drug
Administration (the “FDA”) and all of the products sold by the Company outside
of the United States that might require registration under the Laws of any such
foreign jurisdiction, are vitamin supplements or nutraceutical products that
would not otherwise require registration with or approval by the FDA if such
products had been sold within the United States;

(b)

Except as disclosed on Schedule 2.6 to the Company Disclosure Schedule, the
Company and the conduct and operations of its Business, is in compliance with
all Laws applicable to the Company or any of its properties or assets, except
for any violations or defaults that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Company Material Adverse
Effect;

(c)

The Company has complied with all federal and state securities laws and
regulations, including being current in all of its reporting obligations under
such federal and state securities laws and regulations;





15




--------------------------------------------------------------------------------







(d)

Except as disclosed on Schedule 2.6 to the Company Disclosure Schedule, the
Company has not, and the past and present officers, directors and Affiliates of
the Company has not, been the subject of, nor does any officer or director of
the Company has any reason to believe that the Company or any of its officers,
directors or Affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;

(e)

The Company has not been the subject of any voluntary or involuntary bankruptcy
proceeding, nor has it been a party to any material litigation;

(f)

The Company has not, and the Stockholders or other past and present officers,
directors and Affiliates have not, been the subject of, nor does any officer or
director of the Company have any reason to believe that the Company or any of
its officers, directors or Affiliates will be the subject of, any civil,
criminal or administrative investigation or proceeding brought by any United
States federal or state agency having regulatory authority over such entity or
person; and

(g)

The Company does not and will not on the Closing, have any undisclosed
liabilities, contingent or otherwise, including but not limited to notes payable
and accounts payable, and is not a party to any executory agreements.

2.7

Financial Statements.  The Stockholders have provided or made available to the
Buyer (a) the unaudited (after giving effect to the elimination of all
inter-company transactions as between the Company and DiscCo) consolidated
balance sheets of the Company and DiscCo (the “Company Balance Sheets”) at
December 31, 2013 and December 31, 2014 (the “Company Annual Balance Sheets”),
(b) the related statements of operations and cash flows for the period from
January 1, 2013 to December 31, 2013 and January 1, 2014 to December 31, 2014
(the “Company Annual Income Statements” and together with the Company Annual
Balance Sheets, the “Company Annual Financial Statements”), and (c) the
unaudited balance sheet and statement of operations of the Company for the nine
(9) months ended September 30, 2015 (the “2015 Financial Statements”).  The
Company Annual Financial Statements and the 2015 Financial Statements are
attached as Section 2.7 of the Company Disclosure Schedule. Prior to the Closing
Date, the Stockholders will cause the Company to deliver to the Buyer, if
required under Regulation S-X, as promulgated under the Securities Act of 1933,
as amended (the “Securities Act”), the unaudited consolidated balance sheets and
statements of operations of the Company and DiscCo for the nine (9) months ended
September 30, 2015 (collectively, together with the 2015 Financial Statements,
the “Interim Financial Statements”).  The Company Annual Financial Statements
and the Interim Financial Statements have been, and when delivered, will fairly
present in all material respects the financial condition, results of operations
and cash flows of the Company and as of the respective dates thereof and for the
periods referred to therein. To the knowledge of the Stockholders, the Company
Annual Financial Statements and the Interim Financial Statements may be
retroactively adjusted to be in accordance with GAAP.   

2.8

Absence of Certain Changes.  Since June 30, 2015, and except as set forth in
Section 2.8 of the Company Disclosure Schedule, (a) to the knowledge of the
Stockholders and the Company, there has occurred no event or development which,
individually or in the aggregate, has had, or could reasonably be expected to
have in the future, a Company Material Adverse Effect, and (b) the Company has
not taken any of the actions set forth in paragraphs (a) through (n) of
Section 4.4.

2.9

Except as set forth in Section 2.9 of the Company Disclosure Schedule, the
Company has no liabilities (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due), except for (a) liabilities shown on the Company





16




--------------------------------------------------------------------------------







September 30, 2015 Balance Sheet referred to in Section 2.7, (b) liabilities not
exceeding $25,000 in the aggregate that have arisen since September 30, 2015 in
the Ordinary Course of Business and (c) contractual and other liabilities
incurred in the Ordinary Course of Business which are not required by GAAP to be
reflected on a balance sheet.

2.10

Tax Matters.  

(a)

For purposes of this Agreement, the following terms shall have the following
meanings:

(i)

“Taxes” means all taxes, charges, fees, levies or other similar assessments or
liabilities, including without limitation income, gross receipts, ad valorem,
premium, value-added or VAT, excise, real property, personal property, sales,
use, transfer, withholding, employment, unemployment insurance, social security,
business license, business organization, environmental, workers compensation,
payroll, profits, license, lease, service, service use, severance, stamp,
occupation, windfall profits, customs, duties, franchise and other taxes imposed
by the United States of America or any state, local or foreign government, or
any agency thereof, or other political subdivision of the United States or any
such government, and any interest, fines, penalties, assessments or additions to
tax resulting from, attributable to or incurred in connection with any tax or
any contest or dispute thereof.

(ii)

“Tax Returns” means all United States of America, state, local or foreign
government reports, returns, declarations, statements or other information
required to be supplied by the Company or the Stockholders to a taxing authority
in connection with the Taxes.

(b)

The Company has elected to be taxed as a SubChapter S corporation under Section
1361 et. seq. of the Code since June 7, 2001.  The Company has no potential
built in gain tax under Section 1374 of the Code.

(c)

Except as set forth in Section 2.10 of the Company Disclosure Schedule, each of
the Stockholders or the Company has filed on a timely basis (taking into account
any valid extensions) all material Tax Returns that it was required to file, and
all such Tax Returns were complete and accurate in all material respects.  The
Company is not and has never been a member of a group of corporations with which
it has filed (or been required to file) consolidated, combined or unitary Tax
Returns, other than a group of which only the Company and the DiscCo are or were
members.  The Stockholders and the Company, as applicable, have paid on a timely
basis all Taxes that were due and payable in accordance with the Tax Returns.
 The unpaid Taxes of the Company for tax periods through the Company Balance
Sheet Date do not exceed the accruals and reserves for Taxes (excluding accruals
and reserves for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the Company Balance Sheet.  Except as
set forth in Section 2.10 of the Company Disclosure Schedule, the Stockholders
have no actual or potential liability for any Tax obligation of any taxpayer
other than the Company and DiscCo (including without limitation any affiliated
group of corporations or other entities that included the Company or DiscCo
during a prior period).  All Taxes that the Company or DiscCo is or was required
by law to withhold or collect have been duly withheld or collected and, to the
extent required, have been paid to the proper Governmental Entity.

(d)

Except as set forth in Section 2.10 of the Company Disclosure Schedule, the
Stockholders have delivered or made available to the Buyer complete and accurate
copies of all federal income Tax Returns, examination reports and statements or
notices of deficiencies assessed or proposed to be assessed against or agreed to
by the Stockholders or the Company since the date of the Company’s incorporation
(the “Organization Date”).  No examination or audit of any Tax Return of the
Stockholders





17




--------------------------------------------------------------------------------







or the Company by any Governmental Entity is currently in progress or, to the
knowledge of the Company, threatened or contemplated.  Neither the Stockholders
nor the the Company has been informed by any jurisdiction that the jurisdiction
believes that the Company or the Stockholders was required to file any Tax
Return that was not filed.  Neither the Company nor the Stockholders has waived
any statute of limitations with respect to Taxes or agreed to an extension of
time with respect to a Tax assessment or deficiency.

(e)

The Company: (i) is not a “consenting corporation” within the meaning of Section
341(f) of the Code, and none of the assets of the Company or DiscCo are subject
to an election under Section 341(f) of the Code; (ii) has not been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(l)(A)(ii)
of the Code; (iii) has not made any payments, is obligated to make any payments,
or is a party to any agreement that could obligate it to make any payments that
may be treated as an “excess parachute payment” under Section 280G of the Code;
(iv) has no actual or potential liability for any Taxes of any person (other
than the Company ) under Treasury Regulation Section 1.1502-6 (or any similar
provision of federal, state, local, or foreign law), or as a transferee or
successor, by contract, or otherwise; (v) is not or has not been required to
make a basis reduction pursuant to Treasury Regulation Section 1.1502-20(b) or
Treasury Regulation Section 1.337(d)-2(b); (vi) there are no Tax rulings of
which Company is a subject, requests for rulings by Company, or closing
agreements entered into by Company that could affect such entity’s liability for
Taxes for any period after the Closing Date; (vii) the Company has not engaged
in a reportable transaction; (viii) no power of attorney with respect to any Tax
matter is currently in force with respect to the Company that would, in any
manner, bind, obligate, or restrict Buyer.

(f)

None of the assets of the Company: (i) is property that is required to be
treated as being owned by any other person pursuant to the provisions of former
Section 168(f)(8) of the Code; (ii) is “tax-exempt use property” within the
meaning of Section 168(h) of the Code; or (iii) directly or indirectly secures
any debt the interest on which is tax exempt under Section 103(a) of the Code.

(g)

Neither the Company nor the Stockholders (i) has undergone a change in its
method of accounting resulting in an adjustment to its taxable income pursuant
to Section 481 of the Code, (ii) has any knowledge that any taxing authority has
proposed any such adjustment or change, which proposal is currently pending; and
(iii) has an application pending with any taxing authority requesting permission
for any change in accounting methods that relates to the Company.

(h)

No state or federal “net operating loss” of the Company determined as of the
Closing Date is subject to limitation on its use pursuant to Section 382 of the
Code or comparable provisions of state law as a result of any “ownership change”
within the meaning of Section 382(g) of the Code or comparable provisions of any
state law occurring prior to the Closing Date.

(i)

The Stockholders and the Company have not taken any reporting position on a Tax
Return, which reporting position (i) if not sustained would be reasonably
likely, absent disclosure, to give rise to a penalty for substantial
understatement of federal income Tax under and within the meaning of
Section 6662 of the Code (or any predecessor statute or any corresponding
provision of any such predecessor statute, or state, local, or foreign Tax law),
and (ii) have not been adequately disclosed on such Tax Return in accordance
with Section 6662(d)(2)(B) of the Code (or corresponding provision of any such
predecessor statute, or state, local, or foreign Tax law).

(j)

The Company is not a direct or indirect beneficiary of a guarantee of Tax
benefits or any other arrangement that has the same economic effect (including
an indemnity from a seller or lessee of property, or other insurance) with
respect to any transaction or tax opinion relating to the





18




--------------------------------------------------------------------------------







Company. The Company does not own any “corporate acquisition indebtedness”
within the meaning of Section 279 of the Code.  

(k)

 The Company has never been (i) a “passive foreign investment company,” (ii) a
“foreign personal holding company,” (iii) a “foreign sales corporation,” (iv) a
“foreign investment company,” or (v) a Person other than a United States Person,
each within the meaning of the Code.

(l)

There are no Encumbrances for Taxes (other than for current Taxes not yet due
and payable) upon the Company’ assets or real property.

2.11

Assets.  The Company owns or leases all tangible assets reasonably necessary for
the conduct of its Business as presently conducted.  Except as set forth in
Section 2.11 of the Company Disclosure Schedule, each such tangible asset is
free from material defects, has been maintained in accordance with normal
industry practice, is in good operating condition and repair (subject to normal
wear and tear) and is suitable for the purposes for which it presently is used.
 Except as set forth in Section 2.11 of the Company Disclosure Schedule, no
asset of the Company (tangible or intangible) (including without limitation any
shares or other equity interests in or securities of the Company is subject to
any Security Interest.

2.12

Owned Real Property.  The Company owns no real property.

2.13

Real Property Leases.  Section 2.13 of the Company Disclosure Schedule lists all
real property leased or subleased to or by the Company and lists the term of
such lease, any extension and expansion options, and the rent payable
thereunder.  The Company has delivered or made available to the Buyer complete
and accurate copies of the leases and subleases listed in Section 2.13 of the
Company Disclosure Schedule.  With respect to each lease and sublease listed in
Section 2.13 of the Company Disclosure Schedule:

(a)

the lease or sublease is a legal, valid, binding and enforceable obligation of
the Company or Company Subsidiary party thereto and is in full force and effect;

(b)

the lease or sublease will continue to be legal, valid, binding, enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing, and the Closing
will not, after the giving of notice, with lapse of time, or otherwise, result
in a breach or default by the Company or, to the knowledge of the Stockholders
and the Company, any other party under such lease or sublease; neither the
Company nor, to the knowledge of the Stockholders and the Company, any other
party, is in breach or violation of, or default under, any such lease or
sublease, and no event has occurred, is pending or, to the knowledge of the
Stockholders and the Company, is threatened, which, after the giving of notice,
with lapse of time, or otherwise, would constitute a breach or default by the
Company or, to the knowledge of the Stockholders and the Company, any other
party under such lease or sublease, except for any breach, violation or default
that has not had and would not reasonably be anticipated to have a Company
Material Adverse Effect;

(c)

the Company has not assigned, transferred, conveyed, mortgaged, deeded in trust
or encumbered any interest in the leasehold or subleasehold; and

(d)

to the knowledge of the Stockholders and the Company, there is no Security
Interest, easement, covenant or other restriction applicable to the real
property subject to such lease, except for recorded Security Interests, leases,
easements, covenants and other restrictions which do not materially impair the
current uses or the occupancy by the Company.





19




--------------------------------------------------------------------------------







2.14

Contracts.  

(a)

Section 2.14 of the Company Disclosure Schedule lists the following agreements
(written or oral) to which the Company is a party as of the date of this
Agreement (other than the Transaction Documentation (as hereinafter defined)):

(i)

any agreement (or group of related agreements) for the lease of personal
property from or to third parties (A) which provides for lease payments in
excess of $25,000 per annum or (B) which has a remaining term longer than 12
months and is not cancellable without penalty by the Company on sixty (60) days
or less prior written notice;

(ii)

any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services (A) which calls for
performance over a period of more than one year, is not cancellable without
penalty by the Company on sixty (60) days or less prior written notice and
involves more than the sum of $25,000, or (B) in which the Company has granted
manufacturing rights, “most favored nation” pricing provisions or exclusive
marketing or distribution rights relating to any products or territory or has
agreed to purchase a minimum quantity of goods or services or has agreed to
purchase goods or services exclusively from a certain party;

(iii)

any agreement which, to the knowledge of the Stockholders and the Company,
establishes a material joint venture or legal partnership;

(iv)

any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) involving more than
$25,000 or under which it has imposed (or may impose) a Security Interest on any
of its assets, tangible or intangible;

(v)

any agreement that purports to limit in any material respect the right of the
Company to engage in any line of business, or to compete with any person or
operate in any geographical location;

(vi)

any employment agreement, executive agreement (including without limitation the
Hutz Agreement) or consulting agreement which provides for payments in excess of
$50,000 per annum (other than employment or consulting agreements terminable on
less than thirty (30) days’ notice);

(vii)

any agreement involving any officer, director or stockholder of the Company or
any affiliate (as defined in Rule 12b-2 under the Exchange Act) thereof (an
“Affiliate”) (other than stock subscription, stock option, restricted stock,
warrant or stock purchase agreements the forms of which have been made available
to Buyer);

(viii)

any agreement or commitment for capital expenditures in excess of $25,000, for a
single project (it being represented and warranted that the liability under all
undisclosed agreements and commitments for capital expenditures does not exceed
$100,000 in the aggregate for all projects);

(ix)

any agreement under which the consequences of a default or termination would
reasonably be expected to have a Company Material Adverse Effect;





20




--------------------------------------------------------------------------------







(x)

any agreement which contains any provisions requiring the Company to indemnify
any other party thereto (excluding indemnities contained in agreements for the
purchase, sale or license of products entered into in the Ordinary Course of
Business);

(xi)

any agreement, other than as contemplated by this Agreement, relating to the
future sales of securities of the Company; and

(xii)

any other agreement (or group of related agreements) (A) under which the Company
is obligated to make payments or incur costs in excess of $25,000 in any year or
(B) not entered into in the Ordinary Course of Business, in each case which is
not otherwise described in clauses (i) through (xi).

(b)

The Stockholders have delivered or made available to the Buyer a complete and
accurate copy of each agreement listed in Section 2.14 of the Company Disclosure
Schedule.  With respect to each agreement so listed, and except as set forth in
Section 2.14 of the Company Disclosure Schedule:  (i) the agreement is a legal,
valid, binding and enforceable obligation of the Company and in full force and
effect, except as such enforceability may be limited under applicable
bankruptcy, insolvency and similar laws, rules or regulations affecting
creditors’ rights and remedies generally and to general principles of equity
whether applied in a court of law or a court of equity; (ii) the agreement will
continue to be legal, valid, binding and enforceable obligation of the Company,
except as such enforceability may be limited under applicable bankruptcy,
insolvency and similar laws, rules or regulations affecting creditors’ rights
and remedies generally and to general principles of equity, whether applied in a
court of law or a court of equity and will be in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect immediately prior to the Closing; and (iii) neither the Company nor, to
the knowledge of the Stockholders and the Company, any other party, is in breach
or violation of, or default under, any such agreement, and no event has
occurred, is pending or, to the knowledge of the Stockholders and the Company,
is threatened, which, after the giving of notice, with lapse of time, or
otherwise, would constitute a breach or default by the Company or, to the
knowledge of the Stockholders and the Company, any other party under such
contract, except for any breach, violation or default that has not had and would
not reasonably be anticipated to have a Company Material Adverse Effect.

2.15

Accounts Receivable.  Except as disclosed on Schedule 2.15 to the Company
Disclosure Schedules, all accounts receivable of the Company reflected on the
Company Balance Sheet as at December 31, 2014, and to be reflected on the most
recent Company balance sheet included in the Interim Financial Statements, are
and shall be valid receivables subject to no setoffs or counterclaims and are
current and collectible (within 90 days after the date on which it first became
due and payable), net of the applicable reserve for bad debts on the Company
Balance Sheet.  Except as disclosed on Schedule 2.15 to the Company Disclosure
Schedules, (which Company Disclosure Schedule may be updated by the Stockholders
through the date of the latest Interim Financial Statement), all accounts
receivable reflected in the financial or accounting records of the Company that
have arisen since December 31, 2014 are and shall be valid receivables subject
to no setoffs or counterclaims and are collectible (within 90 days after the
date on which it first became due and payable), net of a reserve for bad debts
in an amount proportionate to the reserve shown on the Company Balance Sheet
including in the latest Interim Financial Statement.

2.16

Powers of Attorney.  Except as set forth in Section 2.16 of the Company
Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of the Company.





21




--------------------------------------------------------------------------------







2.17

Insurance.  Section 2.17 of the Company Disclosure Schedule lists each insurance
policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which the
Company is a party.  Such insurance policies are of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company.  There is no material claim pending under any
such policy as to which coverage has been questioned, denied or disputed by the
underwriter of such policy.  All premiums due and payable under all such
policies have been paid, neither the Company nor the Stockholders may be liable
for retroactive premiums or similar payments, and the Company  are otherwise in
compliance in all material respects with the terms of such policies.  The
Company has no knowledge of any threatened termination of, or material premium
increase with respect to, any such policy.  Each such policy will continue to be
enforceable and in full force and effect immediately following the Closing Date
in accordance with the terms thereof as in effect immediately prior to the
Closing Date.

2.18

Warranties.  No product or service sold or delivered by the Company is subject
to any guaranty, warranty, right of credit or other indemnity other than the
applicable standard terms and conditions of sale by the Company which are set
forth in Section 2.18 of the Company Disclosure Schedule.

2.19

Litigation.  Except as set forth in Section 2.19 of the Company Disclosure
Schedule, as of the date of this Agreement, there is no action, suit,
proceeding, claim, arbitration or investigation before any Governmental Entity
or before any arbitrator (a “Legal Proceeding”) which is pending or, to the
knowledge of the Stockholders and the Company, threatened against the Company
which (a) seeks either damages in excess of $25,000 individually or $50,000 in
the aggregate, (b) if determined adversely to the Company, could have,
individually or in the aggregate, a Company Material Adverse Effect or (c) in
any manner challenges or seeks to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement.

2.20

Employees.

(a)

Section 2.20 of the Company Disclosure Schedule contains a list of all employees
of the Company whose annual rate of compensation exceeds $50,000 per year, along
with the position of each such person.  Each such person is a party to a
non-disclosure and assignment of inventions agreement with the Company.  To the
knowledge of the Stockholders and the Company, no key employee (within the
meaning of Section 416 of the Code) or group of employees acting in concert has
any plans to terminate employment with the Company.

(b)

The Company is not a party to or bound by any collective bargaining agreement,
nor has any of them experienced any strikes, grievances, claims of unfair labor
practices or other collective bargaining disputes.  To the knowledge of the
Stockholders and the Company, (i) no organizational effort has been made or
threatened, either currently or within the past two years, by or on behalf of
any labor union with respect to employees of the Company, and (ii) to the
Company’s knowledge, there are no circumstances or facts which could
individually or collectively give rise to a suit against the Company by any
current or former employee or applicant for employment based on discrimination
prohibited by fair employment practices laws.





22




--------------------------------------------------------------------------------







2.21

Employee Benefits.

(a)

For purposes of this Agreement, the following terms shall have the following
meanings:

(i)

“Employee Benefit Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), and any other written or oral plan, agreement or
arrangement providing  direct or indirect compensation for services rendered,
including without limitation insurance coverage, severance benefits, disability
benefits, deferred compensation, bonuses, stock options, stock purchase, phantom
stock, stock appreciation or other forms of incentive compensation or
post-retirement compensation.

(ii)

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(iii)

“ERISA Affiliate” means any entity which is, or at any applicable time was, a
member of (1) a controlled group of corporations (as defined in Section 414(b)
of the Code), (2) a group of trades or businesses under common control (as
defined in Section 414(c) of the Code), or (3) an affiliated service group (as
defined under Section 414(m) of the Code or the regulations under Section 414(o)
of the Code), any of which includes or included the Company or a Company
Subsidiary.

(b)

Section 2.21(b) of the Company Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans maintained, or contributed to, by
the Company or any ERISA Affiliate (collectively, the “Company Benefit Plans”).
 Complete and accurate copies of (i) all Company Benefit Plans which have been
reduced to writing, (ii) written summaries of all unwritten Company Benefit
Plans, (iii) all related trust agreements, insurance contracts and summary plan
descriptions, and (iv) all annual reports filed on IRS Form 5500, 5500C or 5500R
and (for all funded plans) all plan financial statements for the last two plan
years for the Company Benefit Plan, have been made available to the Buyer.
 Except as set forth on Section 2.21(b) of the Company Disclosure Schedule, the
Company Benefit Plan has been administered in all material respects in
accordance with its terms and the Company and the ERISA Affiliates have in all
material respects met their obligations with respect to such Company Benefit
Plan and have made all required contributions thereto not later than the due
date therefor (including extensions).  The Company, each ERISA Affiliate and the
Company Benefit Plan are in compliance in all material respects with the
currently applicable provisions of ERISA and the Code and the regulations
thereunder (including without limitation Section 4980B of the Code, Subtitle K,
Chapter 100 of the Code and Sections 601 through 608 and Section 701 et seq. of
ERISA).  All filings and reports as to the Company Benefit Plan required to have
been submitted to the Internal Revenue Service or to the United States
Department of Labor have been duly submitted.

(c)

To the knowledge of the Stockholders and the Company, there are no Legal
Proceedings (except claims for benefits payable in the normal operation of the
Company Benefit Plans and proceedings with respect to qualified domestic
relations orders, qualified medical support orders or similar benefit
directives) against or involving any Company Benefit Plan or asserting any
rights or claims to benefits under any Company Benefit Plan that could give rise
to any material liability.

(d)

Neither the Company nor any ERISA Affiliate has ever maintained an Employee
Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.





23




--------------------------------------------------------------------------------







(e)

At no time has the Company or any ERISA Affiliate been obligated to contribute
to any “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA).

(f)

There are no unfunded obligations under any Company Benefit Plan providing
benefits after termination of employment to any employee of the Company (or to
any beneficiary of any such employee), including but not limited to retiree
health coverage and deferred compensation, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code or other
applicable Law and insurance conversion privileges under state law.  The assets
of the Company Benefit Plan which is funded are reported at their fair market
value on the books and records of such Company Benefit Plan.

(g)

No act or omission has occurred and no condition exists with respect to any
Company Benefit Plan maintained by the Company or any ERISA Affiliate that would
subject the Company or any ERISA Affiliate to (i) any material fine, penalty,
tax or liability of any kind imposed under ERISA or the Code or (ii) any
contractual indemnification or contribution obligation protecting any fiduciary,
insurer or service provider with respect to any Company Benefit Plan.

(h)

No Company Benefit Plan is funded by, associated with or related to a “voluntary
employee’s beneficiary association” within the meaning of Section 501(c)(9) of
the Code.

(i)

The Company Benefit Plan is amendable and terminable unilaterally by the Company
at any time without liability to the Company as a result thereof and no Company
Benefit Plan, plan documentation or agreement, summary plan description or other
written communication distributed generally to employees by its terms prohibits
the Company from amending or terminating any such Company Benefit Plan.

(j)

Section 2.14 or Section 2.21(j) of the Company Disclosure Schedule discloses
each: (i) agreement with any stockholder, director, executive officer or other
key employee of the Company (A) the benefits of which are contingent, or the
terms of which are materially altered, upon the occurrence of a transaction
involving the Company of the nature of any of the transactions contemplated by
this Agreement, (B) providing any term of employment or compensation guarantee
or (C) providing severance benefits or other benefits after the termination of
employment of such director, executive officer or key employee; (ii) agreement,
plan or arrangement under which any person may receive payments from the Company
that may be subject to the tax imposed by Section 4999 of the Code or included
in the determination of such person’s “parachute payment” under Section 280G of
the Code; and (iii) agreement or plan binding the Company, including without
limitation any stock option plan, stock appreciation right plan, restricted
stock plan, stock purchase plan, severance benefit plan or Company Benefit Plan,
any of the benefits of which will be increased, or the vesting of the benefits
of which will be accelerated, by the occurrence of any of the transactions
contemplated by this Agreement or the value of any of the benefits of which will
be calculated on the basis of any of the transactions contemplated by this
Agreement.  The accruals for vacation, sickness and disability expenses are
accounted for on the Company Balance Sheet and are adequate and materially
reflect the expenses associated therewith in accordance with GAAP.





24




--------------------------------------------------------------------------------







2.22

Inventories.

The Inventories of the Company consists of manufactured and purchased parts, and
finished goods, all of which is merchantable and fit for the purpose for which
it was procured or manufactured, and none of which is slow-moving, obsolete,
damaged, or defective, subject only to the reserve for inventory write-down set
forth on the face of the June 30, 2015 Balance Sheet (rather than in any notes
thereto) as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of the Company.

2.23

Environmental Matters.  

(a)

The Company has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.  There is no pending or, to the knowledge of the
Stockholders and the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request by any Governmental Entity, relating to any Environmental
Law involving the Company or DiscCo, except for litigation, notices of
violations, formal administrative proceedings or investigations, inquiries or
information requests that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.  For
purposes of this Agreement, “Environmental Law” means any Law relating to the
environment, including without limitation any Law pertaining to (i) treatment,
storage, disposal, generation and transportation of industrial, toxic or
hazardous materials or substances or solid or hazardous waste; (ii) air, water
and noise pollution; (iii) groundwater and soil contamination; (iv) the release
or threatened release into the environment of industrial, toxic or hazardous
materials or substances, or solid or hazardous waste, including without
limitation emissions, discharges, injections, spills, escapes or dumping of
pollutants, contaminants or chemicals; (v) the protection of wild life, marine
life and wetlands, including without limitation all endangered and threatened
species; (vi) storage tanks, vessels, containers, abandoned or discarded
barrels, and other closed receptacles; (vii) the reclamation of mines; (viii)
health and safety of employees and other persons; and (ix) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste.  As used above, the terms “release” and “environment” shall
have the meaning set forth in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”).   

(b)

To the knowledge of the Stockholders and the Company, without independent
investigation, there are no documents that contain any environmental reports,
investigations or audits relating to premises currently or previously owned or
operated by the Company (whether conducted by or on behalf of the Company or a
third party, and whether done at the initiative of the Company or directed by a
Governmental Entity or other third party) which were issued or conducted during
the past five years and which the Company has possession of or access to.  

(c)

To the knowledge of the Stockholders and the Company, there is no material
environmental liability with respect to any solid or hazardous waste transporter
or treatment, storage or disposal facility that has been used by the Company.

2.24

Customers.  Section 2.24 of the Company Disclosure Schedule sets forth a list of
each customer that accounted for more than 10% of the revenues of the Company
(including sales made by DiscCo which shall be separately set forth on Schedule
2.25) during the last full fiscal year and the amount of revenues accounted for
by such customer during such period.  No such customer has notified the Company
in writing within the past year that it will stop buying products or services
from the Company.  





25




--------------------------------------------------------------------------------







2.25

Permits.  Section 2.25 of the Company Disclosure Schedule sets forth a list of
all authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including, without limitation, manufacturing approvals and
authorizations, pricing and reimbursement approvals, labeling approvals,
registration notifications or their foreign equivalent, and including those
issued or required under Environmental Laws and those relating to the occupancy
or use of owned or leased real property) from any Governmental Entity
(“Permits”) issued to or held by the Company.  Such listed Permits are the only
material Permits that are required for the Company to conduct its business as
presently conducted except for those the absence of which, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.  Each such Permit is in full force and effect
and, to the knowledge of the Stockholders and the Company, no suspension or
cancellation of such Permit is threatened and, to the knowledge of the
Stockholders and the Company, there is no reasonable basis for believing that
such Permit will not be renewable upon expiration.  Except for such instances as
would not reasonably be expected to have a Company Material Adverse Effect, each
such Permit will continue in full force and effect immediately following the
Closing.

2.26

Certain Business Relationships with Affiliates.  Except as listed in Section
2.26 of the Company Disclosure Schedule, no Affiliate of the Company (a) owns
any material property or right, tangible or intangible, which is used in the
business of the Company, (b) to the knowledge of the Stockholders and the
Company, has any claim or cause of action against the Company, or (c) owes any
money to, or is owed any money by, the Company.  Section 2.26 of the Company
Disclosure Schedule describes any transactions involving the receipt or payment
in excess of $25,000 in any fiscal year between the Company and any Affiliate of
the Company which have occurred or existed since the Organization Date, other
than employment agreements or other compensation arrangements.

2.27

Brokers’ Fees.  Except as listed in Section 2.27 of the Company Disclosure
Schedule neither the Stockholders nor the Company has any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

2.28

Books and Records.  The minute books and other similar records of the Company
and the Company Subsidiary contain, in all material respects, complete and
accurate records in all material respects of all actions taken at any meetings
of the Company, board of directors or any committees thereof and of all written
consents executed in lieu of the holding of any such meetings.  

2.29

Intellectual Property  

(a)

The Company owns, is licensed or otherwise possesses legally enforceable rights
to use, license and exploit all issued patents, copyrights, trademarks, service
marks, trade names, trade secrets, and registered domain names and all
applications for registration therefor (collectively, the “Intellectual Property
Rights”) and all computer programs and other computer software, databases,
know-how, proprietary technology, formulae, and development tools, together with
all goodwill related to any of the foregoing (collectively, the “Intellectual
Property”), in each case as is necessary to conduct its business as presently
conducted, the absence of which would be considered reasonably likely to result
in a Company Material Adverse Effect.

(b)

Section 2.29(b) of the Company Disclosure Schedule sets forth, with respect to
all issued patents and all registered copyrights, trademarks, service marks and
domain names registered with any Governmental Entity by the Company or for which
an application for registration has been filed with any Governmental Entity by
the Company, (i) the registration or application number, the date filed and the
title, if applicable, of the registration or application and (ii) the names of
the jurisdictions covered by the applicable registration or application.
 Section 2.29(b) of the Company Disclosure Schedule identifies each agreement
currently in effect containing any ongoing royalty or payment obligations of the





26




--------------------------------------------------------------------------------







Company in excess of $25,000 per annum with respect to Intellectual Property
Rights and Intellectual Property that are licensed or otherwise made available
to the Company.

(c)

Except as set forth on Section 2.29(c) of the Company Disclosure Schedule, all
Intellectual Property Rights of the Company that have been registered by it with
any Governmental Entity are valid and subsisting, except as would not reasonably
be expected to have a Company Material Adverse Effect. As of the Effective Date,
in connection with such registered Intellectual Property Rights, all necessary
registration, maintenance and renewal fees will have been paid and all necessary
documents and certificates will have been filed with the relevant Governmental
Entities.

(d)

The Company is not in breach, and will not as a result of the consummation of
the transactions contemplated by this Agreement be in breach, in any material
respect of any license, sublicense or other agreement relating to the
Intellectual Property Rights of the Company, or any licenses, sublicenses or
other agreements as to which the Company is a party and pursuant to which the
Company or uses any patents, copyrights (including software), trademarks or
other intellectual property rights of or owned by third parties (the “Third
Party Intellectual Property Rights”), the breach of which would be reasonably
likely to result in a Company Material Adverse Effect.

(e)

Except as set forth on Section 2.29(e) of the Company Disclosure Schedule, the
Company has not been named as a defendant in any suit, action or proceeding
which involves a claim of infringement or misappropriation of any Third Party
Intellectual Property Right the Company has not received any notice or other
communication (in writing or otherwise) of any actual or alleged infringement,
misappropriation or unlawful or unauthorized use of any Third Party Intellectual
Property Right.  With respect to its product candidates and products in research
or development, after the same are marketed, the Company will not, to its
knowledge, infringe any Third Party Intellectual Property Rights in any material
manner.

(f)

To the knowledge of the Stockholders and the Company, except as set forth on
Section 2.29(f) of the Company Disclosure Schedule, no other person is
infringing, misappropriating or making any unlawful or unauthorized use of any
Intellectual Property Rights of the Company  in a manner that has a material
impact on the business of the Company or DiscCo, except for such infringement,
misappropriation or unlawful or unauthorized use as would not be reasonably
expected to have a Company Material Adverse Effect.

2.30

Disclosure.  No representation or warranty by the Company contained in this
Agreement, and no statement contained in the Company Disclosure Schedule,
certificate or other instrument delivered or to be delivered by or on behalf of
the Company pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.  

2.31

Duty to Make Inquiry.  To the extent that any of the representations or
warranties in this Article II are qualified by “knowledge” or “belief,” the
Stockholders or the Company represents and warrants that it has made reasonable
inquiry and investigation concerning the matters to which such representations
and warranties relate, including, but not limited to, reasonable inquiry by its
directors, officers and key personnel.





27




--------------------------------------------------------------------------------







ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARENT AND BUYER

The Parent and the Buyer represents and warrants to the Stockholders that the
statements contained in this Article III are true and correct, except as set
forth in the disclosure schedule provided by the Buyer to the Company no later
than thirty (30) days following the date of this Agreement (the “Parent
Disclosure Schedule”).  The Parent Disclosure Schedule shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Article III; and to the extent that it is clear from the context thereof
that such disclosure also applies to any other numbered paragraph contained in
this Article III, the disclosures in any numbered paragraph of the Disclosure
Schedule shall qualify such other corresponding numbered paragraph in this
Article III.  For purposes of this Article III, the phrase “to the knowledge of
the Buyer” or any phrase of similar import shall be deemed to refer to the
actual knowledge of any officer or director of the Parent and Buyer following a
reasonable inquiry.

3.1

Organization, Qualification and Corporate Power.  The Parent is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida.  The Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Arizona. Each of the Parent
and Buyer is duly qualified to conduct business and is in good standing under
the laws of each jurisdiction in which the nature of its businesses or the
ownership or leasing of its properties requires such qualification.  Each of the
Parent and the Buyer has all requisite corporate power and authority to carry on
the businesses in which it is engaged and to own and use the properties owned
and used by it.  The Buyer has furnished or made available to the Company
complete and accurate copies of its articles of incorporation and bylaws.  The
Buyer has been recently formed solely for the purpose of entering into this
Agreement and consummating the transactions contemplated hereby and in the
Transaction Documents.  Except as aforesaid, the Buyer has conducted no trade or
business activities.  The Parent is not in default under or in violation of any
provision of its certificate or articles of incorporation, as amended to date,
or its bylaws, as amended to date.  

3.2

Capitalization.  As of the date of this Agreement, and prior to giving effect to
the issuance of the Series A Preferred Stock, the authorized capital stock of
the Parent consists of (a) 250,000,000 shares of the common stock of the Parent,
par value $0.001 per share (the “DSH Common Stock”), of which 20,148,675 shares
are issued and outstanding as at December 17, 2015, excluding (i) 2,000,000
additional shares of DSH Common Stock sold to certain institutional investors
for $2.50 pursuant to a registered direct offering and a Section 424B prospectus
supplement filed with the SEC on December 20, 2015 (the “December Pro Sup”),
(ii) 1,036,140 shares of DSH Common Stock issuable upon the exercise of
outstanding options or warrants, and (iii) 1,500,000 shares of DSH Common Stock
issuable upon exercise of warrants to be issued in a private placement described
in the December Pro Supp; and (b) 30,000,000 shares of preferred stock, $0.001
par value per share, containing such rights and privileges as the board of
director of Buyer may determine from time to time, of which no shares of
preferred stock are outstanding.  The authorized capital stock of Buyer consists
of 1,000 shares of common stock, $10.00 par value per share (the “Buyer Common
Stock”).  One Hundred (100%) Percent of the Buyer Common Stock is owned of
record and beneficially by the Parent.  The DSH Common Stock is presently
eligible for quotation and trading on the Nasdaq Capital Markets. (“Nasdaq”) and
is not subject to any notice of suspension or delisting.  All of the issued and
outstanding shares of DSH Common Stock are duly authorized, validly issued,
fully paid, non-assessable and free of all preemptive rights.  Except as
contemplated and actually disclosed by the Transaction Documents or as described
in Section 3.2 of the Parent Disclosure Schedule, there are no outstanding or
authorized options, warrants, rights, agreements or commitments to which the
Buyer is a party or which are binding upon the Buyer providing for the issuance
or redemption of any of its capital stock.  There are no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the Parent or the Buyer.  Except as contemplated and actually disclosed by the
Transaction Documents, there are no agreements to





28




--------------------------------------------------------------------------------







which the Parent or the Buyer is a party or by which it is bound with respect to
the voting (including without limitation voting trusts or proxies), registration
under the Securities Act, or sale or transfer (including without limitation
agreements relating to pre-emptive rights, rights of first refusal, co-sale
rights or “drag-along” rights) of any securities of the Parent or the Buyer.  To
the Knowledge of the Parent, there are no agreements among other parties, to
which the Parent or Buyer is not a party and by which it is not bound, with
respect to the voting (including without limitation voting trusts or proxies) or
sale or transfer (including without limitation agreements relating to rights of
first refusal, co-sale rights or “drag-along” rights) of any securities of the
Parent or the Buyer.  All of the issued and outstanding shares of DSH Common
Stock and Buyer Common Stock were issued and remain in compliance with
applicable federal and state securities laws.  The DSH Common Stock to be issued
at the Closing in respect of the Earn-Out Payments pursuant to Section 1.5
hereof, when issued and delivered in accordance with the terms hereof, shall be
duly and validly issued, fully paid and non-assessable and free of all
preemptive rights, encumbrances, liens, pledges, and security interests, and
will be issued in compliance with applicable federal and state securities laws.
 

3.3

Authorization of Transaction.  Each of the Parent and the Buyer has all
requisite power and authority to execute and deliver this Agreement and the
Exhibits hereto and to perform its obligations hereunder and thereunder.  The
execution and delivery by the Parent and Buyer of this Agreement and the other
Transaction Documents, and the consummation by the Parent and Buyer of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of the Parent and
Buyer.  Each of the documents included in the Transaction Documents has been
duly and validly executed and delivered by the Buyer and constitutes a valid and
binding obligation of the Parent and Buyer, enforceable against it in accordance
with its terms, except as such enforceability may be limited under applicable
bankruptcy, insolvency and similar laws, rules or regulations affecting
creditors’ rights and remedies generally and to general principles of equity,
whether applied in a court of law or a court of equity.





29




--------------------------------------------------------------------------------







3.4

Noncontravention.  Except for (A) filings required under the Securities Act of
1933, as amended and/or the Securities and Exchange Act of 1934, as amended, and
(B) Security Interests that may be granted by Parent and its Subsidiaries and/or
the Buyer and Merger Subsidiary in connection with the “Required Financing”
contemplated by  Section 4.6 of this Agreement, neither the execution and
delivery by the Parent and Buyer of this Agreement or the Transaction
Documentation, nor the consummation by the Parent and Buyer of the transactions
contemplated hereby or thereby, will (a) conflict with or violate any provision
of the organizational documents or bylaws of the Parent or Buyer, (b) require on
the part of the Parent or Buyer, any filing with, or permit, authorization,
consent or approval of, any Governmental Entity, (c) conflict with, result in a
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party any right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument to which the Parent or Buyer is a
party or by which either is bound or to which any of its assets are subject,
except for (i) any conflict, breach, default, acceleration, termination,
modification or cancellation which would not reasonably be expected to have a
DSH Material Adverse Effect and would not reasonably be expected to adversely
affect the consummation of the transactions contemplated hereby or (ii) any
notice, consent or waiver the absence of which would not reasonably be expected
to have a DSH Material Adverse Effect and would not reasonably be expected to
adversely affect the consummation of the transactions contemplated hereby,
(d) result in the imposition of any Security Interest upon any assets of the
Parent or Buyer or (e) violate any Laws applicable to the Parent, Buyer or
Merger Subsidiary or any of their properties or assets.  For purposes of this
Agreement, “DSH Material Adverse Effect” means a material adverse effect on the
assets, business, condition (financial or otherwise), or results of operations
of the Parent, the Buyer and their respective subsidiaries, when taken as a
consolidated whole.

3.5

DSH Subsidiaries.  The Parent has the subsidiaries listed on Schedule 3.5 to the
Parent Disclosure Schedules (the “DSH Subsidiaries” or a “DSH Subsidiary”).
 Each of the DSH Subsidiaries is an entity duly organized, validly existing and
in corporate and tax good standing under the laws of the jurisdiction of its
organization and each jurisdiction in which it conducts business for which such
existence and good standing are required.  None of the DSH Subsidiaries is in
default under or in violation of any provision of its charter, bylaws or other
organizational documents.  All of the issued and outstanding shares of capital
stock of each Merger Subsidiary are duly authorized, validly issued, fully-paid,
non-assessable and free of preemptive rights.  All shares of each DSH Subsidiary
are owned by the Parent free and clear of any restrictions on transfer (other
than restrictions under the Securities Act and state securities laws), claims,
Security Interests, options, warrants, rights, contracts, calls, commitments,
equities and demands.  Except as disclosed in the SEC Reports referred to in
Section 3.6 below, there are no outstanding or authorized options, warrants,
rights, agreements or commitments to which the Parent or any DSH Subsidiary is a
party or which are binding on any of them providing for the issuance,
disposition or acquisition of any capital stock of the Parent or such DSH
Subsidiary (except as contemplated by this Agreement).  There are no outstanding
stock appreciation, phantom stock or similar rights with respect to any DSH
Subsidiary.  There are no voting trusts, proxies or other agreements or
understandings with respect to the voting of any capital stock of any DSH
Subsidiary.

3.6

SEC Reports.   

The Parent has furnished or made available to the Company complete and accurate
copies, as amended or supplemented, of its (a) registration statements on Form
S-1 or other applicable form (collectively, Registration Statements”) for
registering securities under the Securities Act of 1933, as amended (the
“Securities Act”), and (b) all reports required to be filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including (i) Annual
Report on Form 10-K for the fiscal years ended December 31, 2014, and 2013, as
filed with the SEC, which contained audited balance sheets of the Parent as of
December 31, 2014 and 2013, and the related statements of operation, changes in





30




--------------------------------------------------------------------------------







shareholders’ equity and cash flows for the years then ended; (ii) Quarterly
Reports on Form 10-Q for the quarterly periods ended September 30, 2015 (iii)
all other reports filed by the Parent under Section 13 or subsections (a) or
(iv) of Section 14 of the Exchange Act with the SEC (such of the foregoing
filings with the SEC are collectively referred to herein as the “Parent SEC
Reports”).  The Parent SEC Reports constitute all of the documents required to
be filed or furnished by the Parent with the SEC, including under Section 13 or
subsections (a) or (c) of Section 14 of the Exchange Act, through the date of
this Agreement.  The Parent SEC Reports have complied and remain compliant in
all material respects with the requirements of the Exchange Act and the rules
and regulations thereunder when filed.  As of the date hereof, there are no
outstanding or unresolved comments in comment letters received from the staff of
the SEC with respect to any of the Parent SEC Reports.  As of their respective
dates, the Parent SEC Reports, including any financial statements, schedules or
exhibits included or incorporated by reference therein, did not contain, and
they currently do not contain, any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  None of the DSH Subsidiaries is required to file or furnish any
forms, reports or other documents with the SEC.

3.7

Compliance with Laws.  Each of the Parent and its DSH Subsidiaries:

(a)

and the conduct and operations of their respective businesses, are in compliance
with each Law applicable to the Parent, any DSH Subsidiary or any of their
properties or assets, except for any violations or defaults that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
DSH Material Adverse Effect;

(b)

has complied and remains compliant with with all federal and state securities
laws and regulations, including being current in all of its reporting
obligations under such federal and state securities laws and regulations;

(c)

has not, and the past and present officers, directors and Affiliates of the
Parent have not, been the subject of, nor does any officer or director of the
Parent have any reason to believe that the Parent or any of its officers,
directors or Affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;

(d)

has not been the subject of any voluntary or involuntary bankruptcy proceeding,
nor has it been a party to any material litigation;

(e)

has not, and the past and present officers, directors and Affiliates have not,
been the subject of, nor does any officer or director of the Parent have any
reason to believe that the Parent or any of its officers, directors or
Affiliates will be the subject of, any civil, criminal or administrative
investigation or proceeding brought by any federal or state agency having
regulatory authority over such entity or person;

(f)

does not and will not on the Closing, have any liabilities, contingent or
otherwise, including but not limited to notes payable and accounts payable, and
is not a party to any executory agreements; and

(g)

is not a “shell company” or a “blank check company” as such term is defined by
Rule 419 of the Securities Act.

3.8

Financial Statements.  The audited financial statements and unaudited interim
financial statements of the Parent included in the Parent SEC Reports
(collectively, the “Parent Financial Statements”) (i) complied as to form in all
material respects with applicable accounting requirements and,





31




--------------------------------------------------------------------------------







as appropriate, the published rules and regulations of the SEC with respect
thereto when filed, (ii) were prepared in accordance with GAAP applied on a
consistent basis throughout the periods covered thereby (except as may be
indicated therein or in the notes thereto, and in the case of quarterly
financial statements, as permitted by Form 10-Q under the Exchange Act), (iii)
fairly present in all material respects the financial condition, results of
operations and cash flows of the Parent as of the respective dates thereof and
for the periods referred to therein, and (iv) are consistent in all material
respects with the books and records of the Parent.

3.9

Absence of Certain Changes.  Since the date of the balance sheet contained in
the most recent Parent SEC Report, (a) there has occurred no event or
development which, individually or in the aggregate, has had, or could
reasonably be expected to have in the future, a DSH Material Adverse Effect and
(b) neither the Parent nor any DSH Subsidiary has taken any of the actions set
forth in paragraphs (a) through (m) of Section 4.7.

3.10

Undisclosed Liabilities.  None of the Parent and its DSH Subsidiaries has any
liability (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), except for
(a) liabilities shown on the balance sheet contained in the most recent Parent
SEC Report, (b) liabilities which have arisen since the date of the balance
sheet contained in the most recent Parent SEC Report in the Ordinary Course of
Business which do not exceed $25,000 in the aggregate and (c) contractual and
other liabilities incurred in the Ordinary Course of Business which are not
required by GAAP to be reflected on a balance sheet.

3.11

Off-Balance Sheet Arrangements. Neither the Parent nor any of its DSH
Subsidiaries is a party to, or has any commitment to become a party to, any
joint venture, off balance sheet partnership or any similar contract or
arrangement (including any contract or arrangement relating to any transaction
or relationship between or among the Parent and any of its Subsidiaries, on the
one hand, and any unconsolidated affiliate, including any structured finance,
special purpose or limited purpose entity or person, on the other hand, or any
"off balance sheet arrangements" (as defined in Item 303(a) of Regulation S-K
under the Exchange Act)), where the result, purpose or intended effect of such
contract is to avoid disclosure of any material transaction involving, or
material liabilities of, the Parent or any of its DSH Subsidiaries in the
Parent’s or such Subsidiary's published financial statements or other Parent SEC
Reports.

3.12

Tax Matters.

(a)

Each of the Parent and its DSH Subsidiaries has filed on a timely basis all Tax
Returns that it was required to file, and all such Tax Returns were complete and
accurate in all material respects.  Neither the Parent nor any of its DSH
Subsidiaries is or has ever been a member of a group of corporations with which
it has filed (or been required to file) consolidated, combined or unitary Tax
Returns, other than a group of which only the Parent and its DSH Subsidiaries
are or were members.  Each of the Parent and its DSH Subsidiaries has paid on a
timely basis all Taxes that were due and payable.  The unpaid Taxes of the
Parent and its DSH Subsidiaries for tax periods through the date of the balance
sheet contained in the most recent Parent  SEC Report do not exceed the accruals
and reserves for Taxes (excluding accruals and reserves for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on such balance sheet.  Neither the Parent nor any of its DSH Subsidiaries has
any actual or potential liability for any Tax obligation of any taxpayer
(including without limitation any affiliated group of corporations or other
entities that included the Parent or any of its DSH Subsidiaries during a prior
period) other than the Parent and its DSH Subsidiaries.  All Taxes that the
Parent or any of its DSH Subsidiaries is or was required by law to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper Governmental Entity.





32




--------------------------------------------------------------------------------







(b)

The Parent has delivered or made available to the Company complete and accurate
copies of all federal income Tax Returns, examination reports and statements of
deficiencies assessed against or agreed to by the Parent or any of its DSH
Subsidiaries since April 10, 2013 (which was the date of the Parent’s
incorporation).  No examination or audit of any Tax Return of the Parent or any
of its DSH Subsidiaries by any Governmental Entity is currently in progress or,
to the knowledge of the Parent, threatened or contemplated.  Neither the Parent
nor any of its DSH Subsidiaries has been informed by any jurisdiction that the
jurisdiction believes that the Parent or its Subsidiaries was required to file
any Tax Return that was not filed.  Neither the Parent nor any of its DSH
Subsidiaries has waived any statute of limitations with respect to Taxes or
agreed to an extension of time with respect to a Tax assessment or deficiency.

(c)

Neither the Parent nor any of its DSH Subsidiaries: (i) has been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(l)(A)(ii) of the
Code; (ii) has made any payments, is obligated to make any payments, or is a
party to any agreement that could obligate it to make any payments that may be
treated as an “excess parachute payment” under Section 280G of the Code;
(iii) has any actual or potential liability for any Taxes of any person (other
than the Parent and its DSH Subsidiaries) under Treasury Regulation
Section 1.1502-6 (or any similar provision of federal, state, local or foreign
law), or as a transferee or successor, by contract or otherwise; or (iv) is or
has been required to make a basis reduction pursuant to Treasury Regulation
Section 1.1502-20(b) or Treasury Regulation Section 1.337(d)-2(b).

(d)

None of the assets of the Parent or any of its DSH Subsidiaries: (i) is property
that is required to be treated as being owned by any other person pursuant to
the provisions of former Section 168(f)(8) of the Code; (ii) is “tax-exempt use
property” within the meaning of Section 168(h) of the Code; or (iii) directly or
indirectly secures any debt the interest of which is tax exempt under
Section 103(a) of the Code.

(e)

Neither the Parent nor any of its DSH Subsidiaries has undergone a change in its
method of accounting resulting in an adjustment to its taxable income pursuant
to Section 481 of the Code.

(f)

No state or federal “net operating loss” of the Parent determined as of the
Closing Date is subject to limitation on its use pursuant to Section 382 of the
Code or comparable provisions of state law as a result of any “ownership change”
within the meaning of Section 382(g) of the Code or comparable provisions of any
state law occurring prior to the Closing Date.

(g)

Neither the Parent nor any of its DSH Subsidiaries shall at any time make any
election under Section 338 of the Code or make any other election or take any
other action, under the Code or otherwise, that could result in treatment of any
transaction contemplated or effectuated under this Agreement, the DiscCo Merger
Agreement or any of the Transaction Documents as the Company having sold all of
its assets in a single transaction that in any manner would be taxable to the
Stockholders, or any of them.

3.13

Assets.  Each of the Parent and its DSH Subsidiaries owns or leases all tangible
assets necessary for the conduct of its businesses as presently conducted and as
presently proposed to be conducted.  Each such tangible asset is free from
material defects, has been maintained in accordance with normal industry
practice, is in good operating condition and repair (subject to normal wear and
tear) and is suitable for the purposes for which it presently is used.  No asset
of the Parent or any DSH Subsidiary (tangible or intangible) is subject to any
Security Interest.  





33




--------------------------------------------------------------------------------







3.14

Owned Real Property.  Except as disclosed in Section 3.14 of the Parent
Disclosure Schedule, neither the Parent nor any of its DSH Subsidiaries owns any
real property.  

3.15

Real Property Leases.  Section 3.15 of the Parent Disclosure Schedule discloses
all real property leased or subleased to or by the Parent or any of its DSH
Subsidiaries and lists the term of such lease, any extension and expansion
options, and the rent payable thereunder.  The Parent has delivered or made
available to the Company complete and accurate copies of the leases and
subleases disclosed in the Parent SEC Reports.  With respect to each such lease
and sublease:

(a)

the lease or sublease is legal, valid, binding, enforceable and in full force
and effect;

(b)

the lease or sublease will continue to be legal, valid, binding, enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing, and the Closing
will not, after the giving of notice, with lapse of time, or otherwise, result
in a breach or default by the Parent or any of its DSH Subsidiaries or, to the
knowledge of the Parent, any other party under such lease or sublease;

(c)

neither the Parent nor any of its DSH Subsidiaries nor, to the knowledge of the
Parent, any other party, is in breach or violation of, or default under, any
such lease or sublease, and no event has occurred, is pending or, to the
knowledge of the Parent, is threatened, which, after the giving of notice, with
lapse of time or otherwise, would constitute a breach or default by the Parent
or any of its DSH Subsidiaries or, to the Knowledge of the Parent, any other
party under such lease or sublease;

(d)

neither the Parent nor any of its DSH Subsidiaries has assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the leasehold
or subleasehold; and

(e)

to the knowledge of the Parent, there is no Security Interest, easement,
covenant or other restriction applicable to the real property subject to such
lease, except for recorded easements, covenants and other restrictions which do
not materially impair the current uses or the occupancy by the Parent or any of
its DSH Subsidiaries of the property subject thereto.

3.16

Contracts.  

(a)

Section 3.16 of the Parent Disclosure Schedule lists all material agreements
required to be disclosed under the Exchange Act or the Securities Act to which
the Parent or any of its DSH Subsidiaries is a party as of the date of this
Agreement, including:

(i)

any agreement (or group of related agreements) for the lease of personal
property from or to third parties;

(ii)

any agreement establishing a partnership or joint venture;

(iii)

any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) or under which it has
imposed (or may impose) a Security Interest on any of its assets, tangible or
intangible;





34




--------------------------------------------------------------------------------







(iv)

any agreement that purports to limit in any material respect the right of the
Parent to engage in any line of business, or to compete with any person or
operate in any geographical location;

(v)

any employment agreement with executive officers;

(vi)

any agreement under which the consequences of a default or termination would
reasonably be expected to have a DSH Material Adverse Effect;

(vii)

any agreement which contains any provisions requiring the Parent or any of its
DSH Subsidiaries to indemnify any other party thereto (excluding indemnities
contained in agreements for the purchase, sale or license of products entered
into in the Ordinary Course of Business); and

(viii)

any agreement, other than as contemplated by this Agreement and the Transaction
Documents, relating to the sales of securities of the Parent or any of its DSH
Subsidiaries to which the Parent or such Subsidiary is a party.

(b)

With respect to each agreement listed in the Parent SEC Reports:  (i) the
agreement is legal, valid, binding and enforceable and in full force and effect;
(ii) the agreement will continue to be legal, valid, binding and enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing; and
(iii) neither the Parent nor any of its DSH Subsidiaries nor, to the knowledge
of the Parent, any other party, is in breach or violation of, or default under,
any such agreement, and no event has occurred, is pending or, to the knowledge
of the Parent, is threatened, which, after the giving of notice, with lapse of
time or otherwise, would constitute a breach or default by the Parent or any of
its DSH Subsidiaries or, to the knowledge of the Parent, any other party under
such contract.

3.17

Accounts Receivable.  All accounts receivable of the Parent and its DSH
Subsidiaries reflected on the Parent SEC Reports are valid receivables subject
to no setoffs or counterclaims and are current and collectible (within 90 days
after the date on which it first became due and payable), net of the applicable
reserve for bad debts on the balance sheet contained in the most recent Parent
Report.  All accounts receivable reflected in the financial or accounting
records of the Parent that have arisen since the date of the balance sheet
contained in the most recent Parent Report are valid receivables subject to no
setoffs or counterclaims and are collectible (within 90 days after the date on
which it first became due and payable), net of a reserve for bad debts in an
amount proportionate to the reserve shown on the balance sheet contained in the
most recent Parent Report.

3.18

Powers of Attorney.  There are no outstanding powers of attorney executed on
behalf of the Parent or any of its DSH Subsidiaries.

3.19

Insurance.  Section 3.19 of the Parent Disclosure Schedule lists each insurance
policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which the
Parent or any of its DSH Subsidiaries is a party.  Such insurance policies are
of the type and in amounts customarily carried by organizations conducting
businesses or owning assets similar to those of the Parent and its DSH
Subsidiaries.  There is no material claim pending under any such policy as to
which coverage has been questioned, denied or disputed by the underwriter of
such policy.  All premiums due and payable under all such policies have been
paid, neither the Parent nor any of its DSH Subsidiaries may be liable for
retroactive premiums or similar payments, and the Parent and its DSH
Subsidiaries are otherwise in compliance in all material respects with the terms
of such policies.  The Parent has no knowledge of any threatened termination of,
or material premium increase with respect to, any such





35




--------------------------------------------------------------------------------







policy.  Each such policy will continue to be enforceable and in full force and
effect immediately following the Closing in accordance with the terms thereof as
in effect immediately prior to the Closing.

3.20

Warranties.  No product or service sold or delivered by the Parent or any of its
DSH Subsidiaries is subject to any guaranty, warranty, right of credit or other
indemnity other than the applicable standard terms and conditions of sale of the
Parent or the appropriate Subsidiary.

3.21

Litigation.  Except as disclosed in Section 3.21 of the Parent Disclosure
Schedule,  as of the date of this Agreement, there is no Legal Proceeding which
is pending or, to the Parent’s knowledge, threatened against the Parent or any
Subsidiary of the Parent which, if determined adversely to the Parent or such
Subsidiary, could have, individually or in the aggregate, a DSH Material Adverse
Effect or which in any manner challenges or seeks to prevent, enjoin, alter or
delay the transactions contemplated by this Agreement. For purposes of this
Section 3.21, any such pending or threatened Legal Proceedings where the amount
at issue exceeds or could reasonably be expected to exceed the lesser of $10,000
per Legal Proceeding or $25,000 in the aggregate shall be deemed to, if
determined adversely to the Parent or such Subsidiary, to have resulted in a DSH
Material Adverse Effect hereunder.

3.22

Employees.  

(a)

The Parent and DSH Subsidiaries have no employees. Section 3.22 of the Parent
Disclosure Schedule sets forth a complete and accurate list of all independent
contractors engaged by the Parent and deemed material to the conduct of Parent’s
business as currently operated.

(b)

Neither the Parent nor any of its DSH Subsidiaries is a party to or bound by any
collective bargaining agreement, nor have any of them experienced any strikes,
grievances, claims of unfair labor practices or other collective bargaining
disputes.  The Parent has no knowledge of any organizational effort made or
threatened, either currently or since the date of organization of the Parent, by
or on behalf of any labor union with respect to employees of the Parent or any
of its DSH Subsidiaries.

3.23

Employee Benefits.  Neither the Parent nor any of its DSH Subsidiaries or ERISA
Affiliates maintains, sponsors or contributes to or in the past has maintained,
sponsored or contributed to any Employee Benefit Plan or multiemployer plan (as
defined in Section 4001(a)(3) of ERISA).

3.24

Environmental Matters.  

(a)

Each of the Parent and its DSH Subsidiaries has complied with all applicable
Environmental Laws, except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a DSH Material Adverse Effect.  There is no pending or, to the
knowledge of the Parent, threatened civil or criminal litigation, written notice
of violation, formal administrative proceeding, or investigation, inquiry or
information request by any Governmental Entity, relating to any Environmental
Law involving the Parent or any of its DSH Subsidiaries, except for litigation,
notices of violations, formal administrative proceedings or investigations,
inquiries or information requests that, individually or in the aggregate, have
not had and would not reasonably be expected to have a DSH Material Adverse
Effect.  

(b)

Set forth in Section 3.24(b) of the Parent Disclosure Schedule is a list of all
documents (whether in hard copy or electronic form) that contain any
environmental reports, investigations and audits relating to premises currently
or previously owned or operated by the Parent or any of its DSH Subsidiaries
(whether conducted by or on behalf of the Parent or its





36




--------------------------------------------------------------------------------







Subsidiaries or a third party, and whether done at the initiative of the Parent
or any of its DSH Subsidiaries or directed by a Governmental Entity or other
third party) which were issued or conducted during the past five years and which
the Parent has possession of or access to.  A complete and accurate copy of each
such document has been provided to the Company.

(c)

To the knowledge of the Parent, there is no material environmental liability of
any solid or hazardous waste transporter or treatment, storage or disposal
facility that has been used by the Parent or any of its DSH Subsidiaries.

3.25

Permits.  Section 3.25 of the Parent Disclosure Schedule sets forth a list of
all authorizations, approvals, clearances, permits, licenses, registrations,
certificates, orders, approvals or exemptions from any Governmental Entity
(including without limitation those issued or required under Environmental Laws
and those relating to the occupancy or use of owned or leased real property)
(“Parent Permits”) issued to or held by the Parent or any of its DSH
Subsidiaries.  Such listed permits are the only Parent Permits that are required
for the Parent and any of its Subsidiaries to conduct their respective
businesses as presently conducted except for those the absence of which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a DSH Material Adverse Effect.  Each such Parent Permit is in
full force and effect and, to the knowledge of the Parent, no suspension or
cancellation of such Parent Permit is threatened and there is no basis for
believing that such Parent Permit will not be renewable upon expiration.  Each
such Parent Permit will continue in full force and effect immediately following
the Closing.

3.26

Certain Business Relationships with Affiliates.  No Affiliate of the Parent or
of any of its Subsidiaries (a) owns any property or right, tangible or
intangible, which is used in the business of the Parent or any of its DSH
Subsidiaries, (b) has any claim or cause of action against the Parent or any of
its DSH Subsidiaries, or (c) owes any money to, or is owed any money by, the
Parent or any of its DSH Subsidiaries.  Section 3.26 of the Parent Disclosure
Schedule describes any transactions involving the receipt or payment in excess
of $1,000 in any fiscal year between the Parent or any of its DSH Subsidiaries
and any Affiliate thereof which have occurred or existed since the beginning of
the time period covered by the Parent Financial Statements.  

3.27

Brokers’ Fees.  Except as set forth on Section 3.27 of the Parent Disclosure
Schedule, neither the Parent nor any of its DSH Subsidiaries has any liability
or obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

3.28

Disclosure.  No representation or warranty by the Parent or any DSH Subsidiary
contained in this Agreement, and no statement contained in the any document,
certificate or other instrument delivered or to be delivered by or on behalf of
the Parent or any DSH Subsidiary pursuant to this Agreement, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.
 The Parent has disclosed to the Company all material information relating to
the business of the Parent or any of its DSH Subsidiaries or the transactions
contemplated by this Agreement.

3.29

Interested Party Transactions.  No officer, director or, to the knowledge of the
Parent, stockholder of the Parent or any “affiliate” (as such term is defined in
Rule 12b-2 under the Exchange Act) or “associate” (as such term is defined in
Rule 405 under the Securities Act) of any such person currently has or has had,
either directly or indirectly, (a) an interest in any person that (i) furnishes
or sells services or products that are furnished or sold or are proposed to be
furnished or sold by the Parent or any of its DSH Subsidiaries or (ii) purchases
from or sells or furnishes to the Parent or any of its DSH





37




--------------------------------------------------------------------------------







Subsidiaries any goods or services, or (b) a beneficial interest in any contract
or agreement to which the Parent or any of its DSH Subsidiaries is a party or by
which it may be bound or affected.  Neither the Parent nor any of its DSH
Subsidiaries has extended or maintained credit, arranged for the extension of
credit, or renewed an extension of credit, in the form of a personal loan to or
for any director or executive officer (or equivalent thereof) of the Parent or
any of its DSH Subsidiaries.

3.30

Duty to Make Inquiry.  To the extent that any of the representations or
warranties in this Article III are qualified by “knowledge” or “belief,” each of
the Parent and any DSH Subsidiary represents and warrants that it has made due
and reasonable inquiry and investigation concerning the matters to which such
representations and warranties relate, including, but not limited to, diligent
inquiry by its directors, officers and key personnel and the directors, officers
and key personnel of any Subsidiary.

3.31

Accountants.  Marcum, LLP (the “Parent Auditor”) is and has been throughout the
periods covered by the financial statements of the Parent for the most recently
completed fiscal year and through the date hereof (a) a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act of
2002), (b) “independent” with respect to the Parent within the meaning of
Regulation S-X and (c) in compliance with subsections (g) through (l) of Section
10A of the Exchange Act and the related rules of the SEC and the Public Company
Accounting Oversight Board.  Except as set forth on Section 3.31 of the Parent
Disclosure Schedule, the report of the Parent Auditor on the financial
statements of the Parent for the past fiscal year did not contain an adverse
opinion or a disclaimer of opinion, or was qualified as to uncertainty, audit
scope, or accounting principles, although it did express uncertainty as to the
Parent’s ability to continue as a going concern.  During the Parent’s most
recent fiscal year and the subsequent interim periods, there were no
disagreements with the Parent Auditor on any matter of accounting principles or
practices, financial statement disclosure, or auditing scope or procedures.
 None of the reportable events listed in Item 304(a)(1)(iv) or (v) of Regulation
S-K occurred with respect to the Parent Auditor.

3.32

Minute Books.  The minute books and other similar records of the Parent and each
of its Parent Subsidiaries contain, in all material respects, complete and
accurate records of all actions taken at any meetings of directors (or
committees thereof) and stockholders or actions by written consent in lieu of
the holding of any such meetings since the time of organization of each such
corporation through the date of this Agreement.  The Parent has provided true
and complete copies of all such minute books and other similar records to the
Company’s representatives.

3.33

Board Action.  The Parent’s Board of Directors (a) has unanimously determined
that the acquisition of the Purchased Assets and other transactions contemplated
by this Agreement is advisable and in the best interests of the Parent’s
stockholders and is on terms that are fair to such Parent stockholders, (b) has
caused the Parent to approve this Agreement by unanimous written consent, and
(c) adopted this Agreement in accordance with the provisions of the Florida
business corporation act.

ARTICLE IV
COVENANTS

4.1

Closing Efforts.  Each of the Parties shall use its best efforts, to the extent
commercially reasonable in light of the circumstances (“Reasonable Best
Efforts”), to take all actions and to do all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including without limitation using its Reasonable Best Efforts to ensure that
(i) its representations and warranties remain true and correct in all material
respects through the Closing Date and (ii) the conditions to the obligations of
the other Parties to consummate the sale and purchase of the Purchased Assets
are satisfied.





38




--------------------------------------------------------------------------------







4.2

Governmental and Third-Party Notices and Consents.

(a)

Each Party shall use its Reasonable Best Efforts to obtain, at its expense, all
waivers, permits, consents, approvals or other authorizations from Governmental
Entities, and to effect all registrations, filings and notices with or to
Governmental Entities, as may be required for such Party to consummate the
transactions contemplated by this Agreement and to otherwise comply with all
applicable Laws in connection with the consummation of the transactions
contemplated by this Agreement.

(b)

The Company shall use its Reasonable Best Efforts to obtain, at its expense, all
such waivers, consents or approvals from third parties to any Assumed Contract
included in the Purchased Assets, and to give all such notices to third parties,
as set forth in Section 4.2(b) of the Company Disclosure Schedule.  The Company
shall not be in default of this Agreement for failure to obtain such necessary
waiver, consent or approval so long as the Company has used Reasonable Best
Efforts to do so.  To the extent that such waivers, consents or approvals from
third parties have not been obtained by the Closing Date, the Buyer shall,
following the Closing Date, nonetheless perform all of the obligations otherwise
to be performed by the Seller under all such Assumed Contracts and Seller and
the Company and its Stockholders shall continue to cooperate with Buyer to
obtain such waivers, consents or approvals following the Closing.

4.3

Form 8-K.  Promptly after the execution of this Agreement, the Parent shall
prepare a Current Report on Form 8-K relating to this Agreement and the
transactions contemplated hereby; which Form 8-K shall be submitted to and be
reviewed and approved by the Stockholders and their attorneys prior to filing
with the SEC.   The Parent shall use its Reasonable Best Efforts to cause (a)
such Form 8-K to be filed with the SEC within four Business Days of the date of
execution of this Agreement, (b) an additional Form 8-K to be filed with the SEC
within four Business Days following the Closing Date and (c) to otherwise comply
with all requirements of applicable federal and state securities laws.

4.4

Operation of the Business.  During the period from the date of this Agreement to
the Closing Date, the Stockholders shall cause the Company to conduct its
operations and the Business in the Ordinary Course of Business and in material
compliance with all laws applicable to the Company or any of its properties or
assets and, to the extent consistent therewith, use its Reasonable Best Efforts
to preserve intact its current business organization, keep its physical assets
in good working condition, keep available the services of its current officers
and employees and preserve its relationships with customers, suppliers and
others having business dealings with it to the end that its goodwill and ongoing
business shall not be impaired in any material respect.  Without limiting the
generality of the foregoing, prior to the Closing Date, the Company and the
Stockholders shall not and shall cause the Company not to, in each case, without
the prior written consent of the Buyer (which consent shall not be unreasonably
withheld, conditioned or delayed) and except as otherwise contemplated by this
Agreement, incur any funded indebtedness:

(a)

issue or sell, or redeem or repurchase, any stock or other securities of the
Company or any warrants, options or other rights to acquire any such stock or
other securities (except pursuant to the conversion or exercise of outstanding
convertible securities, options or warrants outstanding on the date hereof), or
amend any of the terms of (including without limitation the vesting of) any such
convertible securities or options or warrants;

(b)

except as otherwise contemplated under Section 4.4(h), below, split, combine or
reclassify any shares of its capital stock; or, except as may be required to
enable Stockholders to pay taxes on the Pre-Tax Profits of the Company through
the Closing Date, and except as otherwise contemplated





39




--------------------------------------------------------------------------------







under Section 4.4(h), below, declare, set aside or pay any dividend or other
distribution (whether in cash, stock or property or any combination thereof) in
respect of its capital stock;

(c)

except in connection with the Required Financing (hereinafter described),
create, incur, assume or guaranty any indebtedness for borrowed money (including
obligations in respect of capital leases) except in the Ordinary Course of
Business or in connection with the transactions contemplated by this Agreement;
assume, guarantee, endorse or otherwise become liable or responsible (whether
directly, contingently or otherwise) for the obligations of any other person or
entity; or make any loans, advances or capital contributions to, or investments
in, any other person or entity;

(d)

enter into, adopt or amend any Employee Benefit Plan or any employment or
severance agreement or arrangement or (except for normal increases in the
Ordinary Course of Business for employees who are not Affiliates) increase in
any manner the compensation or fringe benefits of, or materially modify the
employment terms of, its directors, officers or employees, generally or
individually, or pay any bonus or other benefit to its directors, officers or
employees;

(e)

acquire, sell, lease, license or dispose of any assets or property (including
without limitation any shares or other equity interests in or securities of the
Company or any corporation, partnership, association or other business
organization or division thereof), other than purchases and sales of Inventories
and other assets in the Ordinary Course of Business;

(f)

except in connection with the Required Financing (hereinafter described),
mortgage or pledge any of its property or assets (including without limitation
any shares or other equity interests in or securities of the Company or any
corporation, partnership, association or other business organization or division
thereof), or subject any such property or assets to any Security Interest;

(g)

discharge or satisfy any Security Interest or pay any obligation or liability
other than in the Ordinary Course of Business;

(h)

as at the Closing Date, and after giving effect to the declaration or funding of
any dividends or distributions to the Stockholders, whether in cash or in
property, (A) the combined stockholders’ equity of both the Company and DiscCo
shall be not less than $4,000,000, (B) neither the Company nor DiscCo will have
an indebtedness in excess of $100,000, and (C) not less than $500,000 of the
combined assets of both the Company and DiscCo will be in the form of cash, cash
equivalents or immediately marketable securities which is necessary to cover
operating expenses of the Company and DiscCo incurred in the ordinary course of
business;

(i)

amend the charter, by-laws or other organizational documents of the Company;

(j)

change in any material respect its accounting methods, principles or practices,
except insofar as may be required by a generally applicable change in GAAP;

(k)

enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
material Contract or agreement;

(l)

institute or settle any Legal Proceeding;

(m)

take any action or fail to take any action permitted by this Agreement with the
knowledge that such action or failure to take action would result in (i) any of
the representations and warranties of the Company set forth in this Agreement
becoming untrue in any material respect or (ii) any of the conditions to the
 Closing set forth in Article V not being satisfied; or





40




--------------------------------------------------------------------------------







(n)

agree in writing or otherwise to take any of the foregoing actions.

4.5

Access to Company Information.  

(a)

The Stockholders and the Company shall permit representatives of the Buyer to
have full access (at all reasonable times, and in a manner so as not to
interfere with the normal business operations of the Company) to all premises,
properties, financial and accounting records, contracts, other records and
documents, and personnel, of or pertaining to the Company.

(b)

The Parent and Buyer (i) shall treat and hold as confidential any Confidential
Information (as defined below), (ii) shall not use any of the Confidential
Information except in connection with this Agreement, and (iii) if this
Agreement is terminated for any reason whatsoever, shall return to the
Stockholders all tangible embodiments (and all copies) thereof which are in its
possession.  For purposes of this Agreement, “Confidential Information” means
any information of the Company that is furnished to the Parent or any of its
representatives by the Stockholders or the Company in connection with this
Agreement; provided, however, that it shall not include any information (A)
which, at the time of disclosure, is available publicly other than as a result
of non-permitted disclosure by the Parent, or their respective directors,
officers, employees or representatives, (B) which, after disclosure, becomes
available publicly through no fault of the Parent, or their respective
directors, officers, employees or representatives, (C) which the Parent knew or
to which the Parent had access prior to disclosure, provided that the source of
such information is not known by the Parent to be bound by a confidentiality
obligation to the Company, or (D) which the Parent rightfully obtains from a
source other than the Stockholders or the Company, provided that the source of
such information is not known by the Parent to be bound by a confidentiality
obligation to the Company.

(c)

Tax Cooperation.  The Parties agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Company (including access to books and records) as is reasonably
necessary for the filing of all Tax Returns, the making of any election relating
to Taxes, the preparation for any audit by any governmental authority and the
prosecution or defense of any claims, suit or proceeding relating to any Tax.

4.6

Required Financing.

(a)

Promptly following the date  of execution of this Agreement, the Parent shall
undertake and shall use its Reasonable Best Efforts to obtain from one or more
reputable institutional investors, hedge funds, family offices or other lenders
(collectively, the “Investors”) any combination of secured or unsecured debt or
equity financing aggregating not less than Thirty-Five Million ($35,000,000)
Dollars to enable the Buyer to pay the Base Purchase Price, other financial
obligations owed pursuant to the DiscCo Merger Agreement, and all transaction
expenses contemplated by this Agreement  and the other Transaction Documents
(the “Required Financing”).  

(b)

The final terms and conditions of the Required Financing shall be reasonably
acceptable to the Board of Directors of Parent and reasonably acceptable to the
Stockholders.  The Parties acknowledge that all or certain of the Investors may
require, as a condition to such Required Financing, that the Purchased Assets of
the Company be subject to liens, pledges, encumbrances and Security Interests in
favor of one or more of such Investors (collectively, the “Investor
Collateral”). The terms and conditions of the Required Financing and Security
Interests granted on Investor Collateral shall be reasonably acceptable to the
Stockholders, as indicated in writing, such acceptance to not be unreasonably
withheld.





41




--------------------------------------------------------------------------------







(c)

The Parent has delivered to the Stockholders from White Oak Global Advisors, LLC
(“White Oak”) a term sheet for up to $35,000,000 of senior debt financing (the
“Financing Letter”).  On or before January 7, 2016, the Parent shall deliver to
the Stockholders drafts of a definitive loan and security agreement prepared by
White Oak and such other evidence of equity financing for Parent demonstrating
the availability of the Required Financing, all in such form and with such terms
and conditions as are reasonably acceptable to the source of such Required
Financing, the Parent and the Stockholders.  The Stockholders may terminate this
Agreement and the Transaction contemplated hereby in the event the Parent has
not delivered a reasonably acceptable evidence of the Required Financing by
January 7, 2016.  All parties understand that there currently exists an Existing
Stockholders Agreement between Russell and Williams that imposes certain rights
and obligations as between them, so that if either Stockholder elects to
terminate this Agreement, both Stockholders shall be deemed to have terminated
this Agreement.




(d)

True and complete copies of all commitments, term sheets or other definitive
loan and investment documents to be entered into between the Parent and any one
or more Investor in connection with a proposed Required Financing shall be
promptly furnished to the Stockholders and their legal and financial advisors.




4.7

Operation of Parent’s Business.  Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Closing Date, the
Parent shall (and shall cause each of its Subsidiaries to) conduct its
operations in the Ordinary Course of Business and in material compliance with
all Laws applicable to the Parent, any DSH Subsidiary or any of their properties
or assets and, to the extent consistent therewith, use its Reasonable Best
Efforts to preserve intact its current business organization, keep its physical
assets in good working condition, keep available the services of its current
officers and employees and preserve its relationships with customers, suppliers
and others having business dealings with it to the end that its goodwill and
ongoing business shall not be impaired in any material respect.  Without
limiting the generality of the foregoing, except as required in order to obtain
and consummate the Required Financing, the Parent shall not prior to the Closing
Date, without the written consent of the Stockholders:

(a)

issue or sell, or redeem or repurchase, any stock or other securities of the
Parent or any rights, warrants or options to acquire any such stock or other
securities;

(b)

split, combine or reclassify any shares of its capital stock; declare, set aside
or pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of its capital stock;

(c)

create, incur or assume any indebtedness (including obligations in respect of
capital leases); assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person or entity; or make any loans, advances or capital contributions
to, or investments in, any other person or entity;

(d)

enter into, adopt or amend any Parent Benefit Plan or any employment or
severance agreement or arrangement or increase in any manner the compensation or
fringe benefits of, or materially modify the employment terms of, its directors,
officers or employees, generally or individually, or pay any bonus or other
benefit to its directors, officers or employees, except the adoption of the
Parent Equity Plan (as defined below);  

(e)

acquire, sell, lease, license or dispose of any assets or property (including
without limitation any shares or other equity interests in or securities of any
Subsidiary of the Parent or any corporation, partnership, association or other
business organization or division thereof);





42




--------------------------------------------------------------------------------







(f)

mortgage or pledge any of its property or assets or subject any such property or
assets to any Security Interest;

(g)

discharge or satisfy any Security Interest or pay any obligation or liability
other than in the Ordinary Course of Business;

(h)

amend its charter, by-laws or other organizational documents (except as
contemplated hereby);

(i)

change in any material respect its accounting methods, principles or practices,
except insofar as may be required by a generally applicable change in GAAP;

(j)

enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
contract or agreement;

(k)

institute or settle any material Legal Proceeding;

(l)

take any action or fail to take any action permitted by this Agreement with the
knowledge that such action or failure to take action would result in (i) any of
the representations and warranties of the Parent and/or any DSH Subsidiary set
forth in this Agreement becoming untrue in any material respect or (ii) any of
the conditions to the Closing set forth in Article V not being satisfied; or

(m)

agree in writing or otherwise to take any of the foregoing actions.

4.8

Access to Parent Information.  

(a)

The Parent shall permit the Stockholders and representatives of the Stockholders
to have full access (at all reasonable times, and in a manner so as not to
interfere with the normal business operations of the Parent) to all premises,
properties, financial and accounting records, contracts, other records and
documents, and personnel of or pertaining to the Parent.

(b)

Each of the Stockholders and the Company (i) shall treat and hold as
confidential any Parent Confidential Information (as defined below), (ii) shall
not use any of the Parent Confidential Information except in connection with
this Agreement, and (iii) if this Agreement is terminated for any reason
whatsoever, shall return to the Parent all tangible embodiments (and all copies)
thereof which are in its possession.  For purposes of this Agreement, “Parent
Confidential Information” means any information of the Parent or any DSH
Subsidiary that is furnished to the Stockholders or the Company by the Parent or
its Subsidiaries in connection with this Agreement; provided, however, that it
shall not include any information (A) which, at the time of disclosure, is
available publicly other than as a result of non-permitted disclosure by the
Stockholders or the Company, or their respective directors, officers, or
employees, (B) which, after disclosure, becomes available publicly through no
fault of the Stockholders or the Company or their respective directors,
officers, or employees, (C) which the Stockholders or the Company knew or to
which the Company had access prior to disclosure, provided that the source of
such information is not known by the Stockholders or the Company to be bound by
a confidentiality obligation to the Parent or any Subsidiary of the Parent or
(D) which the Stockholders or the Company rightfully obtains from a source other
than the Parent or a Subsidiary of the Parent, provided that the source of such
information is not known by the Stockholders or the Company to be bound by a
confidentiality obligation to the Parent.  





43




--------------------------------------------------------------------------------







4.9

Post-Closing Operation of the Businesses of the Corporations.  The Parties
hereto do hereby covenant and agree as follows with respect to the operation of
the Business of the Corporations following the Closing Date:

(a)

Following the Closing Date, the businesses of the Corporations shall be operated
substantially in the manner contemplated by the Stockholders Agreement, and each
of the Parent, the Corporations and the Stockholders shall comply with their
respective covenants and agreements contained in the Stockholders Agreement; and

(b)

Except for their death or “permanent disability” (as defined in the Employment
Agreements), Williams shall be the Chief Executive Officer of the Buyer and
Russell shall be the President of the Merger Subsidiary with authority to manage
the Business of the Buyer and Merger Subsidiary, subject to the provisions of
such Employment Agreements and Stockholders Agreements.  

4.10

Expenses.  The costs and expenses of the Buyer and the Stockholders (including
legal fees and expenses of the Parent, the Buyer and the Stockholders) incurred
in connection with this Agreement, the Exhibits hereto and the transactions
contemplated hereby and thereby, shall be payable by each of the respective
Parties; provided, that (a) the Parent shall pay (i) all of the costs and
expenses of auditing the Company Annual Financial Statements and reviewing any
2015 Interim Financial Statements required to be prepared prior to the Closing
Date, including adjustment of the Company Annual Financial Statements and 2015
Interim Financial Statements to be in accordance with GAAP, and (ii) fifty (50%)
percent of the obligations payable to James Hutz pursuant to the change in
control payment provisions in that certain employment agreement between the
Company and Mr. Hutz, dated September 30, 2013 (“Hutz Payment”); and (b) if the
Stockholders comply with their representations, warranties and covenants
contained in this Agreement, if for any reason the Parent shall (i) terminate
this Agreement by reason of an unsatisfactory Due Diligence Investigation, or
(ii) be unable to obtain the necessary Required Financing on terms reasonably
acceptable to the Stockholders and consummate the transactions contemplated by
this Agreement and the DiscCo Merger Agreement, then the Parent shall reimburse
the Stockholders for their actual reasonable out-of-pocket costs and expenses
related to all of the transactions contemplated by this Agreement and the DiscCo
Merger Agreement, including without limitation legal and accounting expenses, up
to a maximum amount not to exceed $200,000 in the aggregate.

4.11

Pre-Closing Tax Liabilities. Subject to the tax indemnity agreement by Buyer and
Buyer’s Affiliates in favor of Russell, which is hereby acknowledged as a
condition precedent and subsequent to this Agreement and all related agreements
and undertakings, including without limitation the DiscCo Merger Agreement, the
Stockholders shall be and shall remain liable for all Taxes and Tax liabilities
(including without limitation all VAT Tax liabilities) for which the Company,
DiscCo or either of the Stockholders could reasonably be determined to be liable
(a) with respect to any Tax period ending on or before the Closing Date and that
portion of any Straddle Period ending on the Closing Date, (b) as a result of
being a member of an affiliated, consolidated, combined, unitary or similar
group prior to the Closing, (c) as a transferee or successor, by contract or
pursuant to any Law, which Taxes relate to an event or transaction occurring
before the Closing Date and/or (d) which arise out of or resulting from this
Agreement and the Transaction Documents, in each case, together with any
interest, penalties and additions to Tax with respect to any of the foregoing
and any Losses incurred in connection with any of the foregoing.  For purposes
of this Section 4.11, a “Straddle Period” means any Tax period commencing before
and ending after the Closing Date, determined based on an actual closing of the
books used to calculate such Taxes as if such tax period ended as of the close
of business on the Closing Date.

4.12

Name Change and Fiscal Year Change.   On the Closing Date, the Seller shall
change its name to “RW Liquidation Corp.” or such other name that do not include
the words “WR Group.”   On the Closing Date, DSH shall take all necessary steps
to cause the Buyer to change its corporate name to





44




--------------------------------------------------------------------------------







W/R Group, Inc., or such other name as shall be mutually acceptable to DSH and
the Stockholders.  The Buyer shall maintain its fiscal year end and the fiscal
year end of the Merger Subsidiary at December 31 following the Closing Date.

4.13

Allocation of Total Consideration. The Total Consideration shall be allocated in
its entirety among the Purchased Assets in accordance with Schedule 4.13, which
shall be agreed upon by the parties at or prior to the Closing and as required
by Section 1060 of the Code and Treasury Regulations promulgated thereunder and
any foreign laws. After the Closing, the parties shall make consistent use of
the allocation, fair market value, and useful lives specified in Schedule 4.13
for all tax purposes and in all filings, declarations, and reports with the IRS
in respect thereof, including the reports to be filed under Section 1060 of the
Code. Buyer shall prepare and deliver IRS Form 8594 to Company and Stockholders
within 45 days after the Closing Date to be filed with the IRS. Each party shall
timely file an IRS Form 8594 reflecting the purchase price allocation as set
forth on Schedule 4.13 for the taxable year that includes the Closing Date and
make any timely filing required by applicable state or local laws. Neither party
shall take any position or permit any of its affiliates to take any position
inconsistent with the allocation set forth in Schedule 4.13 in the filing of any
Tax Returns or in the course of any audit by any taxing authority, tax review,
or tax proceeding relating to any Tax Returns. In any proceeding related to the
determination of any Tax, neither party shall contend or represent that such
allocation is not a correct allocation.

4.14

Employees; Employee Benefit Plans.

(a)

Within 24 hours following the Closing (or such other time as the Parties may
mutually agree), Buyer shall make written offers of employment to all active
employees of the Seller and DiscCo (collectively, the “Offered Employees”),
which offer shall remain open for ten (10) days (or such other time as the
Parties may mutually agree) following the Closing Date.  Each such offer shall
provide (i) an annual base salary or hourly wage rate (as the case may be) not
less than the base salary or hourly wage rate in effect as of the date hereof,
and (ii) employee benefits that are substantially comparable in the aggregate to
the employee benefits received by such Offered Employee as of the date hereof,
or, in the discretion of Buyer, employee benefits offered to similarly situated
employees of Parent or Buyer from time to time; provided, that any and all
equity awards by Parent or Buyer shall be at Parent’s sole discretion.  The
Offered Employees who accept such offers of employment and become employees of
Buyer (or any of its Affiliates) shall be collectively referred to as the
“Continuing Employees.”  Subject to Buyer’s compliance with this Section
4.14(a), the Seller shall be solely responsible for, and liable to pay,
severance (if any) that becomes due to an Offered Employee and for the provision
of health plan continuation coverage in accordance with the requirements of
Section 4980B of the Code, Part 6 of Title I of ERISA or any other applicable
state or local Legal Requirement who (x) is an Offered Employee but who rejects
Buyer’s (or its Affiliate’s) offer of employment provided in accordance with
this Section 4.14(a) or (y) is a former employee of Seller or any of their
Affiliates as of the Closing Date, in each case in accordance with COBRA and the
terms of the applicable plans.




(b)

As soon as reasonably practicable after the Closing Date or such later date
agreed to by the Parties, but in no event later than December 31, 2016, the
Buyer shall take all actions necessary to implement and establish “employee
benefit plans” within the meaning of Section 3(3) of ERISA and a 401(k) plan
intended to be qualified under Section 401(a) of the Code (collectively,
“Applicable Plans”) in which the Continuing Employees shall be eligible to
participate from and after the date of establishment.  For purposes of
determining eligibility to participate, vesting and benefit accrual in the
Applicable Plans, the service of each Continuing Employee prior to the Closing
Date shall be treated as service with Buyer, to the extent recognized by Seller
prior to the Closing Date; provided, however, that such service shall not be
recognized to the extent that such recognition would result in any duplication
of benefits and Buyer shall not be required to provide service credit for
benefit accrual purposes under any





45




--------------------------------------------------------------------------------







Buyer Plan that is a defined benefit pension plan.  In addition, subject to
applicable Legal Requirement, Buyer shall use its best efforts to ensure that
the Applicable Plans waive, or caused to be waived, all limitations as to
preexisting conditions, exclusions and waiting periods with respect to
participation and coverage requirements applicable to Continuing Employees under
any Buyer Plan in which such Continuing Employees may be eligible to participate
after the Closing Date.



(c)

Effective as of the later of the Closing Date and the date on which the
Continuing Employees’ employment commences with the Buyer (such date, the
“Transfer Date”), all Continuing Employees shall cease to participate in any
Employee Benefit Plan sponsored by the Seller or any of their Affiliates.  The
Seller shall retain all liabilities accrued through the Transfer Date in respect
of such Continuing Employees’ participation in Seller’s Employee Benefit Plans.
 From and after the Transfer Date, the Buyer shall have the reimbursement
obligations to Seller set forth therein with respect to the costs and expenses
associated with participation by the Continuing Employees in any Employee
Benefit Plans sponsored by the Seller or any of their Affiliates.




(d)

The Buyer shall retain all Continuing Employees in the employ of the Buyer for a
period of not less than ninety (90) days following the Closing Date; provided,
however, that nothing contained in this Section 4.14 or elsewhere in this
Agreement, expressed or implied, shall (i) be treated as limiting or prohibiting
the Buyer from discharging or otherwise terminating the employment of any
Continuing Employee at any time from and after such period of ninety (90) days
following the Closing Date, subject only to the terms of any employment
agreement then in force with a Continuing Employee, (ii) shall require the
establishment, amendment or modification of any Employee Benefit Plan or
Applicable Plan or, except as expressly set forth in this Section 4.14,
constitute a limitation on rights to amend, modify, merge or terminate after the
Closing Date any Employee Benefit Plan or Applicable Plan, (iii) give any
current or former employee, officer, director or other independent contractor
(including any beneficiary or dependent of the foregoing) of the Parties or
their respective Affiliates any third party beneficiary or other rights, or
(iv) except as explicitly set forth in this Section 4.14, obligate Buyer or any
of its Affiliates to (A) maintain any particular Employee Benefit Plan or
Applicable Plan, or (B) subject only to the terms of any employment agreement
then in force with a Continuing Employee, director or other service provider,
retain the employment or services of any current or former employee, officer,
director or other service provider of the Seller.  




ARTICLE V
CONDITIONS TO SALE AND PURCHASE OF PURCHASED ASSETS

5.1

Conditions to Each Party’s Obligations.  The respective obligations of each
Party to consummate the sale and purchase of the Purchased Assets and other
transactions contemplated by this Agreement is subject to the satisfaction of
each of the events and conditions set forth in this Section 5.1

(a)

 Delivery of Schedules.   The Stockholders and the Company shall deliver final
Company Disclosure Schedules, in form and substance reasonably satisfactory to
the Parent, and the Parent shall deliver to the Stockholders and the Company
final Parent Disclosure Schedules in form and substance reasonably satisfactory
to the Company and the Stockholders, in each case by a date which shall be not
later than thirty (30) days from the date of execution of this Agreement.

(b)

DiscCo Merger.   The DiscCo Merger Agreement shall have been duly executed and
delivered by the parties thereto prior to the Closing Date.  The delivery of all
Exhibits to the DiscCo Merger Agreement required in order to consummate the
DiscCo Merger with the Merger Subsidiary, as contemplated by the DiscCo Merger
Agreement, the discharge and retirement of the Purchase Note and the
consummation of the other transactions contemplated thereby (collectively, the
“DiscCo Merger





46




--------------------------------------------------------------------------------







Transactions”) shall be consummated immediately upon the Closing of the sale and
purchase of the Purchased Assets pursuant to this Agreement.  

(c)

Transaction Documents.  The transactions provided for under this Agreement are
also contingent upon the execution and delivery of the other Transaction
Documents and completion of all other transactions set forth or contemplated
under the Transaction Documents that are required to be performed upon delivery
thereof.

5.2

Conditions to Obligations of the Parent and Buyer.  The obligation of the Parent
and the Buyer to consummate the purchase of the Purchased Assets is subject to
the satisfaction (or waiver by the Buyer) of the following additional
conditions:

(a)

The Parent shall have conducted and completed a thorough business, legal and
financial due diligence investigation of the Company which shall be satisfactory
in all material respects to the Parent (the “Due Diligence Investigation”);
provided, that so long as the Stockholders shall furnish Parent and its
representatives with all information concerning the Company as Parent may
reasonably request, and shall permit Parent and its representatives with access
to Company personnel, the Buyer shall complete such Due Diligence Investigation
within sixty (60) days from the date of execution of this Agreement (the “Due
Diligence Period”).   Unless Parent shall notify the Stockholders on or before
expiration of the Due Diligence Period that it intends to terminate this
Agreement by reason of an unsatisfactory Due Diligence Investigation, such
condition to the obligations of Parent and Buyer to consummate this Agreement
shall be deemed to have been satisfied.

(b)

The representations and warranties of the Stockholders and the Company set forth
in this Agreement (when read without regard to any qualification as to
materiality or Company Material Adverse Effect contained therein) shall be true
and correct as of the date of this Agreement and shall be true and correct as of
the Closing Date as though made as of the Closing Date (provided, however, that
to the extent such representation and warranty expressly relates to an earlier
date, such representation and warranty shall be true and correct as of such
earlier date), except for any untrue or incorrect representations and warranties
that, individually or in the aggregate, do not have a Company Material Adverse
Effect or a material adverse effect on the ability of the Parties to consummate
the transactions contemplated by this Agreement;

(c)

The Stockholders and the Company shall have performed or complied with its
agreements and covenants required to be performed or complied with under this
Agreement as of or prior to the Closing Date, except for such non-performance or
non-compliance as does not have a Company Material Adverse Effect or a material
adverse effect on the ability of the Parties to consummate the transactions
contemplated by this Agreement;

(d)

The audit of the Annual Financial Statement of the Company shall reflect that
the combined net sales revenues and Pre-Tax Profits of the Company and DiscCo
(after all inter-company eliminations) for the 2014 Fiscal Year were not less
than ninety (90%) of the estimated $53,800,000 of net sales revenues and
estimated $10,000,000 of Pre-Tax Profits reflected on the unaudited Fiscal Year
Financial Statements;

(e)

The Parent shall have received from one or more Investors not less than
$35,000,000 of gross proceeds of the Required Financing on terms and conditions
reasonably acceptable to the Parent and that comply with the provisions of this
Agreement;

(f)

The Parent shall have obtained (and shall have provided copies thereof to the
Company) the written consent or approval of the requisite holders of a majority
of its voting capital stock,





47




--------------------------------------------------------------------------------







if and to the extent required by applicable Law or the rules of the Nasdaq
Capital Markets, to the execution, delivery and performance by the Parent and
Buyer of this Agreement and the other Transaction Documents to which Parent and
Buyer is a party, in form and substance satisfactory to the Parent and Buyer;

(g)

The Company and DiscCo shall have complied with the provisions of Section 4.4(h)
of this Agreement;

(h)

No Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;

(i)

The Stockholders shall have delivered to the Parent, the Buyer and the Merger
Subsidiary a certificate (the “Stockholders Certificate”) to the effect that (i)
to the knowledge of the Stockholders, the representations and warranties of the
Stockholders and the Company set forth in Article II of this Agreement are true
and correct as at the Closing Date (provided, that to the extent such
representation and warranty expressly relates to an earlier date, such
representation and warranty shall be true and correct as of such earlier date),
except for any untrue or incorrect representations and warranties that,
individually or in the aggregate, do not have a Company Material Adverse Effect
or a material adverse effect on the ability of the Parties to consummate the
transactions contemplated by this Agreement; and (ii) each of the conditions,
covenants and agreements required to be performed by the Stockholders and the
Company under this Agreement have been performed or reasonably satisfied in all
material respects;

(j)

The Buyer shall have received from Ballard Spahr LLP, counsel to Williams, as
one of two Stockholders of the Company, and Davis Miles McGuire Gardner, LLP,
counsel to Russell as the other Stockholder of the Company, and the sole
Stockholder of DiscCo, legal opinions addressed to the Parent and Buyer and
dated as of the Closing Date, in language acceptable to counsel to Williams and
counsel to Russell, including general qualification language, as to (i) due
incorporation of each of the Seller and DiscCo, (ii) authority of the
Stockholders, the Seller, DiscCo and each Subsidiary of Seller to enter into and
consummate the transactions contemplated by the Agreement and the Merger
Agreement, (iii) ownership of the capital stock or other equity of Seller,
DiscCo  and each Subsidiary of Seller, and (iv) enforceability of this
Agreement, the Merger Agreement and the other Transaction Documents; and

(k)

All conditions precedent to consummation of the transactions contemplated by the
DiscCo Merger Agreement shall have been satisfied.

5.3

Conditions to Obligations of the Stockholders and the Company.  The obligation
of the Stockholders and the Company to consummate the sale of the Purchased
Assets is subject to the satisfaction of the following additional conditions:

(a)

The Parent shall have obtained (and shall have provided copies thereof to the
Company) the written consent of all of the members of its Board of Directors and
the written consent of its stockholders, as required by applicable Law or the
rules of the Nasdaq Capital Markets, to the execution, delivery and performance
by the Parent and the Buyer of this Agreement and the other Transaction
Documents to which Parent or Buyer is a party, in form and substance
satisfactory to the Parent;

(b)

The Parent and Buyer shall have obtained (and shall have provided copies thereof
to the Stockholders) all of the other waivers, permits, consents, approvals or
other authorizations, and





48




--------------------------------------------------------------------------------







effected all of the registrations, filings and notices, referred to in
Section 4.2 which are required on the part of the Parent or Buyer, except for
waivers, permits, consents, approvals or other authorizations the failure of
which to obtain or effect does not, individually or in the aggregate, have a DSH
Material Adverse Effect or a material adverse effect on the ability of the
Parties to consummate the transactions contemplated by this Agreement;

(c)

The representations and warranties of the Parent and Buyer set forth in this
Agreement (when read without regard to any qualification as to materiality or
DSH Material Adverse Effect contained therein) shall be true and correct as of
the date of this Agreement and shall be true and correct as of the Closing Date
as though made as of the Closing Date (provided, however, that to the extent
such representation and warranty expressly relates to an earlier date, such
representation and warranty shall be true and correct as of such earlier date),
except for any untrue or incorrect representations and warranties that,
individually or in the aggregate, do not have a DSH Material Adverse Effect or a
material adverse effect on the ability of the Parties to consummate the
transactions contemplated by this Agreement;

(d)

The Parent and Buyer shall have performed or complied with its agreements and
covenants required to be performed or complied with under this Agreement as of
or prior to the Closing Date, except for such non-performance or non-compliance
as does not have a DSH Material Adverse Effect or a material adverse effect on
the ability of the Parties to consummate the transactions contemplated by this
Agreement;

(e)

No Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;

(f)

The Parent and Buyer shall have delivered to the Company a certificate (the
“Parent Certificate”) to the effect that (i) the representations and warranties
of the Parent and Buyer set forth in Article III of this Agreement are true and
correct as at the Closing Date (provided, that to the extent such representation
and warranty expressly relates to an earlier date, such representation and
warranty shall be true and correct as of such earlier date), except for any
untrue or incorrect representations and warranties that, individually or in the
aggregate, do not have a DSH Material Adverse Effect or a material adverse
effect on the ability of the Parties to consummate the transactions contemplated
by this Agreement; and (ii) each of the conditions, covenants and agreements
required to be performed by the Buyer under this Agreement have been performed
or satisfied in all material respects;

(g)

On or before January 7, 2016, the Parent shall have delivered to the
Stockholders a draft of loan and security agreement and related loan documents
from the Investors, in each case, containing financing terms and conditions
reasonably acceptable to the Stockholders, on terms and conditions that comply
with the provisions of this Agreement;  

(h)

The Parent shall cause the Buyer to deliver and pay to the Stockholders, the
Base Purchase Price and shall cause the Merger Subsidiary to pay the obligations
required to be paid under the $4,000,000 DiscCo Note upon consummation of the
DiscCo Merger Agreement, pursuant to wire instructions delivered by the
Stockholders;

(i)

The Merger Subsidiary shall deliver and pay to Williams all outstanding
principal and accrued interest under the DiscCo Purchase Note pursuant to wire
instructions delivered by Williams; and





49




--------------------------------------------------------------------------------







(j)

The Stockholders and the Seller shall have received from CKR Law LLP, counsel to
the Buyer and the Parent, a legal opinion addressed to the Seller and the
Stockholders and dated as of the Closing Date as to (i) due incorporation of
each of the Parent and the Buyer, (ii) authority of the Parent and the Buyer to
enter into and consummate the transactions contemplated by the Agreement and the
Merger Agreement, (iii) ownership of the capital stock or other equity of the
Parent and the Buyer, (iv) enforceability of this Agreement, the Merger
Agreement and the other Transaction Documents, and (v) the qualification of the
Merger as a merger under Section 368 of the Internal Revenue Code and related
sections, with the Merger creating no tax consequences to DiscCo, Russell or
Williams.

ARTICLE VI
INDEMNIFICATION

6.1

Indemnification by Indemnifying Selling Parties.

(a)

Breach of Representations, Warranties and Covenants.  The Seller and each of the
Stockholders (collectively, the “Indemnifying Selling Parties”) shall, for a
period commencing from the Closing Date and ending eighteen (18) months
following the Closing Date (the “Indemnity Period”), (i) as to the Seller
individually, and (ii) as to the Stockholders severally, not jointly, and on a
50/50 pro rata basis, indemnify the Parent and the Buyer (collectively, the
“Indemnified Buying Parties”) in respect of, and hold each of them harmless
against, any and all debts, obligations losses, liabilities, deficiencies,
damages, fines, fees, penalties, interest obligations, expenses or costs
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due or to become due or otherwise) (including without limitation
amounts paid in settlement, interest, court costs, costs of investigators, fees
and expenses of attorneys, accountants, financial advisors and other experts,
and other expenses of litigation) (collectively, “Damages”) incurred or suffered
by any of the Indemnified Buying Parties or any Affiliate thereof resulting from
any material misrepresentation or material breach of any representation or
warranty by, or failure to perform any material covenant or agreement of, any of
the Indemnifying Selling Parties contained in this Agreement or the Company
Certificate, to the extent caused by any act or omission of any of the
Indemnifying Selling Parties or any circumstances within the reasonable control
of the Company or the Stockholders.  Any information, facts, or circumstances
discovered by Parent or Buyer or its representatives or otherwise disclosed to
Parent or Buyer in connection with any due diligence investigation or other
examination of Company or DiscCo by Buyer, or delivery of information to Parent
or Buyer or its representatives by any of the Indemnifying Selling Parties, that
may have been made on or before the Closing Date shall be deemed to be a
disclosure by the Indemnifying Selling Parties pursuant to this Agreement such
that the Indemnified Buying Parties shall not be entitled to indemnification
hereunder. Notwithstanding the above, the foregoing eighteen (18) month
Indemnity Period shall be subject to the provisions of Section 6.4 below.  

(b)

Excluded Liabilities.  Each of the Indemnifying Selling Parties shall indemnify,
defend and hold harmless each of the Indemnified Buying Parties from and against
any Damages incurred or suffered by any of the Indemnified Buying Parties or any
Affiliate thereof arising out of or as a result of (i) any Excluded Liabilities,
and (ii) any Tax liabilities (including VAT Tax liabilities) for which the
Indemnified Selling Parties and/or DiscCo are liable pursuant to Section 4.11 of
this Agreement.  There shall be no limitation as to the duration of the
Indemnity Period, any “Damages Threshold” or any “Indemnity Cap” (as those terms
are hereinafter defined) with respect to the indemnification obligations of the
Indemnifying Selling Parties under this Section 6.1(b).

6.2

Indemnification by the Indemnifying Buying Parties.  

(a)

Breach of Representations, Warranties and Covenants.  Subject at all times to
the limitations provided herein, each of the Parent and the Buyer (collectively,
the “Indemnifying Buying





50




--------------------------------------------------------------------------------







Parties”) shall, for a period commencing from the Closing Date and ending
eighteen (18) months from the Closing Date, indemnify each of the Company and
the Stockholders (collectively, the “Indemnified Selling Parties”) in respect
of, and hold them harmless against, any and all Damages incurred or suffered by
any or all of the Indemnified Selling Parties resulting from any material
misrepresentation or material breach of any representation or warranty by, or
failure to perform any material covenant or agreement of, the Indemnifying
Buying Parties contained in this Agreement or the DSH Certificate, to the extent
caused by any act or omission of any of the Indemnifying Buying Parties or any
circumstances within the reasonable control of the Indemnifying Buying Parties.
 Any information, facts, or circumstances discovered by Indemnified Selling
Parties or its representatives or otherwise disclosed in writing to such
Indemnified Selling Parties by Parent or Buyer or its representatives, that may
have been made on or before the Closing Date shall be deemed to be a disclosure
by the Indemnifying Buying Parties pursuant to this Agreement such that the
Indemnified Selling Parties shall not be entitled to indemnification hereunder.

(b)

Assumed Liabilities.  Each of the Indemnifying Buying Parties shall indemnify,
defend and hold harmless each of the Indemnified Selling Parties from and
against any Damages arising out of or incurred or suffered by any of the
Indemnified Selling Parties or any Affiliate thereof arising out of or as a
result of any Assumed Liabilities.   There shall be no limitation as to the
duration of the Indemnity Period, any “Damages Threshold” or any “Indemnity Cap”
(as those terms are hereinafter defined) with respect to the indemnification
obligations of the Indemnifying Buying Parties under this Section 6.2(b).

6.3

Indemnification Claims.

(a)

In the event that any of the Parties are entitled, or seek to assert rights, to
indemnification under this Article VI, the Party or Parties seeking
indemnification (the “Indemnified Parties”) shall give written notification to
the other Party or Parties (the “Indemnifying Parties”) of the commencement of
any suit or proceeding relating to a third party claim for which indemnification
pursuant to this Article VI may be sought.  Such notification shall be given
within 20 Business Days after receipt by the Indemnified Parties of notice of
such suit or proceeding, and shall describe in reasonable detail (to the extent
known by the Indemnified Parties) the facts constituting the basis for such suit
or proceeding and the amount of the claimed damages; provided, however, that no
delay on the part of the Indemnified Parties in notifying the Indemnifying
Parties shall relieve the Indemnifying Parties of any liability or obligation
hereunder except to the extent of any damage or liability caused by or arising
out of such failure.  Within 20 days after delivery of such notification, the
Indemnifying Parties may, upon written notice thereof to the Indemnified Parties
seeking indemnification, assume control of the defense of such suit or
proceeding with counsel reasonably satisfactory to the Indemnified Party seeking
indemnification; provided that the Indemnifying Parties may not assume control
of the defense of a suit or proceeding involving criminal liability or in which
equitable relief is sought against the Indemnified Party seeking
indemnification.  If the Indemnifying Parties do not so assume control of such
defense, the Indemnified Parties seeking indemnification shall control such
defense.  The Party not controlling such defense (the “Non-Controlling Party”)
may participate therein at its own expense; provided that if the Indemnifying
Parties assumes control of such defense and the Indemnified Parties seeking
indemnification reasonably concludes that the Indemnifying Parties and the
Indemnified Parties seeking indemnification have conflicting interests or
different defenses available with respect to such suit or proceeding, the
reasonable fees and expenses of counsel to the Indemnified Parties shall be
considered “Damages” for purposes of this Agreement.  The Party or Parties
controlling such defense (the “Controlling Party”) shall keep the
Non-Controlling Party advised of the status of such suit or proceeding and the
defense thereof and shall consider in good faith recommendations made by the
Non-Controlling Party with respect thereto.  The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such suit or proceeding (including copies of any summons,





51




--------------------------------------------------------------------------------







complaint or other pleading which may have been served on such party and any
written claim, demand, invoice, billing or other document evidencing or
asserting the same) and shall otherwise cooperate with and assist the
Controlling Party as reasonably needed in the defense of such suit or proceeding
at the sole cost and expense of the Indemnifying Parties under Section 6.1 or
6.2, which cost and expense shall be considered “Damages” for purposes of this
Agreement.  The Indemnifying Parties shall not agree to any settlement of, or
the entry of any judgment arising from, any such suit or proceeding without the
prior written consent of the Indemnified Parties, which shall not be
unreasonably withheld or delayed; provided that the consent of the Indemnified
Parties shall not be required if the Indemnifying Parties agrees in writing to
pay any amounts payable pursuant to such settlement or judgment and such
settlement or judgment includes a complete release of the Indemnified Parties
from further liability and has no other materially adverse effect on the
Indemnified Parties.  The Indemnified Parties shall not agree to any settlement
of, or the entry of any judgment arising from, any such suit or proceeding
without the prior written consent of the Indemnifying Parties, which shall not
be unreasonably withheld or delayed.

(b)

In order to seek indemnification under this Article VI, the Indemnified Parties
shall give written notification (a “Claim Notice”) to the Indemnifying Parties
which contains (i) a description and the amount (the “Claimed Amount”) of any
Damages incurred or reasonably expected to be incurred by the Indemnified
Parties, (ii) a statement that the Indemnified Parties is entitled to
indemnification under this Article VI for such Damages and a reasonable
explanation of the basis therefor, and (iii) a demand for payment (in the manner
provided in paragraph (c) below) in the amount of the Claimed Amount.

(c)

Within twenty (20) days after delivery of a Claim Notice, the Indemnifying
Parties shall deliver to the Indemnified Parties a written response (the
“Response”) in which the Indemnifying Parties shall:  (i) agree that the
Indemnified Parties is entitled to receive all of the Claimed Amount, (ii) agree
that the Indemnified Parties is entitled to receive part, but not all, of the
Claimed Amount (the “Agreed Amount”) or (iii) dispute that the Indemnified
Parties is entitled to receive any of the Claimed Amount.  If the Indemnifying
Parties in the Response disputes its liability for all or part of the Claimed
Amount, the Indemnifying Parties and the Indemnified Parties shall follow the
procedures set forth in Section 6.3(d) for the resolution of such dispute (a
“Dispute”).

(d)

During the 60-day period following the delivery of a Response that reflects a
Dispute, the Indemnifying Parties and the Indemnified Parties shall use good
faith efforts to resolve the Dispute.  If the Dispute is not resolved within
such 60-day period, the Indemnifying Parties and the Indemnified Parties shall
discuss in good faith the submission of the Dispute to a mutually acceptable
alternative dispute resolution procedure (which may be non-binding or binding
upon the parties, as they agree in advance) (the “ADR Procedure”).  In the event
the Indemnifying Parties and the Indemnified Parties agree upon an ADR
Procedure, such parties shall, in consultation with the chosen dispute
resolution service (the “ADR Service”), promptly agree upon a format and
timetable for the ADR Procedure, agree upon the rules applicable to the ADR
Procedure, and promptly undertake the ADR Procedure.  The provisions of this
Section 6.3(d) shall not obligate the Indemnifying Parties and the Indemnified
Parties to pursue an ADR Procedure or prevent either such Party from pursuing
the Dispute in a court of competent jurisdiction; provided that, if the
Indemnifying Parties and the Indemnified Parties agree to pursue an ADR
Procedure, neither the Indemnifying Parties nor the Indemnified Parties may
commence litigation or seek other remedies with respect to the Dispute prior to
the completion of such ADR Procedure.  Any ADR Procedure undertaken by the
Indemnifying Parties and the Indemnified Parties shall be considered a
compromise negotiation for purposes of federal and state rules of evidence, and
all statements, offers, opinions and disclosures (whether written or oral) made
in the course of the ADR Procedure by or on behalf of the Indemnifying Parties,
the Indemnified Parties or the ADR Service shall be treated as confidential and,
where appropriate, as privileged work product.  Such statements, offers,
opinions and disclosures shall not be discoverable or admissible for any
purposes in any litigation





52




--------------------------------------------------------------------------------







or other proceeding relating to the Dispute (provided that this sentence shall
not be construed to exclude from discovery or admission any matter that is
otherwise discoverable or admissible).  The fees and expenses of any ADR Service
used by the Indemnifying Parties and the Indemnified Parties shall be considered
to be Damages; provided, that if the Indemnifying Parties are determined not to
be liable for Damages in connection with such Dispute, the Indemnified Parties
shall pay all such fees and expenses.

Notwithstanding the other provisions of this Section 6.3, if a third party
asserts (other than by means of a lawsuit) that the Buyer, the Company or any of
their Subsidiaries is liable to such third party for a monetary or other
obligation which may constitute or result in Damages for which the Buyer may be
entitled to indemnification pursuant to this Article VI, and the Buyer
reasonably determines that the Company or any of their Subsidiaries has a valid
business reason to fulfill such obligation, then (i) the Buyer shall be entitled
to satisfy such obligation, with prior notice to but without prior consent from
the Indemnifying Selling Parties, (ii) the Buyer may subsequently make a claim
for indemnification in accordance with the provisions of this Article VI, and
(iii) the Buyer shall be reimbursed, in accordance with the provisions of this
Article VI, for any such Damages for which it is entitled to indemnification
pursuant to this Article VI (subject to the right of the Indemnifying Selling
Parties to dispute the Buyer’s entitlement to indemnification, or the amount for
which it is entitled to indemnification, under the terms of this Article VI).

6.4

Survival of Representations and Warranties.  All representations and warranties
contained in this Agreement, the Company Certificate or the Parent Certificate
shall (a) survive the Closing and any investigation at any time made by or on
behalf of the Buyer or the Company and (b) shall expire on the date eighteen
(18) months following the Closing Date; provided, however, that Claims and
Damages relating to Excluded Liabilities, including Pre-Closing Tax liabilities,
for which the Indemnifying Selling Parties are responsible pursuant to this
Agreement shall survive for the duration of the applicable Statute of
Limitations. If a Party entitled to indemnification delivers to a Party from
whom it may seek indemnification hereunder, before expiration of a
representation or warranty, either a Claim Notice based upon a breach of such
representation or warranty, or a notice that, as a result a legal proceeding
instituted by or written claim made by a third party, the party entitled to
indemnification reasonably expects to incur Damages as a result of a breach of
such representation or warranty (an “Expected Claim Notice”), then such
representation or warranty shall survive until, but only for purposes of, the
resolution of the matter covered by such Expected Claim Notice.

6.5

Limitations on Claims for Indemnification.  

(a)

Damages Threshold.  Notwithstanding anything to the contrary herein, neither the
Buyer Indemnified Parties nor the Seller Indemnified Parties shall be entitled
to recover, or be indemnified for, Damages under either Section 6.1(a) or
Section 6.2(a) of this Article VI unless and until the aggregate of all such
Damages paid or payable by the Indemnifying Selling Parties collectively exceeds
$100,000 (the “Damages Threshold”) and then, if such aggregate Damages Threshold
is reached, the Parties shall only be entitled to recover for Damages in excess
of such Damages Threshold, and then up to the Indemnity Cap (defined in Section
6.5(b) below), except with respect to (i) any fraud or willful misconduct by the
Company and/or the Stockholders or the Parent and/or the Buyer, as applicable,
in connection with this Agreement, (ii) any Excluded Liabilities or Pre-Closing
Tax liabilities for which the Selling Indemnifying Parties are liable under
Section 6.1(b), or (iii) any Assumed Liabilities for which the Buying
Indemnifying Parties are liable under Section 6.2(b).  

(b)

Indemnity Cap.  Notwithstanding anything to the contrary, express or implied
contained in this Agreement, except with respect to (i) any fraud or willful
misconduct by the Stockholders in connection with this Agreement, or (ii) any
Excluded Liabilities described in Section 1.4 above, for which the Company,
DiscCo and the Stockholders are and shall remain solely liable pursuant





53




--------------------------------------------------------------------------------







to this Agreement and for which there shall be no Indemnity Cap, the Buying
Indemnified Parties’ sole and exclusive right to recover any Damages from the
Selling Indemnifying Parties, or any of them, under this Article VI with respect
to Claims resulting from or relating to any misrepresentation or breach of
warranty or failure to perform any covenant or agreement contained in this
Agreement shall be limited to $7,500,000 or fifty (50%) percent of the cash
amount of the Base Purchase Price paid at Closing to both of the Stockholders on
the Closing Date (the “Indemnity Cap”).  For the avoidance of doubt, (i) the
aggregate amount of Damages for which all Selling Indemnifying Parties may be
liable pursuant to this Article VI shall not exceed the Indemnity Cap; and (ii)
the aggregate amount of Damages for which any one Stockholder may be liable
pursuant to this Article VI shall be limited to an aggregate total of $3,750,000
from each Stockholder.    There shall be no Indemnity Cap in respect of Excluded
Liabilities or Pre-Closing Tax liabilities for which the Selling Indemnifying
Parties are liable under Section 6.1(b), or Assumed Liabilities for which the
Buying Indemnifying Parties are liable under Section 6.2(b).

(c)

The amount of Damages recoverable by DSH and the Buyer under this Article VI
with respect to an indemnity claim shall be reduced by (i) any proceeds received
by DSH or the Buyer with respect to the Damages to which such indemnity claim
relates, from an insurance carrier and (ii) the amount of any tax savings
actually realized by DSH or the Buyer, for the tax year in which such Damages
are incurred, which are clearly attributable to the Damages to which such
indemnity claim relates (net of any increased tax liability which may result
from the receipt of the indemnity payment or any insurance proceeds relating to
such Damages).




ARTICLE VII
TERMINATION

7.1

Termination by Mutual Agreement.  This Agreement may be terminated at any time
by mutual consent of the Parties, provided that such consent to terminate is in
writing and is signed by each of the Parties.

7.2

Termination for Failure to Close.  This Agreement shall automatically be
terminated if the Closing Date shall not have occurred by the Outside Closing
Date.

7.3

Termination by Operation of Law.  This Agreement may be terminated by any Party
hereto if there shall be any statute, rule or regulation that renders
consummation of the transactions contemplated by this Agreement or any Exhibit
hereto (the “Contemplated Transactions”) illegal or otherwise prohibited, or a
court of competent jurisdiction or any government (or governmental authority)
shall have issued an order, decree or ruling, or has taken any other action
restraining, enjoining or otherwise prohibiting the consummation of such
transactions and such order, decree, ruling or other action shall have become
final and non-appealable.

7.4

Termination for Failure to Perform Covenants or Conditions.  This Agreement may
be terminated prior to the Closing Date:

(a)

by the Parent and Buyer if: (i) any of the conditions set forth in Section 5.2
hereof have not been fulfilled in all material respects by the Closing Date;
(ii) the Stockholders or the Company shall have breached or failed to observe or
perform in any material respect any of its covenants or obligations under this
Agreement if such breach is not cured within ten (10) days of written notice of
such breach from Buyer (to the extent such breach is curable within such ten-day
period and otherwise if





54




--------------------------------------------------------------------------------







such a cure is not commenced within such ten-day period and diligently continued
to completion) or (iii) as otherwise set forth herein;

(b)

by the Company and the Stockholders if: (i) any of the conditions set forth in
Section 5.3 hereof have not been fulfilled in all material respects by the
Closing Date; (ii) the Parent or the Buyer shall have breached or failed to
observe or perform in any material respect any of its covenants or obligations
under this Agreement if such breach is not cured within ten (10) days of written
notice of such breach from the Stockholders (to the extent such breach is
curable within such ten-day period and otherwise if such a cure is not commenced
within such ten-day period and diligently continued to completion) or (iii) as
otherwise set forth herein; or

(c)

by either the Parent or either Stockholder if the conditions set forth in
Section 5.1 hereof have not been fulfilled in all material respects by the
Closing Date.

7.5

Effect of Termination or Default; Remedies.  

(a)

In the event of termination of this Agreement by reason of (i) the Parent being
unable to obtain on commercially reasonable terms adequate Required Financing
that is reasonably acceptable to the Stockholders, as contemplated by Section
4.6 above, or (ii) an unsatisfactory Due Diligence Investigation as set forth in
Section 5.2(a) above, then this Agreement shall forthwith become void and there
shall be no liability on the part of any Party hereto; provided, however, that
notwithstanding the foregoing, in such event the Parent shall pay for
Stockholders’ transaction costs and expenses as provided in Section 4.10(b)
above.  

(b)

In the event of termination of this Agreement for any reason, other than as set
forth in Section 7.5(a), provided that such terminating Party is a
Non-Defaulting Party (as defined below), such Non-Defaulting Party shall have no
further liability to the Defaulting Party (as defied below).  The foregoing
shall not relieve any Defaulting Party from liability for damages actually
incurred as a result of such Defaulting Party’s breach of any term or provision
of this Agreement.

7.6

Remedies; Specific Performance.  Except only for the inability of the Parent to
obtain on terms reasonably acceptable to the Parent and the Stockholders, the
requisite amount of Required Financing by the Outside Closing Date, in the event
that any Party shall fail or refuse to consummate the Contemplated Transactions
or if any default under or breach of any representation, warranty, covenant or
condition of this Agreement on the part of any Party, (the “Defaulting Party”)
shall have occurred that results in the failure to consummate the contemplated
Transactions, then in addition to the other remedies provided herein, the
non-defaulting Party (the “Non-Defaulting Party”) shall be entitled to seek and
obtain money damages from the Defaulting Party, or may seek to obtain an order
of specific performance thereof against the Defaulting Party from a court of
competent jurisdiction, provided that the Non-Defaulting Party seeking such
protection must file its request with such court within forty-five (45) days
after it becomes aware of the Defaulting Party’s failure, refusal, default or
breach.  In addition, the Non-Defaulting Party shall be entitled to obtain from
the Defaulting Party court costs and reasonable attorneys’ fees incurred in
connection with or in pursuit of enforcing the rights and remedies provided
hereunder.




ARTICLE VIII
MISCELLANEOUS

8.1

Press Releases and Announcements.  No Party shall issue any press release or
public announcement relating to the subject matter of this Agreement without the
prior written approval of the other Parties; provided, however, that any Party
may make any public disclosure it believes in good faith





55




--------------------------------------------------------------------------------







is required by applicable Law or stock market rule (in which case the disclosing
Party shall use reasonable efforts to advise the other Parties and provide them
with a copy of the proposed disclosure prior to making the disclosure).

8.2

No Third Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns; provided, however, that (a) the provisions in Article I
concerning the payment of the Consideration and Section 6.2 of Article VI
concerning indemnification are intended for the benefit of the Seller and the
Stockholders, (b) the provisions of Article I concerning the purchase of the
Business and the Purchased Assets and Section 6.1 of Article VI concerning
indemnification are intended for the benefit of the Buyer, the Parent and its
successors or permitted assigns, and (c) the provisions in Section 4.9
concerning indemnification are intended for the benefit of the individuals
specified therein and their successors and permitted assigns.

8.3

Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior or
(other than as set forth in the Transaction Documentation) contemporaneous
understandings, agreements or representations by or among the Parties, written
or oral, with respect to the subject matter hereof.

8.4

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties; provided, that the Parent or Buyer may assign its rights
under this Agreement to any Investor pursuant to the Required Financing, as
reasonably acceptable to the Stockholders and Seller.   In connection with the
forgoing, Buyer shall not consummate a Sale of Control of the Buyer unless, in
connection therewith, the acquiror, surviving corporation or successor in
interest shall expressly assume the obligation to perform all of the obligations
of Buyer under this Agreement, including, without limitation, payment of all
Earn-Out Payments.

8.5

Counterparts and Facsimile Signature.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Facsimile signatures
delivered by fax and/or e-mail/.pdf transmission shall be sufficient and binding
as if they were originals and such delivery shall constitute valid delivery of
this Agreement.

8.6

Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

8.7

Notices.  All notices, requests, demands, claims and other communications
hereunder shall be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four Business Days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one Business Day after it is sent for next Business Day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:





56




--------------------------------------------------------------------------------











If to the Company:







W/R Group, Inc.

9160 E. Bahia Dr., Suite 200

Scottsdale, AZ 85260

Attn:  Carey Williams, CEO

   




If to Russell:




Stefan Russell

9160 E Bahia Dr

Suite 200

Scottsdale, AZ 85260













If to Williams:




Carey Williams

9160 E Bahia Dr

Suite 200

Scottsdale, AZ 85260

Copy to (which copy shall not constitute notice hereunder):




Ballard Spahr LLP

1 East Washington Street,
Suite 2300
Phoenix, AZ 85004
Tel: (602) 798-5444
Fax: (602)798-5595

Attn: Travis Leach, Esq.




Davis Miles McGuire Gardner  LLP

80 E. Rio Salado Parkway,
Suite 401
Tempe, AZ 85281
Tel: (480)733-6800
Fax: (480)733-3748

Attn: Charles Davis, Esq.










Ballard Spahr  LLP

1 East Washington Street,
Suite 2300
Phoenix, AZ 85004
Tel: (602) 798-5444
Fax: (602)798-5595

Attn: Travis Leach, Esq.




If to the Buyer (prior to the Closing):







DS Healthcare Group, Inc.

1601 Green Road

Deerfield Beach FL  33064

Attn:  Daniel Khesin, CEO

Facsimile: 646 .219 .2572

 




Copy to (which copy shall not constitute notice hereunder):




CKR Law LLP

1330 Avenue of the Americas

New York, NY  10019

Attn:  Stephen A. Weiss

Facsimile: (212) 400-6904

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended.  Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other Parties notice in the manner herein set forth.

8.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida without giving effect to any
choice or conflict of law provision or rule (whether of the State of Florida or
any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Florida, except that the
provisions of the laws of the State of Arizona shall apply with respect to the
rights and duties of the Stockholders and the Board of Directors





57




--------------------------------------------------------------------------------







of the Company and where such provisions are otherwise mandatorily applicable or
where such provisions do not conflict with those of the laws of the state of
Florida.

8.9

Amendments and Waivers.  The Parties may mutually amend any provision of this
Agreement at any time prior to the Closing Date.  No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by all of the Parties.  No waiver of any right or remedy hereunder shall be
valid unless the same shall be in writing and signed by the Party giving such
waiver.  No waiver by any Party with respect to any default, misrepresentation
or breach of warranty or covenant hereunder shall be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

8.10

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

8.11

Submission to Jurisdiction.  Each of the Parties (a) submits to the jurisdiction
of the state of residence of the defending party in any action or proceeding
arising out of or relating to this Agreement, (b) agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court, and (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court.  Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other Party with respect thereto.  Any Party may make service on another
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in
Section 8.7.  Nothing in this Section 8.11, however, shall affect the right of
any Party to serve legal process in any other manner permitted by law.

8.12

WAIVER OF JURY TRIAL.  EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

8.13

Construction.  

(a)

The language used in this Agreement shall be deemed to be the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
shall be applied against any Party.

(b)

Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

(c)

For purposes of this Agreement, any reference to a number of shares of DSH
Common Stock or Market Value with respect to the DSH Common Stock shall be
subject to equitable adjustment whenever there shall occur a stock dividend,
stock split, combination, reorganization, recapitalization, reclassification, or
other similar event involving the DSH Common Stock.

[SIGNATURE PAGE FOLLOWS]





58




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.




 

PURCHASER:

 

 

 

 

DS HEALTHCARE GROUP, INC.

 

 

 

 

By:  

 

 

Name:

Daniel Khesin

 

Title:

Chief Executive Officer

 

 

 

 

BUYER:

 

 

 

WRG ACQUISITION CORPORATON

 

(an Arizona corporation)

 

 

 

 

By:  

 

 

Name:

Daniel Khesin

 

Title:

Chief Executive Officer

 

 

 

 

COMPANY:

 

 

 

 

W/R GROUP , INC.

 

 

 

 

By:  

 

 

Name:

Carey Williams

 

Title:

Chief Executive Officer

 

 

 

 

By:  

 

 

Name:

Stefan Russell

 

Title:

President

 

 

 

 

DISCCO:

 

 

 

 

WR GROUP IC-DISC, INC.

 

 

 

 

By:  

 

 

Name:

Stefan Russell

 

Title:

President

 

 

 

 

STOCKHOLDERS:

 

 

 

 

 

 

 

Carey Williams

 

 

 

 

 

 

 

Stefan Russell














--------------------------------------------------------------------------------







W/R GROUP, INC. and WR GROUP IC-DISC, INC.

DISCLOSURE SCHEDULE

Pursuant to (A) that certain Asset Purchase Agreement (the “Agreement”), dated
as of August 31, 2015 by and among DS Healthcare Group, Inc., a Florida
corporation (the “Parent”); WRG Acquisition Corporation, an Arizona corporation
(“Buyer”), W/R Group, Inc., an Arizona corporation (the “Company”); Stefan
Russell (“Russell”); and Carey Williams (“Williams” and collectively with
Russell, the “Stockholders”); and ”); and (B) that certain agreement and plan or
merger and reorganization, dated as of August 31, 2015 (the “Merger Agreement”)
among the Parent, WRG Acquisition Corp., a Nevada corporation (“MergerCo”), WR
Group IC-Disc, Inc., a Nevada corporation (“DiscCo”)  and  Russell, solely for
the purposes set forth in the Agreement and the Merger Agreement, this
Disclosure Schedule is being delivered by the Company, the Stockholders, DiscCo
and Russell to the Parent, the Buyer and MergerCo. All terms used herein with
initial capital letters have the same meanings assigned to them in the
Agreement, unless otherwise defined.

The representations and warranties of the Stockholders and the Company set forth
in Article II of the Agreement and the representations and warranties of DiscCo
and Russell set forth in Article II of the Merger Agreement are made and given
subject to the disclosures in this Disclosure Schedule. This Disclosure Schedule
should be read in its entirety.

In addition, the Disclosure Schedule is subject to the following terms and
conditions:

·

All references to Section numbers are to Sections of the Agreement and the
Merger Agreement, unless otherwise stated.

·

All references to dollar amounts are references to U.S. dollars.

·

Information disclosed by the Company and the Stockholders and by DiscCo and
Russell pursuant to any Section of this Disclosure Schedule will be deemed to be
incorporated in and disclosed with respect to other Sections of this Disclosure
Schedule to the extent the Agreement requires such disclosure. This Disclosure
Schedule shall be arranged in paragraphs corresponding to the numbered and
lettered paragraphs contained in Article II of the Agreement and the Merger
Agreement; and to the extent that it is clear from the context thereof that such
disclosure also applies to any other numbered paragraph contained in Article II
of the Agreement and the Merger Agreement, the disclosures in any numbered
paragraph of this Disclosure Schedule shall qualify such other corresponding
numbered paragraph in Article II of the Agreement and the Merger Agreement.   

·

Except for the representations and warranties contained in Sections 2.1, 2.2,
2.3 and 2.4 of the Agreement and the Merger Agreement, which are made (subject
only to the specific exceptions set forth in the Agreement and the Merger
Agreement) without qualification, all of the other representations and
warranties of the relevant Parties contained in Article II of the Agreement and
the Merger Agreement are made “to the knowledge” of the Company and DiscCo or
“to the knowledge” of the Stockholders and Russell.  

·

The annexes, attachments, and exhibits to this Disclosure Schedule, if any, form
an integral part of this Disclosure Schedule and are incorporated by reference
for all purposes as if set forth fully herein.











--------------------------------------------------------------------------------







·

The headings and descriptions of representations, warranties, and covenants
herein are for descriptive purposes and convenience of reference only and should
not be deemed to affect such representations, warranties, or covenants or to
limit the exceptions made hereby or the provisions hereof.

















--------------------------------------------------------------------------------







Schedule 1.1(a)

Intellectual Property

All Intellectual Property of Seller, including all Intellectual Property set
forth on Company Disclosure Schedule 2.29(a) and (b).

















--------------------------------------------------------------------------------










Schedule 1.1(b)

Equipment

No additional disclosure.

















--------------------------------------------------------------------------------










Schedule 1.1(e)

Contracts

All Contracts that relate to Seller and its Business, including those set forth
on Company Disclosure Schedule 2.14.




















--------------------------------------------------------------------------------










Schedule 1.1(i)

Subsidiaries

See Company Disclosure Schedule 2.5.




















--------------------------------------------------------------------------------










Schedule 1.1(j)

Books and Records

All books, records, accounts, ledgers, files, documents, client deliverables,
correspondence, studies, reports, personnel and employment records that are
related to the Purchased Assets and the Business.


























--------------------------------------------------------------------------------










Schedule 1.1(n)

Client Development Materials

All client, potential client and business development materials of the Business.























--------------------------------------------------------------------------------













Schedule 1.1(p)

Deposits

The following amounts are as of 11/30/15:

Security Deposits:

$10,565.17 security deposit under the Standard Industrial/Commercial
Multi-Tenant Lease between the Company and Comstock Family, L.L.C., dated July
5, 2001.

$12,502.54 security deposit under the Standard Industrial/Commercial
Multi-Tenant Lease between the Company and Hunnicutt Gravenstein, LLC, dated
November 10, 2014.

Other deposits and down payments:

Prepaid VAT:

RC Combined Logistics - $23,898.51




Refundable Deposit:

Alipay – Tmall - $25,000.00




Prepaid Product:

Nutritional Manufacturing Services - $60,503.52

Igepharma - $4,030.00

Trace Minerals - $3,540.25

Costco - $3,338.15

Z Natural Foods - $1,068.00

Private Label Nutra - $666.06

Dreamous - $602.40




















--------------------------------------------------------------------------------










Schedule 1.3(a)

Assumed Payables and Expenses

All accounts payable and accrued expenses of Seller as of the Closing Date that
are related to the Business, including those current liabilities listed on the
attached balance sheet, but excluding the Line of Credit with Wells Fargo in the
amount of $587,000, which shall be paid off at or prior to Closing.


























--------------------------------------------------------------------------------







Schedule 2.4

Non-Contravention

1.

The Company and DiscCo are parties to that certain Exporter Commission
Agreement, dated April 1, 2008 (“Exporter Commission Agreement”). The Exporter
Commission Agreement may not be assigned except as agreed upon in writing by
both parties. The Company and DiscCo intend to terminate the Exporter Commission
Agreement as soon as practicable following closing.




2.

The Company is the sole holder of the equity interests in the subsidiaries
listed on Schedule 2.5 of this Disclosure Schedule (collectively, the
“Subsidiaries”), and is a party to certain operating agreements between the
Company, as sole member, and each such Subsidiary (collectively, the “Subsidiary
Operating Agreements”). The limited liability company membership interests held
by the Company in the Subsidiaries are subject to restrictions on transfer,
whereby the transferee must assume in writing all obligations of the Company
pursuant to the terms and conditions of the Subsidiary Operating Agreements
prior to the effective transfer of those membership interests to the transferee.




3.

Pursuant to Section 12.1(a) of that certain Standard Industrial/Commercial
Multi-Tenant Lease between the Company and Hunnicutt Gravenstein, LLC, dated
November 10, 2014 and terminating November 30, 2016 (“Warehouse Lease”), the
Company may not assign or transfer the Warehouse Lease without the Lessor’s (as
defined therein) written consent. Pursuant to Section 12.1(c) of the Warehouse
Lease, any involvement of the Company’s assets in any transaction (including a
financing or asset sale) which results in a reduction of Net Worth (as defined
therein) of the Company by an amount greater than 25% of such Net Worth as
represented at the time of execution of the Warehouse Lease shall be considered
an assignment requiring consent of the Lessor. An assignment or transfer without
consent shall be considered a Default (as defined therein) of the Warehouse
Lease.




4.

Pursuant to Section 12.1(a) of that certain Standard Industrial/Commercial
Multi-Tenant Lease between the Company and Comstock Family, L.L.C., dated July
5, 2011 and terminating September 30, 2016 (“Office Lease”), the Company may not
assign or transfer the Office Lease without the Lessor’s (as defined therein)
written consent. Pursuant to Section 12.1(c) of the Office Lease, any
involvement of the Company’s assets in any transaction (including a financing or
asset sale) which results in a reduction of Net Worth (as defined therein) of
the Company by an amount greater than 25% of such Net Worth as represented at
the time of execution of the Office Lease shall be considered an assignment
requiring consent of the Lessor. An assignment or transfer without consent shall
be considered a Default (as defined therein) of the Office Lease.




5.

Pursuant to Section 21 of the Merchant Agreement between Global Collect Services
B.V., Global Collect B.V., and the Company dated January 1, 2013 (“Global
Collect Merchant Agreement”), neither party thereto may assign or transfer the
Global Collect Merchant Agreement without the written consent of the other
party. Additionally, Global Collect may immediately modify or suspend its
services to the Company upon written notice in the event the Company sells its
business and such sale materially and negatively affects Global Collect, in in
its sole discretion (see section 12.1 of the Global Collect Merchant Agreement).














--------------------------------------------------------------------------------







6.

Pursuant to Section 16.4 of the Terms and Conditions for Merchant Agreement
between Company and Paymentech, effective October 31, 2003 (“Paymentech Merchant
Agreement”), the Company may not assign or transfer the Paymentech Merchant
Agreement without the prior written consent of Paymentech.




7.

Pursuant to Section 9.1 of that certain Framework Contract for the Supply of
Services between Company and CallPoint New Europe S.R.L., as modified by each of
the addendums set forth below (“Framework Contract”), the Framework Contract may
not be transferred to a third party without the prior written consent of
CallPoint New Europe S.R.L.

a.

Addendum No. 1 to the Framework Contract, dated April 13, 2010.

b.

Addendum No. 2 to the Framework Contract, April 27, 2010.

c.

Addendum No. 3 to the Framework Contract, June 1, 2011.

d.

Addendum No. 4 to the Framework Contract, dated April 13, 2010.

e.

Addendum No. 5 to the Framework Contract, dated January 1, 2013.

f.

Addendum No. 6 to the Framework Contract, April 13, 2010.

g.

Addendum No.7 to the Framework Contract, April 13, 2010.

8.

Pursuant to Section 11(a) of the Super Citrimax Licensing Agreement between the
Company and InterHealth Nutraceuticals Incorporated, dated August 8, 2014
(“Citrimax Agreement”), the Company shall not assign, transfer, or sublicense
any rights or obligations under the Citrimax Agreement without the prior written
consent of the other party.

9.

Non-Exclusive Contract Manufacturing License Agreement between Biocell
Technology LLC (“Biocell”), and Coastal Earth Limited (“Coastal”), dated
September 3, 2014 (“Biocell Agreement”), whereby Biocell grants to Coastal
certain rights to make and sell certain products solely to the Company. Pursuant
to Section 8(a), the Biocell Agreement may not be modified without a writing,
signed by each party thereto.

10.

Pursuant to Section 16.4 of the Chase Paymentech Select Merchant Payment Card
Processing Agreement (UK Processing) between the Company, Paymentech, LLC, and
J.P. Morgan Europe, dated May 8, 2009, as amended (“UK Paymentech Agreement”),
the Company may not assign its responsibilities under the UK Paymentech
Agreement without the prior written consent of Paymentech, LLC.

11.

Pursuant to Section 15.3 of that certain Chase Paymentech Select Merchant
Payment Instrument Processing Agreement between the Company, Paymentech, LLC,
and J.P. Morgan Chase Bank, N.A., dated in November 2011 (“US Paymentech
Agreement”), any transfer or assignment of the US Paymentech Agreement without
the prior written consent of Paymentech, LLC, is null and void.

12.

The Company is a party to a Commercial Card Classic Application and Agreement
with JP Morgan Chase Bank, N.A., dated April 8, 2014 (“Chase Agreement”),
whereby it is issued a











--------------------------------------------------------------------------------







MasterCard corporate credit card with a limit of $400,000. This Chase Agreement
and the credit card may not be assigned or transferred.  

13.

The Company has a corporate credit card with American Express with no pre-set
spending limit. Pursuant to that certain Card Acceptance Agreement between the
Company, American Express Travel Related Services Company, Inc., and America
Express Payment Services Limited, dated February 24, 2009, the Company may not
assign such agreement without the prior written consent of an American Express
entity.

14.

The permits set forth on Schedule 2.25 are non-transferable and non-assignable.

15.

Pursuant to Section 11.6 of that certain Services Agreement between Company and
Calgary Foreign Exchange Ltd., doing business as Gointerpay, dated January 23,
2015 (“Gointerpay Agreement”), the Company may not assign or transfer the rights
granted under the Gointerpay Agreement without Gointerpay’s prior written
consent.

16.

The Company has agreed to that certain Amazon Services Europe Business Solutions
Agreement, which requires the written consent of Amazon EU Sarl and Amazon
Services Europe Sarl prior to assignment.

17.

Pursuant to Section 9(b) of that certain Distribution Agreement between Company
and Lune North America, Inc., dated April 24, 2014 (“Lune Agreement”), the
Company shall not assign, sell, or transfer the Agreement without the express
written consent of the other party.

18.

Pursuant to Section 8(a) of that certain ZMA Licensing Agreement between the
Company and SNAC System, Inc., dated August 27, 2015, the Company shall not
assign or transfer any rights or obligations without the prior written consent
of SNAC System, Inc.




















--------------------------------------------------------------------------------







Schedule 2.5

Subsidiaries

Subsidiary Name

Record Owner

Jurisdiction of Organization

Acnegen, LLC

W/R Group, Inc.

Delaware

Adrian London, LLC

W/R Group, Inc.

Delaware

Anagen Research, LLC

W/R Group, Inc.

Delaware

Babylabs, LLC

W/R Group, Inc.

Delaware

Biomedx Research, LLC

W/R Group, Inc.

Delaware

Biovea, LLC

W/R Group, Inc.

Arizona

Enraged Nutrition, LLC

W/R Group, Inc.

Delaware

Globepill, LLC

W/R Group, Inc.

Delaware

KeratinMD Laboratories, LLC

W/R Group, Inc.

Delaware

Mycogenix, LLC

W/R Group, Inc.

Delaware

Newton-Everett, LLC

W/R Group, Inc.

Arizona

Oralgen, LLC

W/R Group, Inc.

Delaware

Probiogen, LLC

W/R Group, Inc.

Delaware

Protek Trading, LLC

W/R Group, Inc.

Delaware

The Pure Guild, LLC

W/R Group, Inc.

Arizona

Pureemu, LLC

W/R Group, Inc.

Delaware

Tcentials, LLC

W/R Group, Inc.

Delaware

Zooez, LLC

W/R Group, Inc.

Delaware

Centium, LLC

Globepill, LLC

Delaware

Eurovital, LLC

Globepill, LLC

Delaware




















--------------------------------------------------------------------------------










Schedule 2.6

Compliance with Laws

1.

VAT Taxes.  The Company exports several of its products to countries in the
European Union (“EU”) through fulfillment centers, from which its products are
then distributed and sold to consumers in the EU.  The Company may be obligated
to register in certain countries in the EU in which it sells products for
purposes of paying value-added tax (“VAT”) on retail sales in such countries.
There is a possibility that certain legal authorities in some EU countries might
attempt to assess or levy VAT taxes in respect of the Company’s sales of its
products in one or more of those countries. 

 

All such VAT tax liabilities assessed or levied against the Company and/or its
Stockholders through and including the Closing Date are Excluded Liabilities
under the Asset Purchase Agreement, and the Company and its Stockholders have
agreed to indemnify the Purchaser and DS Healthcare for such Excluded
Liabilities pursuant to Section 6.1(b) of the Asset Purchase Agreement.




2.

EU Product Registration Requirements.   The Company and the Stockholders have
represented to DSH and the Buyer that the conduct and operations of the Business
of the Company and its subsidiaries are in full compliance with all rules and
regulations of the United States Food and Drug Administration (the “FDA”) and
all of the products sold by the Company or its subsidiaries outside of the
United States that might otherwise require registration under the laws of any
such foreign jurisdiction, are vitamin supplements or nutraceutical products
that would not otherwise require registration with or approval by the FDA if
such products had been sold within the United States.   




The Company may also be subject to inspection by certain regulatory authorities
in the EU and its member nations who govern the sale and distribution of certain
products in the EU and its member nations, including but not limited to those
under product labeling laws, pharmaceutical regulations, controlled substance
laws and the requirement of prior authorization or registration of certain
products deemed to be “pharmaceuticals”.   As a result, and due to continuously
changing regulations, in certain cases, the Company or its subsidiaries may be
blocked from selling certain products in the EU market in the future and may be
forced to significantly modify some products, which could have a material impact
on its future revenues. The Company believes that due to its large assortment of
products that it currently distributes and many other products under
development, it is well positioned to adapt to changing regulations and/or
potential restrictions.




Any liabilities, fines, penalties or debts, as determined, claimed and assessed
by applicable governmental agencies or authorities, that the Stockholders, the
Company or its subsidiaries may incur by reason of any unauthorized sales of
products in the EU that occurred or may occur prior to the Closing Date, but not
any costs of product development or adaptation in response to changing
regulations and/or potential restrictions as described above, are Excluded
Liabilities under the Asset Purchase Agreement and the Company and its
Stockholders have agreed to indemnify the Purchaser and DS Healthcare from any
liabilities in respect thereof.














--------------------------------------------------------------------------------







3.

Other.




(a)

The Company sells certain products containing minoxidil outside the United
States that have not been registered with the FDA. The Company does not sell
such products within the United States.

(b)

The manufacturers of the products that the Company sells are responsible for
ensuring compliance with the Current Good Manufacturing Practice (CGMP)
regulations of the FDA.


























--------------------------------------------------------------------------------







Schedule 2.7

Financial Statements

The consolidated financial statements of W/R Group, Inc. and its consolidated
subsidiaries have been furnhised to DS Healthcare Group, Inc., and include the
assets and liabilities and results of operations on a pro-forma combined basis
(after intercompany eliminations) of WR Group IC-Disc, Inc., a Nevada
corporation (“DiscCo”) which is wholly-owned by Stefan Russell.























{00171828.1 / 5042.003}







--------------------------------------------------------------------------------







Schedule 2.8

Absence of Certain Changes

1.

Certain products are delayed during routine inspections in the various countries
in which such products are sold. At any given time and in the ordinary course of
its business, the Company may have approximately $300,000 to $400,000 in
inventory held in a customs inspection.  

2.

The Company has paid down a short term business note to a remaining balance of
$187,000.

















--------------------------------------------------------------------------------







Schedule 2.9

Undisclosed Liabilities

1.

The purchase orders set forth on the attachment to this Schedule 2.9 are
currently confirmed orders subject to fulfillment by the Company.

2.

The Company accrues certain amounts based on net income for payment of tax
distributions to the Stockholders each year.




















--------------------------------------------------------------------------------







Schedule 2.10

Tax Matters

1.

Attached please find the IRS assignment of Employer Identification Number for
the Company.




2.

Attached are the 2014 and 2013 federal income tax returns for W/R Group, Inc.




3.

Attached please find the Tax Returns for WR Group-IC Disc Inc. for 2012:




4.

Attached please find the Tax Returns for WR Group-IC Disc Inc. for 2013:




5.

Attached please find the Tax Returns for WR Group-IC Disc Inc. for 2014:




6.

See also Schedule 2.6.














--------------------------------------------------------------------------------







Schedule 2.11

Assets

No disclosure.

















--------------------------------------------------------------------------------







Schedule 2.13

Real Property Leases

1.

Standard Industrial/Commercial Multi-Tenant Lease between the Company and
Hunnicutt Gravenstein, LLC, dated November 10, 2014 and terminating November 30,
2016 (“Warehouse Lease”). Base rent is currently $4,138.50 per month triple net
plus rental tax. The Company has an option to renew the term for one two-year
period at “then prevailing market rates.” The Company may not assign such option
to renew and must give the Lessor (as defined therein) 90 days advance written
notice prior to the original Warehouse Lease expiration date to exercise the
option to renew. The Company and Lessor shall agree upon the “market rate”
within 30 days of the Company’s notice to exercise such option to renew.




2.

Standard Industrial/Commercial Multi-Tenant Lease between the Company and
Comstock Family, L.L.C., dated July 5, 2001 and terminating September 30, 2016
(“Office Lease”). Base rent is currently $10,153.54 per month triple net plus
rental tax, and increases to $10,565.17 per month triple net plus rental tax
effective October 1, 2015 through September 30, 2016.

















--------------------------------------------------------------------------------







Schedule 2.14

Contracts

FOR PURPOSES OF SECTION 2.14 ONLY, ALL CONTRACTS ARE DISCLOSED FOR ALL PURPOSES
AND SUBSECTIONS SET FORTH IN THIS SCHEDULE 2.14, AND REFERENCES TO ANY
SUBSECTIONS ARE FOR SUPPLEMENTAL PURPOSES ONLY, AND IN NO WAY ARE INTENDED TO
LIMIT DISCLOSURE OF ANY CONTRACT TO THAT SUBSECTION.

i.

Lease Agreements




1.

Standard Industrial/Commercial Multi-Tenant Lease between the Company and
Hunnicutt Gravenstein, LLC, dated November 10, 2014 and terminating November 30,
2016 (“Warehouse Lease”).




2.

Standard Industrial/Commercial Multi-Tenant Lease between the Company and
Comstock Family, L.L.C., dated July 5, 2001 and terminating September 30, 2016
(“Office Lease”).




ii.

Contracts




1.

Merchant Agreement between Global Collect Services B.V., Global Collect, B.V.,
and the Company, dated January 1, 2013 (“Global Collect Merchant Agreement”).




2.

Brazil Services Agreement between Company and Global Collect, B.V., dated
January 1, 2013 (“Global Collect Brazil Agreement”).

3.

Services Agreement between Company and Calgary Foreign Exchange Ltd., doing
business as Gointerpay, dated January 23, 2015 (“Gointerpay Agreement”).

4.

Service Contract between Biovea LLC and Alipay.com Co., Ltd., (effective date
unknown), and terminated July 28, 2015 (“Alipay Agreement”).

5.

Statement of Work between Company and Coledansa (PTY) Ltd T/A Alive, dated
December 11, 2013 (“Coledansa Agreement”).

6.

Statement of Work between Company and LuxRoutage, dated July 29, 2010
(“LuxRoutage Agreement”).

7.

Terms and Conditions for Merchant Agreement between Company and Paymentech,
effective October 31, 2003 (“Paymentech Merchant Agreement”).

8.

Master Sales Agreement between Company and Arizona Nutritional Supplements,
Inc., dated September 18, 2006 (“ANS Agreement”).











--------------------------------------------------------------------------------







9.

Private Label Claims Agreement between Company and Health Genesis Corporation,
dated January 16, 2014 (“Health Genesis Agreement”).

10.

IGEPHARMA terms of sale and sale order for product DHEA Range (“IGEPHARMA
Agreement”).

11.

Manufacturing Agreement between Company and KSMK Group Inc., dated August 27,
2015 (“KSMK Agreement”).

12.

Private Label Agreement between Company and Health Group, Inc. d/b/a NOW Foods,
dated February 1, 2012 (“NOW Foods Agreement”).

13.

Independent Distributor Agreement between Company and Natural Dynamics LLC d/b/a
Natural Vitality, dated September 14, 2012 (“Natural Vitality Agreement”).

14.

Quality Agreement between Company and Nutritional Manufacturing Services, LLC,
dated August 4, 2014 (“Nutritional Manufacturing Agreement”).

15.

Distribution Agreement between Company and Lune North America, Inc., dated April
24, 2014 (“Lune Agreement”).




16.

Trademark License Agreement between Company and Herbal Powers Corp d/b/a HP
Ingredients, dated March 2, 2014 (“HP Ingredients Agreement”).

17.

Trademark License Agreement between Company and Sabinsa, dated May 12, 2015
(“Sabinsa Agreement”).

18.

Framework Contract for the Supply of Services between Company and CallPoint New
Europe S.R.L (“Framework Contract”).

h.

Addendum No. 1 to the Framework Contract, dated April 13, 2010.

i.

Addendum No. 2 to the Framework Contract, April 27, 2010.

j.

Addendum No. 3 to the Framework Contract, June 1, 2011.

k.

Addendum No. 4 to the Framework Contract, dated April 13, 2010.

l.

Addendum No. 5 to the Framework Contract, dated January 1, 2013.

m.

Addendum No. 6 to the Framework Contract, April 13, 2010.

n.

Addendum No.7 to the Framework Contract, April 13, 2010.

19.

Subscription Agreement Terms between Company and Maro Solutions, Inc., effective
July 1, 2013 (“Maro Agreement”).

20.

Use, Labeling, and Advertising Agreement between Company and Maypro Industries,
LLC, representing Amino Up Chemical Co., Ltd., of Sapporo, Japan, effective
November 3, 2014 (“AHCC Agreement”).











--------------------------------------------------------------------------------







21.

Licensing Agreement between Company and InterHealth Nutraceuticals, dated August
8, 2014 (“Super Citrimax Agreement”).

22.

Trademark License Agreement between Company and Ge Nutrients, Inc., dated (no
effective date, executed by both parties as of September 11, 2014) (“GE
Nutrients Agreement”).

23.

Non-Exclusive Contract MFG. License Agreement between Company and Biocell
Technology LLC, dated September 3, 2014 (“Biocell Agreement”).

24.

Chase Paymentech Select Merchant Payment Card Processing Agreement (UK
Processing) between the Company, Paymentech, LLC, and J.P. Morgan Europe, dated
May 8, 2009, as amended (“UK Paymentech Agreement”).

25.

Chase Paymentech Select Merchant Payment Instrument Processing Agreement (U.S.
Agreement) between the Company, JP Morgan Chase Bank, N.A., and Paymentech, LLC,
dated November, 7, 2011 (“US Paymentech Agreement”).

26.

Exclusive Distribution Agreement between Divine Skin, Inc. and the Company,
dated March 1, 2009.

27.

Standard Patent Sublicense and Covenant Not to Sue between ThermoLife
International, LLC and the Company, dated May 17, 2013 (“ThermoLife Agreement”).

iii.

Material joint venture agreements




iv.

Indebtedness over $25K or creation of security interest

v.

Agreements that limit ability for company do to business

1.

Super Citrimax Agreement




2.

Settlement Agreement between Company, Newton-Everett, LLC, Biovets, LLC, and
Biovea, LLC, and Nutramax Laboratories, LLC in January 2009 (“Settlement
Agreement”)




3.

ThermoLife Agreement




vi.

Employment agreement in excess of $50k

1.

Employment Agreement between the Company and James Hutz, dated September 30,
2013, as amended by that certain First Amendment to Employment Agreement, dated
July 31, 2015.




2.

Employment Agreement between the Company and Justin D. Perrigo, dated May 9,
2008.














--------------------------------------------------------------------------------







vii.

Officer/director/stockholder agreements




1.

Stock Buy-Sell Agreement between the Company and each of the Stockholders, dated
January 3, 2005.




viii.

Agreements for capital expenditures in excess of $25k




ix.

Agreements that termination would cause a Company Material Adverse Effect




1.

Framework Contract as modified by its Addendums  

2.

LuxRoutage Agreement

2.

Coledansa Agreement

3.

Global Collect Merchant Agreement

4.

Global Collect Brazil Agreement

5.

Paymentech Merchant Agreement

6.

UK Paymentech Agreement

7.

US Paymentech Agreement

8.

The Company contracts with Google AdWords for their services. Termination of
such services would cause a Material Adverse Effect to the Company.

x.

Agreements requiring indemnification by the Company




1.

Warehouse Lease

2.

Office Lease

3.

Global Collect Merchant Agreement

4.

Global Collect Brazil Agreement

5.

Gointerpay Agreement

6.

Paymentech Merchant Agreement

7.

Health Genesis Agreement

8.

NOW Foods Agreement











--------------------------------------------------------------------------------







9.

Lune Agreement

10.

InterHealth Agreement

11.

GE Nutrients Agreement

12.

Biocell Agreement

13.

UK Paymentech Agreement

14.

US Paymentech Agreement

15.

ThermoLife Agreement

xi.

Any agreement related to future sale of securities




xii.

Any other agreement not in ordinary course of business


























--------------------------------------------------------------------------------







Schedule 2.15

Accounts Receivable

No disclosure.

















--------------------------------------------------------------------------------







Schedule 2.16

Powers of Attorney

The Merchant Agreement between Global Collect Services B.V., Global Collect
B.V., and the Company dated January 1, 2013 (“Global Collect Merchant
Agreement”) includes a power of attorney on behalf of the Company to Global
Collect Services B.V to process certain transactions.























--------------------------------------------------------------------------------







Schedule 2.17

Insurance

Policy Name

Policy Number

 

Carrier

Term

 

Commercial Insurance

BKS (15) 56 40 19 47

Liberty Mutual Insurance

9/18/2014 – 9/18/2015

Commercial Insurance

PHSD984041

Philadelphia Insurance Companies

9/18/2014 – 9/18/2015

Commercial Auto  

BA 1068533

Liberty Mutual Insurance

9/18/2014 – 9/18/2015

Commercial Umbrella and Excess Liability  

USO (15) 56 40 19 47

Liberty Mutual Insurance

9/18/2014 – 9/18/2015

Workers’ Compensation and Employers Liability

181567-06

Republic Indemnity

 




1.

The Company intends to timely renew the insurance policies set forth in the
above table.




2.

Approximately $1.5 million in inventory of the Company is currently held in a
warehouse in Luxembourg pursuant to the LuxRoutage Agreement. Such inventory is
insured up to 800,000 EURO.




3.

Approximately $120,000 in inventory of the Company is currently held in a
warehouse in Gauteng, South Africa pursuant to the Coledansa Agreement.
 Pursuant to the Coledansa Agreement, Coledansa will provide limited liability
insurance up to $50,000 for products stored in the warehouse.


























--------------------------------------------------------------------------------







Schedule 2.18

Warranties

The standard terms and conditions of sale are set forth at the following link:
http://www.protektrading.com/#!terms-and-conditions/c1s5q.

















--------------------------------------------------------------------------------







Schedule 2.19

Litigation

In January 2009, the Company and certain of its subsidiaries entered into a
settlement agreement and release with Nutramax Laboratories, Inc. in respect of
certain alleged trademark infringement.  See attached agreement.

The company received a letter, dated August 7, 2015, from counsel to Glykon
Technologies Group, LLC (“Glykon”), demanding that the Company’s subsidiary,
Newton Everett, LLC, immediately cease and desist using the mark “Glucorex” as
it infringes on Glykon’s federally registered trademark GLOCOREX. The Company
has discontinued sale of its “Glucorex” product in the United States, but is
still using the mark “Glucorex” in other territories.

See also, Schedule 2.6.






































--------------------------------------------------------------------------------







Schedule 2.20

Employees

1.

Employment Agreement between the Company and James Hutz, dated September 30,
2013, as amended by that certain First Amendment to Employment Agreement, dated
July 31, 2015. James Hutz is Chief Operations Officer of the Company.




2.

 Employment Agreement between the Company and Justin D. Perrigo, dated May 9,
2008 (“Perrigo Employment Agreement”). Justin Perrigo is the Distribution
Director of the Company. Pursuant to Section 1.4 of the Perrigo Employment
Agreement, Mr. Perrigo is entitled to a payment in the amount of one-year’s
salary in the event he is terminated by the Company with or without cause within
90 days of a Change in Control (as defined in the Perrigo Employment Agreement).
The Company does not intend to terminate the employment of Mr. Perrigo.




3.

Certain warehouse personnel employed by the Company have not executed the
Company’s form of Employee Proprietary Information, Assignment of Inventions,
Confidentiality, and Non-Solicitation Agreement.




4.

The Company maintains an Employee Handbook, containing its policies and
benefits, including paid time off (PTO).




5.

The Company has entered into an Independent Contractor Agreement, dated July 24,
2015, with Joshua Kim, to provide English to Korean translations.




6.

See attachment to this Schedule 2.20, listing all employees earning over
$50,000, along with such person’s position.














--------------------------------------------------------------------------------







Schedule 2.21(b)

Company Employee Benefit Plans

1.

The Company provides medical and dental insurance through Cigna and Vision
Insurance through Humana. The Company pays 50% of the employee premium for such
plans during the first year of employment, 75% of the employee premium for such
plans during the second year of employment, and 100% of the employee premium for
such plans thereafter. Additionally, the Company pays 50% of spouse and family
coverage, commencing at employment with the Company.




a.

These insurance coverages are provided under a stand-alone Employee Welfare
Benefit Plan, as that term is defined in ERISA Section 3(1).




b.

At all times up to and including the date of this disclosure, this Employee
Welfare Benefit Plan has had fewer than 100 participants at the beginning of the
plan year, and all benefits thereof have been provided exclusively through
insurance contracts or policies issued by an insurance company of similar
organization qualified to do business in all states in which such participants
have been employed by the Company, thereby qualifying for the limited exemption
for certain small welfare plans as provided under 29 CFR 2520.1094-20.




c.

With this in mind, attached are the following documents pertaining to this
Employee Welfare Benefit Plan:




i.

WR Group Open Enrollment Summary for the Plan Year January 1, 2015, to December
31, 2015;

ii.

Cigna Open Access Plus health insurance Summary of Benefits and Coverage for the
Period January 1, 2015, to December 31, 2015, which includes directions for
obtaining corresponding plan document;

iii.

Cigna Open Access Plus health insurance Summary of Benefits (In-Network and
Out-of-Network), dated January 1, 2015;

iv.

Cigna Open Access Plus High Deductible Health Savings Account health insurance
Summary of Benefits and Coverage for the Period January 1, 2015, to December 31,
2015, which includes directions for obtaining corresponding plan document;

v.

Cigna Open Access Plus High Deductible Health Savings Account health insurance
Summary of Benefits (In-Network and Out-of-Network), dated January 1, 2015;

vi.

Cigna Dental PPO dental insurance Summary of Benefits, effective January 1,
2015, which includes directions for obtaining complete list of eligible
conditions;











--------------------------------------------------------------------------------







vii.

HumanaVision Vision Care vision insurance Specialty Benefits Summary, which
includes directions for obtaining more detailed benefits certificate.

2.

The Company offers a Vanguard SIMPLE IRA, which is a Simple Retirement Account
as provided under Section 408(p) of the Internal Revenue Code, to employees,
whereby the Company matches employee contributions dollar for dollar, up to 3%
of each employee’s salary.




a.

Coverage is registered through execution and filing of Form 5304-SIMPLE when no
financial institution is designated and Form 5305-SIMPLE when a financial
institution is designated.  Attached are such forms as utilized by the Company,
including Form 5305-SIMPLE and corresponding SIMPLE IRA Plan Authorization
executed by Carey Williams.

 

b.

Pursuant to Internal Revenue Service Notice 98-4 Q&A K-4, the attached Form
5304-SIMPLE (revised September 2008) and Form 5305-SIMPLE (revised August 2005)
are effective model forms for the Vanguard SIMPLE IRA.




c.

Pursuant to Internal Revenue Service Notice 98-4 Q&A E-4 and J, Employee
Election requirements are satisfied by the Company’s utilization of the Model
Salary Reduction Agreement at Page 3 of Forms 5304-SIMPLE and 5305-SIMPLE.  




d.

Pursuant to Internal Revenue Service Notice 98-4 Q&A G-1, Employer
Administrative and Notification requirements, including without limitation those
pertaining to Summary Plan Descriptions as referenced in Internal Revenue
Service Notice 98-4 Q&A H-1, are satisfied in full by the Company’s utilization
of the Model Notification to Eligible Employees at Page 3 of Forms 5304-SIMPLE
and 5305-SIMPLE, together with providing a completed copy of pages 1 and 2 of
such forms that reflect the terms of the Company’s plan.




e.

As indicated in the instructions for each form, reporting requirements do not
include the filing of a Form 5500 or Form 5500-EZ and are satisfied by the
Company reporting to the IRS which eligible employees are active participants in
the SIMPLE IRA and the amount of the Company’s salary reduction contributions to
the SIMPLE IRA in Box 12a of each employee’s Form W-2.  Please note, however,
that such contributions have been identified inadvertently using Letter Code D,
which pertains to SIMPLE 401(k) plans, as opposed to Letter Code S, which
pertains to deferrals made under a SIMPLE IRA plan.  This will need to be
corrected moving forward in order to avoid any further inadvertent reporting
errors and any resulting confusion.  To that end, the Company has corrected the











--------------------------------------------------------------------------------







Letter Code notation from D to S in its accounting software and payroll
management system.




3.

As reflected in the attached Employee Cost Summary, updated as of August 2015,
which also documents Company contributions for insurance and the Vanguard SIMPLE
IRA, salaries, Medicare and Social Security withholdings, workman’s compensation
and Federal and state unemployment withholdings, Company employees, in amounts
equal to five percent (5%) of annual salary for management level employees and
equal to one pay period for non-management level employees are distributed
beginning in December of each year and ending by the end of the year.  For
employees newly hired during the year, such bonuses are pro-rated.  Under no
circumstances are such bonuses deferred beyond the two and a half month period
after the year for which they are earned, such that any requirements under
Internal Revenue Code Section 409A are implicated.




4.

The Company maintains an Employee Handbook, containing its policies and
additional benefits, including paid time off (PTO).  











--------------------------------------------------------------------------------







Schedule 2.21(j)

Key Agreements

1.

Employment Agreement between the Company and James Hutz, dated September 30,
2013, as amended by that certain First Amendment to Employment Agreement, dated
July 31, 2015 (“Hutz Employment Agreement”). James Hutz is Chief Operations
Officer of the Company. If Mr. Hutz is employed by the Company upon a Change in
Control (as defined in the Hutz Employment Agreement), he shall be entitled to
compensation based on the total transaction proceeds that exceed $10,000,000.00,
as calculated by the Company’s accountant, and shall be paid in the same form
and proportions as the total transaction proceeds. The Change in Control
compensation shall be calculated by multiplying the total transaction proceeds
in excess of $10,000,000.00 by five percent (5%). Such compensation is payable
to Mr. Hutz within sixty (60) days of the Change in Control.  

2.

Employment Agreement between the Company and Justin D. Perrigo, dated May 9,
2008 (“Perrigo Employment Agreement”). Justin Perrigo is the Distribution
Director of the Company. Pursuant to Section 1.4 of the Perrigo Employment
Agreement, Mr. Perrigo is entitled to a payment in the amount of one-year’s
salary in the event he is terminated by the Company with or without cause within
90 days of a Change in Control (as defined in the Perrigo Employment Agreement).
The Company does not intend to terminate the employment of Mr. Perrigo.

















--------------------------------------------------------------------------------







Schedule 2.24

Customers

No disclosure.

















--------------------------------------------------------------------------------







Schedule 2.25

Permits

1.

FDA – Food Facility Registration held by Newton Everett, LLC (dated 12/18/2014)




2.

Transaction Privilege Tax License issued to the Company, effective August 1,
2006. This license is not transferable.




3.

Transaction Privilege Tax License issued to the Company for the current license
period of January 1, 2015 through December 31, 2015. This license is not
transferable.




4.

Non-RX Retailer Category II permit issued to Carey Williams and Stefan Russell,
expiring October 31, 2016. This permit is non-transferable and will require a
new application to be submitted to the Arizona State Board of Pharmacy.














--------------------------------------------------------------------------------







Schedule 2.26

Certain Business Relationships with Affiliates

The Company and DiscCo are parties to that certain Exporter Commission
Agreement, dated April 1, 2008 (“DiscCo Commission Agreement”), whereby the
Company appointed the DiscCo as its commission agent for all sales of export
property by the Company. The DiscCo is an interest charge domestic international
sales corporation within Section 992(a)(1) of the Internal Revenue Code.
Pursuant to the DiscCo Commission Agreement, a commission is paid to the DiscCo
and the DiscCo recognizes income and pays a dividend to its owners. The Company
and DiscCo intend to terminate the DiscCo Commission Agreement as soon as
practicable following closing.





























--------------------------------------------------------------------------------







Schedule 2.27

Brokers’ Fees

 No disclosure.

















--------------------------------------------------------------------------------







Schedule 2.29(a) and (b)

Intellectual Property

1.

The attachment to this Schedule 2.29(a) and (b) sets forth all issued trademarks
registered by the Company, the registration or application number, the date
filed, and the names of the jurisdictions covered.




2.

The attachment to this Schedule 2.29(a) and (b) sets forth all trademark
applications that have been abandoned by the Company. The Company still uses
these trademarks in the conduct of its business, except that it uses
“Coseflex-DS” in accordance with the Settlement Agreement and Release with
Nutramax Laboratories, LLC. Additionally, the Company has discontinued sale of
the “Glucorex” product in the United States.




3.

The Company and its subsidiaries, Newton-Everett, LLC, Biovets, LLC, and Biovea,
LLC (“collectively, the “WRG Parties”), entered into that certain Settlement
Agreement and Release with Nutramax Laboratories, LLC in January 2009
(“Settlement Agreement”). Pursuant to the terms of the Settlement Agreement, the
WRG Parties agreed to never use the Cosequin or Coseflex marks, or any
confusingly similar mark, or the terms “Cose” or “quin” in connection with the
sale or advertising of any product for animals or humans, and that the WRG
Parties shall not apply for trademark registration with respect to any Nutramax
trademark or with respect to the words “Coseflex,” “Cose,” “Cosa,” or “quin,”
among other covenants on behalf of the WRG Parties in certain territories as
fully set forth in the Settlement Agreement.




4.

The Company owns proprietary software developed by its IT employees, which is
used as an administrative, enterprise, and inventory system for back-end
operation of the business.  




5.

Pursuant to that certain Standard Patent Sublicense and Covenant Not to Sue
between ThermoLife International, LLC and the Company, dated May 17, 2013
(“ThermoLife Agreement”), the Company was granted a license to certain patents
for use with respect to certain products of the Company, including without
limitation Isotropin Diet, Isotropin HGH-R, Isotropin Rejuvenation, Noxadrene,
Senstra, and Vialafil, in exchange for a one-time royalty payment of $10,000.
The license terminates on June 23, 2018.

6.

The Company owns the following domain names:

DOMAIN NAME

RESISTRAR

 

 

 

 

 

7keto.co.uk

register

 

 

7keto-info.com

marcaria

 

 

918llc.com

register

 

 

acai-france.info

register

 

 

acai-info.com

marcaria

 

 

acnegen.com

register

 

 











--------------------------------------------------------------------------------











adrianlondon.com

register

 

 

adrian-london.com

register

 

 

african-mango-info.com

marcaria

 

 

agestop.co.uk

register

 

 

agestop.net

register

 

 

agestop-uk.com

register

 

 

aminoforce.com

eurodns.com

 

anagenresearch.com

register

 

 

anagen-research.com

register

 

 

anastore.fr

eurodns.com

 

appletrim.com

register

 

 

arthrolactin.com

register

 

 

avrologistic.com

eurodns.com

 

avrologistics.com

eurodns.com

 

babylabs.com

register

 

 

beavea.com

register

 

 

beovea.com

register

 

 

biomedx-research.com

register

 

 

biovea.ae

marcaria

 

 

biovea.at

eurodns.com

 

biovea.be

eurodns.com

 

biovea.biz

eurodns.com

 

biovea.cc

register

 

 

biovea.ch

eurodns.com

 

biovea.cl

marcaria

 

 

biovea.co

register

 

 

biovea.co.ee

eurodns.com

 

biovea.co.in

eurodns.com

 

biovea.co.jp

marcaria

 

 

biovea.co.nl

eurodns.com

 

biovea.co.no

marcaria

 

 

biovea.co.nz

eurodns.com

 

biovea.co.uk

register

 

 

biovea.co.za

marcaria

 

 

biovea.com

register

 

 

biovea.com.ar

eurodns.com

 

biovea.com.bo

eurodns.com

 

biovea.com.co

eurodns.com

 

biovea.com.de

eurodns.com

 

biovea.com.es

eurodns.com

 

biovea.com.hk

marcaria

 

 

biovea.com.mx

marcaria

 

 

biovea.com.pe

eurodns.com

 











--------------------------------------------------------------------------------











biovea.com.pl

eurodns.com

 

biovea.com.pt

eurodns.com

 

biovea.com.py

eurodns.com

 

biovea.com.sg

marcaria

 

 

biovea.com.tw

eurodns.com

 

biovea.com.uy

eurodns.com

 

biovea.cz

eurodns.com

 

biovea.de.com

101domain.com

 

biovea.dk

eurodns.com

 

biovea.es

eurodns.com

 

biovea.fr

eurodns.com

 

biovea.gr

eurodns.com

 

biovea.hk

marcaria

 

 

biovea.hk.com

marcaria

 

 

biovea.hu

eurodns.com

 

biovea.im

eurodns.com

 

biovea.in

eurodns.com

 

biovea.info

eurodns.com

 

biovea.it

eurodns.com

 

biovea.jp

register

 

 

biovea.kr

marcaria

 

 

biovea.li

eurodns.com

 

biovea.lt

eurodns.com

 

biovea.lu

eurodns.com

 

biovea.lv

eurodns.com

 

biovea.me

eurodns.com

 

biovea.mobi

eurodns.com

 

biovea.mx

marcaria

 

 

biovea.net

register

 

 

biovea.nl

eurodns.com

 

biovea.no

marcaria

 

 

biovea.nu

eurodns.com

 

biovea.org

eurodns.com

 

biovea.pl

eurodns.com

 

biovea.pt

marcaria

 

 

biovea.ro

eurodns.com

 

biovea.ru

eurodns.com

 

biovea.se

eurodns.com

 

biovea.sg

marcaria

 

 

biovea.si

101domain.com

 

biovea.sk

eurodns.com

 

biovea.tel

eurodns.com

 

biovea.tv

register

 

 











--------------------------------------------------------------------------------











biovea.tw

eurodns.com

 

biovea.us.com

register

 

 

biovea.vn

eurodns.com

 

biovea.ws

register

 

 

bioveaapotheke.com

eurodns.com

 

biovea-apotheke.com

register

 

 

bioveaapotheke.de

eurodns.com

 

biovea-apotheke.de

eurodns.com

 

biovea-argentina.com

register

 

 

bioveaaustralia.com

register

 

 

biovea-australia.com

register

 

 

biovea-brasil.com

eurodns.com

 

biovea-brasil.com.br

eurodns.com

 

biovea-brazil.com

eurodns.com

 

bioveacanada.com

register

 

 

biovea-canada.com

register

 

 

bioveadeutschland.com

eurodns.com

 

biovea-deutschland.com

register

 

 

bioveadeutschland.de

eurodns.com

 

bioveaespana.com

register

 

 

biovea-espana.com

name.com

 

bioveaeurope.com

register

 

 

biovea-europe.com

register

 

 

biovea-europe.eu

eurodns.com

 

bioveafrance.com

register

 

 

biovea-france.com

register

 

 

bioveaitalia.com

register

 

 

biovea-italia.com

register

 

 

biovea-mexico.com.mx

marcaria

 

 

bioveaportugal.com

eurodns.com

 

biovea-portugal.com

register

 

 

biovea-uk.co.uk

eurodns.com

 

biovea-uk.com

register

 

 

biovea-venezuela.com

eurodns.com

 

biovia.com

eurodns.com

 

biovital.co.uk

register

 

 

celexil.com

register

 

 

colicure.com

register

 

 

cosaflex.com

eurodns.com

 

coseflex.com

register

 

 

cosiflex.com

eurodns.com

 

creadrene.com

eurodns.com

 

dhea-france.com

register

 

 











--------------------------------------------------------------------------------











dhea-france.org

register

 

 

dhea-info.co.uk

register

 

 

dhea-info.org

register

 

 

dhea-info.uk.com

101domain.com

 

dheasante.com

eurodns.com

 

dheasante.fr

eurodns.com

 

doxylamine-succinate.com

marcaria

 

 

ebeautesante.com

register

 

 

edhea.com

register

 

 

enraged.com

register

 

 

enragednutrition.com

register

 

 

enraged-nutrition.com

register

 

 

erexil.com

eurodns.com

 

euro-dhea.com

register

 

 

eurovital.be

eurodns.com

 

eurovital.ch

eurodns.com

 

eurovital.co.uk

eurodns.com

 

eurovital.com

eurodns.com

 

eurovital.com

register

 

 

eurovital.es

eurodns.com

 

eurovital.fr

eurodns.com

 

eurovital.gr

eurodns.com

 

eurovital.it

eurodns.com

 

eurovital.net

eurodns.com

 

eurovital.pl

eurodns.com

 

firstbiotic.com

register

 

 

foligain.com

register

 

 

garcinia-info.com

marcaria

 

 

gelenknahrung.de

register

 

 

glucosamine-france.com

register

 

 

glucosamine-info.co.uk

register

 

 

glucosamine-info.com

marcaria

 

 

glucosamin-info.de

register

 

 

hgh-info.co.uk

register

 

 

hoodiadrene.com

eurodns.com

 

hoodiaforce.com

namesbeyond

 

hoodia-force.com

eurodns.com

 

hoodia-lean.com

register

 

 

immunorite.com

eurodns.com

 

infodhea.com

eurodns.com

 

info-dhea.net

marcaria

 

 

info-hcg.com

marcaria

 

 

info-hgh.com

marcaria

 

 











--------------------------------------------------------------------------------











info-minoxidil.com

marcaria

 

 

info-progesterone.com

marcaria

 

 

janamed.co.uk

register

 

 

janamed.com

eurodns.com

 

juicerite.co.uk

eurodns.com

 

juice-rite.co.uk

eurodns.com

 

juicerite.com

register

 

 

juice-rite.com

eurodns.com

 

juicerite.net

eurodns.com

 

juice-rite.net

eurodns.com

 

kavakava-info.com

marcaria

 

 

kava-kava-uk.co.uk

eurodns.com

 

keratinmd.com

marcaria

 

 

labodiscount.co.uk

register

 

 

leguidedesvitamines.com

register

 

 

lyconcepts.com

register

 

 

maca-france.info

eurodns.com

 

maca-info.net

marcaria

 

 

melatonine.co

register

 

 

melatonine-france.com

register

 

 

melatonine-france.org

register

 

 

melatonin-info.co.uk

register

 

 

melatonin-info.com

register

 

 

melatonin-info.de

register

 

 

melatonin-info.uk.com

101domain.com

 

minoxidil.at

eurodns.com

 

minoxidil.cc

register

 

 

minoxidil.fr

marcaria

 

 

minoxidil.se

eurodns.com

 

minoxidil-australia.com

register

 

 

minoxidil-ch.com

eurodns.com

 

minoxidil-de.com

register

 

 

minoxidil-deutschland.com

register

 

 

minoxidil-deutschland.de

eurodns.com

 

minoxidil-espana.com

register

 

 

minoxidil-for-women.co.uk

register

 

 

minoxidil-france.com

register

 

 

minoxidil-info.co.uk

register

 

 

minoxidil-italia.com

register

 

 

minoxidil-uk.co.uk

register

 

 

minoxin.com

register

 

 

mycogenix.com

marcaria

 

 

neubody.com

eurodns.com

 











--------------------------------------------------------------------------------











neulook.com

register

 

 

neulook.com

register

 

 

neulook.net

register

 

 

newbody.com

eurodns.com

 

newton-everet.com

register

 

 

newtoneverett.com

register

 

 

newton-everett.com

register

 

 

noxadrene.com

eurodns.com

 

noxadrine.com

eurodns.com

 

nuebody.com

register

 

 

nupearl.com

marcaria

 

 

ocuvisi.com

eurodns.com

 

oralgen.com

register

 

 

oxotrim.com

register

 

 

patriciazwisler.com

register

 

 

pregnenolone-info.com

marcaria

 

 

pressuril.com

eurodns.com

 

probiogen.com

register

 

 

prodermhgh.com

register

 

 

prodrene.com

register

 

 

progentics.com

register

 

 

progesterone.fr

marcaria

 

 

prostaze.com

register

 

 

protektrading.com

eurodns.com

 

protek-wholesale.com

eurodns.com

 

pureemu.com

register

 

 

raspberry-ketone-info.com

marcaria

 

 

respitrin.com

register

 

 

scottsdaleluxurymotors.com

register

 

 

senstra.com

eurodns.com

 

serafinarussell.com

register

 

 

sleep-aid-info.com

marcaria

 

 

slendersol.com

register

 

 

slimhelp.co.uk

register

 

 

slimhelp.net

register

 

 

slimhelp-uk.com

register

 

 

sluxury.com

register

 

 

stefanrussell.com

register

 

 

stellarussell.com

register

 

 

steroides.fr

eurodns.com

 

striagen.com

register

 

 

striagen.fr

eurodns.com

 

striagen-ds.com

eurodns.com

 











--------------------------------------------------------------------------------











supercarsundays.com

register

 

 

superflex3.co.uk

eurodns.com

 

superflex3.com

register

 

 

superflex-3.com

register

 

 

superflex3.de

eurodns.com

 

superhormones.fr

eurodns.com

 

synoplus.com

register

 

 

tcentials.com

register

 

 

testrogain.co.uk

register

 

 

testrogain.com

register

 

 

thyroxite.com

register

 

 

valafil.com

eurodns.com

 

veabio.com

register

 

 

veaderm.com

register

 

 

vialafil.com

register

 

 

vialafil.es

eurodns.com

 

vialafil.fr

eurodns.com

 

vialafil.ru

eurodns.com

 

vialfil.com

register

 

 

vilafil.com

eurodns.com

 

vitamines-france.com

register

 

 

vitasource.info

register

 

 

vitasource.org

register

 

 

wellstra.com

eurodns.com

 

wp-wrg.com

register

 

 

wrgroup.com

register

 

 

wrgroup.net

register

 

 

wrgroup.org

register

 

 

xanthadrene.com

eurodns.com

 

xenadrine.fr

eurodns.com

 

yohimbe-info.com

marcaria

 

 

zoeez.com

register

 

 

















--------------------------------------------------------------------------------







Schedule 2.29(c)

Intellectual Property Rights

No disclosure.











--------------------------------------------------------------------------------










Schedule 2.29(e) and (f)

Intellectual Property Infringement

1.

The Company received a letter, dated November 6, 2014, from Greencoat Ltd, an
entity existing in the United Kingdom (“Greencoat”), regarding medical claims
made by the Company and/or one or more of its subsidiaries in connection with
the marketing of “SUPERFLEX-6” and “SUPERFLEX-3.” Greencoat alleges that medical
claims made on a website owned by the Company and/or one or more of its
subsidiaries are misleading to consumers and has resulted in Google blocking
websites containing the term “SUPERFLEX.” In a separate letter, dated September
24, 2014, counsel on behalf of Greencoat demanded that the Company (or one or
more of its subsidiaries) immediately cease selling products labeled with the
term “SUPERFLEX” and remove all associated advertisements and marketing or
promotional materials containing the term “SUPERFLEX” because such use infringes
on Greencoat’s registered trademark of the term “SUPERFLEX.” The Company has not
received further communication from Greencoat on this matter and the Company
does not intend to change the name of this product.




2.

The company received a letter, dated August 7, 2015, from counsel to Glykon
Technologies Group, LLC (“Glykon”), demanding that the Company’s subsidiary,
Newton Everett, LLC, immediately cease and desist using the mark “Glucorex” as
it infringes on Glykon’s federally registered trademark GLOCOREX. The Company
has discontinued sale of its “Glucorex” product in the United States, but is
still using the mark “Glucorex” in other territories.


























--------------------------------------------------------------------------------







Schedule 4.2(b)

Consents

1.

Standard Industrial/Commercial Multi-Tenant Lease, dated November 10, 2014,
between the W/R Group, Inc., an Arizona corporation (the “Company”), and
Hunnicutt Gravenstein, LLC.




2.

Standard Industrial/Commercial Multi-Tenant Lease, dated July 5, 2011, between
the Company and Comstock Family, L.L.C.




3.

Framework Contract for the Supply of Services between Company and CallPoint New
Europe S.R.L., as modified by each of the addendums set forth below:

d.

Addendum No. 1 to the Framework Contract, dated April 13, 2010.

e.

Addendum No. 2 to the Framework Contract, April 27, 2010.

f.

Addendum No. 3 to the Framework Contract, June 1, 2011.

g.

Addendum No. 4 to the Framework Contract, dated April 13, 2010.

h.

Addendum No. 5 to the Framework Contract, dated January 1, 2013.

i.

Addendum No. 6 to the Framework Contract, April 13, 2010.

j.

Addendum No.7 to the Framework Contract, April 13, 2010.

4.

Super Citrimax Licensing Agreement, dated August 8, 2014, between the Company
and InterHealth Nutraceuticals Incorporated.

5.

Non-Exclusive Contract Manufacturing License Agreement, dated September 3, 2014,
between Biocell Technology LLC, and Coastal Earth Limited.

6.

Distribution Agreement, dated April 24, 2014, between the Company and Lune North
America, Inc.

7.

ZMA Licensing Agreement, dated August 27, 2015, between the Company and SNAC
System, Inc.














--------------------------------------------------------------------------------










Schedule 4.13

Allocation of Total Consideration

To be supplied prior to Closing

















--------------------------------------------------------------------------------







DS HEALTHCARE GROUP, INC.

DISCLOSURE SCHEDULE

Pursuant to (A) that certain Amended and Restated Asset Purchase Agreement,
dated as of December 23, 2015  (the “Agreement”), by and among DS Healthcare
Group, Inc., a Florida corporation (the “Parent”); WRG Acquisition Corporation,
an Arizona corporation (the “Buyer”), W/R Group, Inc., an Arizona corporation
(the “Seller”); Stefan Russell (“Russell”); and Carey Williams (“Williams” and
collectively with Russell, the “Stockholders”); and (B) that certain amended and
restated agreement and plan or merger and reorganization, dated as of December
23, 2015 (the “Merger Agreement”) among the Parent, WRG Acquisition Corp., a
Nevada corporation (“MergerCo”), WR Group IC-Disc, Inc., a Nevada corporation
(“DiscCo”)  and  Russell, solely for the purposes set forth in the Agreement and
the Merger Agreement, the Parent is delivering this Disclosure Schedule to the
Seller, the Stockholders, DiscCo and Russell. All terms used herein with initial
capital letters have the same meanings assigned to them in the Agreement, unless
otherwise defined.

The representations and warranties of the Parent and the Buyer set forth in
Article III of the Agreement and the Parent and MergerCo set forth in Article
III of the Merger Agreement are made and given subject to the disclosures in
this Disclosure Schedule. This Disclosure Schedule should be read in its
entirety.

In addition, the Disclosure Schedule is subject to the following terms and
conditions:

·

All references to Section numbers are to Sections of the Agreement, unless
otherwise stated.

·

All references to dollar amounts are references to U.S. dollars.

·

All references to Parent SEC Reports referred to in the Agreement are hereby
deemed to include (i) all of the documents referred to in Section 3.6 of the
Agreement, (ii) all Form 8-K Current Reports filed with the SEC subsequent to
the August 31, 2015, and (iii) all of the Parent’s Quarterly Report on Form 10-Q
for the period ended June 30, 2015, as filed with the SEC on August 14, 2015,
and (ii) the Parent’s Quarterly Report on Form 10-Q for the period ended
September 30, 2015, as filed with the SEC on November 16, 2015.  All of the
Parent SEC Reports, as so updated are available for inspection by the Parent and
the Stockholders and are incorporated by this reference into this Parent and
Purchaser Disclosure Schedule.

·

Information disclosed by the Parent and the Stockholders pursuant to any Section
of this Disclosure Schedule will be deemed to be incorporated in and disclosed
with respect to other Sections of this Disclosure Schedule to the extent the
Agreement requires such disclosure. This Disclosure Schedule shall be arranged
in paragraphs corresponding to the numbered and lettered paragraphs contained in
Article II of the Agreement; and to the extent that it is clear from the context
thereof that such disclosure also applies to any other numbered paragraph
contained in Article II of the Agreement, the disclosures in any numbered
paragraph of this Disclosure Schedule shall qualify such other corresponding
numbered paragraph in Article III of the Agreement.   

·

The Parent SEC Reports and any other annexes, attachments, and exhibits to this
Disclosure Schedule, if any, form an integral part of this Disclosure Schedule
and are incorporated by reference for all purposes as if set forth fully herein.











--------------------------------------------------------------------------------







·

The headings and descriptions of representations, warranties, and covenants
herein are for descriptive purposes and convenience of reference only and should
not be deemed to affect such representations, warranties, or covenants or to
limit the exceptions made hereby or the provisions hereof.














--------------------------------------------------------------------------------







Schedule 3.2

Capitalization

Notes Payable

The Parent is party to a note for $250,000 to Douglas Ross which is secured by
inventory and bears interest at 1% per month. The note originally matured on
March 28, 2015 and was extended near the maturity date to July 20, 2016.  In
connection with issuing the note, the Parent has also issued a warrant to
purchase 30,000 common shares at $0.85 per share. The warrants expire in two
years. The warrants had an aggregate relative fair value of $16,500.  In the
quarter ended September 30, 2015, the note was increased from $250,000 to
$450,000 on the same terms and conditions and the Parent issued an additional
12,000 warrants to the note holder at an exercise price of $2.50 per share.




Equity Securities




1.

The authorized capital stock of the Parent consists of (a) 250,000,000 shares of
the common stock of the Parent, par value $0.001 per share (the “DSH Common
Stock”), of which 20,148,675 shares are issued and outstanding as at December
17, 2015, excluding (i) 2,000,000 additional shares of DSH Common Stock sold to
certain institutional investors for $2.50 pursuant to a registered direct
offering and a Section 424B prospectus supplement filed with the SEC on December
20, 2015 (the “December Pro Sup”), (ii) 1,036,140 shares of DSH Common Stock
issuable upon the exercise of outstanding options or warrants, and (iii)
1,500,000 shares of DSH Common Stock issuable upon exercise of warrants to be
issued in a private placement described in the December Pro Supp; and (b)
30,000,000 shares of preferred stock, $0.001 par value per share, containing
such rights and privileges as the board of director of Buyer may determine from
time to time, of which no shares of preferred stock are outstanding.  

2.

During the second quarter of 2015, the Parent issued 15,500 shares of common
stock in aggregate to two investor relations (“IR”) firms for services valued at
$28,060.  The Parent also issued an aggregate of 412,154 shares of common stock
to five employees for services rendered, at an aggregate value of $380,902 which
were accrued and expensed in prior periods and 5,000 shares of common stock
valued at $8,200 to a director or services rendered. The Parent also issued
440,000 shares of common stock to an investor in satisfaction of a subscription
to purchase the shares, cancelled $2,500 subscription and returned 6,000 shares
to treasury and cancelled.  The Parent issued 200,000 forfeitable shares of
common stock to a consultant valued at $328,000 for services to be rendered
ratably over the upcoming year, which have been charged to equity and will be
accreted to expense as the services are performed.  As of September 30, 2015,
the Parent has a remaining stock subscription of $218,666.




3.

During the third quarter of 2015, the Parent issued 800,000 forfeitable shares
of common stock to a distributor valued at $2,269,200 for services to be
rendered ratably over the next 5 years, which have been charged to stock
subscription, a component of equity, and will be accreted to expense as the
services are performed.  As of September 30, 2015, the Parent has a remaining
stock subscription relating to this agreement of $2,232,167.  The Parent also
issued 7,251 shares to an investor relations firm and 130,307 shares to eight
employees for services in aggregate valued at $367,341.  Of the shares issued to
the eight employees, one of the employee received shares that have a vesting
period of 1.25 years.  As of September 30, 2015, the unearned compensation for
this employee was $14,118, which will ratably vest in the next twelve months.
 Furthermore, the











--------------------------------------------------------------------------------







Parent also received $500,000 from an investor for an ongoing subscription to
purchase 605,000 shares valued at $1,996,500. Accordingly, as of September 30,
2015, the Parent has recorded a stock subscription of $1,496,500.




4.

Effective with the appointment of each of our three non-employee directors to
the Parent’s Board during 2015, the Parent agreed to issue to each of our three
non-employee directors restricted common stock that shall vest in four (4) equal
tranches at the end of each fiscal quarter for the period of twelve (12) months
from their respective date of appointment.  Accordingly, during 2015, the Parent
granted an aggregate total of 25,000 shares of restricted common stock with an
aggregate value of $67,650 based on the appointment date’s last preceding
business day’s closing market price.  The aggregate amounts of these grants and
their related compensation expenses for 2015-YTD were deemed immaterial and not
recorded.




5.

During the third quarter of 2015, the Parent granted warrants to one of our
employees to purchase 720,000 common shares.  The warrants are to be issued and
vested ratably over 48 months starting on September 3, 2015 with an expiration
of 15 years from each respective date of issuance.  Additionally, the Parent
also granted warrants to another employee to purchase 21,614 common shares
vesting over one year with an expiration of three years. These two new employees
were granted the above warrants in connection with their respective employment
arrangement with the Parent and the exercise price for these warrants are zero.
 Accordingly, the Parent valued these warrants based on the respective grant
dates of these stock-based compensation award using the value of the Parent’s
underlying stock.  The aggregate estimated fair value for these warrants at
grant dates of $2,746,200 was included in additional paid-in-capital with an
offsetting amount recorded in unrecognized compensation costs, which is also
included in additional paid-in-capital.  The unrecognized compensation costs are
amortized over the vesting period of the respective employee award.  As of
September 30, 2015, the unamortized unrecognized compensation cost was
$2,643,975.




6.

During the fourth quarter of 2015, the Parent issued 5,930 shares to a
consultant with an estimated fair value of $15,000 for services and 40,000
shares to an employee.




See Schedules of Option and Warrants attached.

















--------------------------------------------------------------------------------







Schedule 3.5

Subsidiaries

The Parent’s corporate structure is set forth below:




[dskx_ex10z1001.jpg] [dskx_ex10z1001.jpg]

 

Incorporated

EIN Number




DS Healthcare Group, Inc.

Florida

20-8258587




Subsidiaries




DS Laboratories Inc.

Florida




Sigma Development and Holding Co., Inc.

Florida

20-8258604




Polaris Labs, Inc.

Florida

applied for




VIE (Variable Interest Entities)




Velocity Storage and Packaging, Inc.

Florida

27-02229964




Polymer Audio Research Inc.

Florida

45-5231902




Nutra Origin, Inc.

Florida

closed/inactive




The Pure Guild, Inc.

Florida

closed/inactive




Such listed Subsidiaries do not include WRG Acquisition Corporation, a recently
formed Arizona corporation, and WRG Acquisition Corp., a recently formed Nevada
corporation, formed for the purpose of acquiring the assets of W/R Group, Inc.
and subsidiaries and consummating the triangular merger with WR Group-IC Disc,
Inc., respectively.




















--------------------------------------------------------------------------------







Schedule 3.14

Owned Real Property

None























--------------------------------------------------------------------------------







Schedule 3.15

Real Property Leases




Lease for office and production facilities –




 

·

The Parent is party to a lease for a total of 1,875 square feet in sales
facilities located in Ashville, North Carolina. The leases provide for monthly
rent of $4,725 throughout the lease term which both expires on December 31,
2015.  Effective September 30, 2014 the Parent has relocated this office to its
Florida headquarters and as of September 30, 2015 is still in negotiations with
the landlord to formalize the lease termination.

 

 

 

 

·

The Parent was party to a lease for 50,000 square feet in warehouse and
corporate office space located in Deerfield Beach, Florida, which expired in
July 2014. On June 25, 2014, commencing August 1, 2014, the Parent completed
negotiations for a new lease for the same Deerfield Beach location. The terms of
the new lease provide for $6.00 per square foot or $24,720 per month base rent
plus $10,918 monthly in operating expenses and terminates on July 31, 2019. The
lease provides for annual increases in the monthly base rent of $0.24- $0.27 per
square foot.




The Parent’s Mexican facility leases 246 square feet of office space and 1,230
square feet of warehouse Mexico City, Mexico, which expires in April 2016 and
provides for monthly rent of MXN 20,000 ($1,171).














--------------------------------------------------------------------------------







Schedule 3.16

Contracts

In addition to the real property leases referred to in Schedule 3.16, the
Agreement and the Merger Agreement, the Parent is a party to the following
Material Contracts:

As of October 26, 2015, the Parent entered into an employment agreement with
Renee Barch-Niles (the “Barch-Niles Employment Agreement”) as its new Chief
Executive Officer. The Barch-Niles Employment Agreement has a term beginning
October 26, 2015 and ending December 31, 2019. Per the terms, Ms. Barch-Niles
shall be paid an annual base salary of $200,000 and shall be entitled to a cash
bonus of up to 100% of her base salary subject to certain performance targets
mutually agreed upon by both Barch-Niles and the Board of Directors.
Additionally, Ms. Barch-Niles shall receive a commission equal to 3% on the
gross sales amount for any new account or client acquisition that Barch-Niles
brings to the Parent and closes on her own. The Parent shall also award Ms.
Barch-Niles a Restricted Stock Grant of 450,000 that shall vest monthly over the
course of the first 48 months following the effective date (which is equal to
9,375 shares per month). Additionally, Barch-Niles is entitled to an equity
signing bonus grant of 15,924 shares that vest monthly in an amount of 1,327
shares per month for 12 consecutive months. The equity grants are subject to a
make-whole in the event that the shares are worth less than $2,500,000 and
$50,000, respectively, the Parent will issue additional shares to Barch-Niles to
bring the value of the shares to $2,500,000 and $50,000, respectively, subject
to a minimum price per share of $3.50. Lastly, Barch-Niles shall also receive
warrant coverage of $100,000 per year, with a one-year expiration date
calculated as the average price in the last five trading days of the year.




The Parent was a party to a note payable for $350,000 which was due on May 28,
2015.  The note payable was secured by finished goods and bore interest at 1%
per month.  On June 1, 2015 the parties agreed to convert the note plus accrued
interest to common shares.  Subsequently, on September 15, 2015, the Parent
issued 191,202 common shares to settle the outstanding note payable of $350,000
plus accrued interest of $37,100.




The Parent is party to a note payable that was originally issued on April 20,
2015 for $250,000 and was amended on September 1, 2015 to $450,000. The note
payable is secured by inventory and bears interest at 1% per month and matures
on December 31, 2015. In connection with the note, the Parent has also issued
warrants to purchase 30,000 common shares at $0.85 per share with an expiration
date of April 20, 2017 and warrants to purchase 8,000 common shares at $2.50 per
share with an expiration date of September 1, 2017. The warrants had an
aggregate estimated relative fair value of $26,049, which was recorded as a
discount to the note payable with an offsetting amount to additional
paid-in-capital. This amount is being amortized over the life of the note
payable and the unamortized discount amount at September 30, 2015 was $12,440.




On November 20, 2015, the Parent issued a letter proposal to Photomedex, Inc.
and Radiancy, Inc, as “Sellers,”. to acquire 100% of the assets and properties
of the consumer products divisions of Photomedex and Radiancy as well as the
capital stock of two subsidiaries located in the United Kingdom and Hong Kong.




The Consumer Products are generally described as proprietary products and
services that address skin diseases and conditions including psoriasis,
vitiligo, acne and photo damage, including home-use devices under the no!no!®
brand, for various indications including hair removal, acne treatment, skin
rejuvenation, and lower back pain; which products are sold and distributed to
spa markets, as well as traditional retail, online and infomercial outlets for
home-use products.











--------------------------------------------------------------------------------







The proposed Assets to be purchased are to consist of all of the business assets
used in and necessary for the continuity of the consumer business, and
specifically to include Intangible property customer lists, supplier lists,
other records, websites, technology used to manage and operate the business
including all software and databases; title and exclusive interests in to all
patents, trademarks, trade names, registrations, web addresses, formulations,
mechanical drawings, molds, digital and filmed production pieces, marketing
materials, sources of supply, vendor lists/contacts, know how, and all other
intellectual property associated with all consumer products previously in the
market, currently in the market and all products currently in development;
rights to hire employees of the consumer business;  active and viable customer
sales contracts and agreements and print material inventory that has been paid
for in full.  The assets to be purchased will not include inventory on hand.
 However, the Parent will agree to purchase, at Sellers’ cost, all such
inventory prior to sourcing inventory from third parties.  The purchased assets
will not include accounts receivable or cash on hand.




The total consideration will be $10.6 million of restricted Parent Common Stock
which shall be issued as 144 restricted securities, with the number of shares to
be calculated based on a 30 day average closing price of the Parent Common Stock
prior to the signing of the purchase agreement (the “Closing Parent Shares”).
 In the event that the market value (to be defined) of the Closing Parent Shares
is not at least $50.0 million by a date which shall be 12 months following the
closing of the acquisition, the Parent will be obligated to issue additional
shares of Parent Common Stock to make up for the short-fall, if any, in value,
subject to a “cap” (to be agreed upon) on the percentage of the aggregate number
of shares of Parent Common Stock to be issued and outstanding after giving
effect to the issuance the total aggregate maximum number of shares of Parent
Common Stock (inclusive of the Closing Parent Shares) to be issued to the
Sellers.   The Parent also will agree to register the Parent Common Stock for
resale, subject to reaching an agreement with Sellers to limit the public sales
of the registered shares, commencing six months after the closing, to one
percent of the outstanding Parent Common Stock every 90 days.




As at the date of this Disclosure Schedule a binding agreement has not, as yet,
been negotiated or executed and neither the Parent nor the proposed Sellers are
legally obligated to proceed with or consummate the proposed transaction.























--------------------------------------------------------------------------------







Schedule 3.19

Insurance Policies

·

$5,000,000 Executive Edge (AIG) – DS Healthcare officers and directors liability
insurance policy;




·

$5,000,000 Evanston Insurance – DS Healthcare General Liability (including
Products/Completed Operations Liability) Insurance Policy;




·

The Hartford Workers Compensation and Employers Liability Policy – Velocity
Storage and Packaging;




·

Technology Insurance Company - Workers Compensation and Employers Liability
Policy – DS Healthcare




·

International Marine Underwriters Ocean Marine Open Cargo Policy.




See attached Insurance Policies.























--------------------------------------------------------------------------------







Schedule 3.21

Litigation

On June 13, 2011, the Parent filed an action in the Circuit Court of the
Eleventh Judicial Circuit in and for Miami-Dade County, Florida for the
rescission of an investor relations and consulting agreement entered into on or
about October 15, 2010 whereby the Parent paid a third party approximately
$20,000 and 23,000 shares of restricted common stock in consideration of
investor relations and consulting services. The Parent has demanded return of
the 23,000 shares of restricted stock and recovery of costs and other damages.
The third party has filed a counter claim for breach of the agreement. The
Parent intends to continue vigorously defend this claim.




During 2011, the Parent filed an action in the Circuit Court of the Eleventh
Judicial Circuit in and for Miami-Dade County, Florida for the rescission of an
agreement entered into on or about May 18, 2010 whereby the Parent paid a third
party approximately $500 and 20,000 shares of restricted common stock in
consideration of consulting services. The Parent has demanded return of the
20,000 shares of restricted stock and recovery of costs and other damages. The
claim was dismissed for lack of jurisdiction and the Parent re-filed the action
in the Supreme Court, New York County, New York on or about January 11, 2012,
seeking rescission of said agreement and the return of $500 and 20,000 shares of
restricted common stock.  During March 2014, the matter was settled and each
party released the other from all claims related to the action.  Under a
settlement matter and general release, the defendant agreed to return to Parent
treasury 10,000 shares common stock subject to the dispute, and of the remaining
10,000 shares, the defendant agreed to a one year lock up agreement covering 60%
of the shares for a period of one year from the settlement date. As of September
30, 2015, the agreed shares have not been returned to the Parent.




From time to time, the Parent may be involved in various claims and legal
actions arising from the ordinary course of business.  In the opinion of
management, the ultimate disposition of these matters will not have a material
adverse effect on the Parent’s condensed consolidated financial position or
results of operations.

















--------------------------------------------------------------------------------







Schedule 3.22

List of Independent Contractors

In September 1, 2009, the Parent entered into a 10 year exclusive distribution
agreement for Brazil with Gamma Investors, which also provided for minimum
purchases and certain consulting services, in exchange for 300,000 shares of
common stock. The agreement was amended and restated in August 2011. In addition
to the distribution of our current product lines, Gamma Investors has committed
to provide all required financing necessary to complete the registration and
licensing in Brazil for our DS Laboratories line to be sold in Brazil. The
licensure process has been completed and the Parent commenced delivery of
products to Gamma during late-December 2012. The principal of Gamma Investors is
Ezio da Fonseca. Mr. Fonseca also holds investment and voting control of Phoenix
Investment Fund, Inc., and beneficially owns in excess of 5% of our outstanding
common stock.




Throughout year ended 2014 and through the three months ended March 31, 2015,
Daniel Khesin, the Parent's chief executive officer and chief financial officer
received, in addition to his base compensation, reimbursement of expenses of
approximately $82,000 which were for non-business related goods and services. 
Furthermore, Mr. Khesin received cash payments of approximately $50,000 during
2014 that, pursuant to his executive employment agreement, were to be payable in
shares of the Parent's common stock at fiscal year end. While Mr Khesin believed
that these payments were received as satisfaction of certain bonus or
perquisites earned by him on a monthly basis under his employment agreement,
such payments, if any, required prior approval of our compensation committee,
which approval was not received until subsequent to the year ended December 31,
2014. Section 402 of the Sarbanes Oxley Act of 2002 prohibits advances or loans
to a director or executive officer of a public Parent. While our audit committee
has concluded that the payments made to Mr. Khesin prior to board approval are
not in violation of Section 402 of the Sarbanes Oxley Act of 2002, in the event
it is determined any such payments were a violation of the Sarbanes Oxley Act,
such violation could have a material adverse effect on the Parent, including,
but not limited to criminal, civil or administrative sanctions, penalties, or
investigations, in addition to potential securities litigation. 

 See also Schedule 3.26.




















--------------------------------------------------------------------------------







Schedule 3.24




Environmental Matters




None

















--------------------------------------------------------------------------------







Schedule 3.25




Permits




See Business tax receipts and resales certificates on DSKX Dropbox

















--------------------------------------------------------------------------------







Schedule 3.26




Certain Business Relationships with Affiliates




In addition, Effective December 16, 2013, the Parent entered into an executive
employment agreement with Daniel Khesin, its current chief executive officer, to
serve as chief executive officer, for an initial term through December 31, 2018
(the “Initial Term”) and thereafter automatically renewed for successive one
year terms (each, a “Renewal Term”), unless terminated upon six months prior
written notice (a “Non Renewal Notice”). During the Initial Term his base salary
shall be $250,000 and shall increase by 20% for any one quarterly period
following a quarterly period in which the Parent is profitable. Such increases
do not accumulate or carry over to subsequent periods. The base salary,
commencing year ending December 31, 2014 and subject to Nasdaq Rules, includes
$50,000 payable in Parent common stock valued at the closing price at the end of
each calendar year during the term of the agreement. Furthermore, Mr. Khesin
shall be entitled to receive an annual performance bonus, payable in stock
and/or cash, based on achieving annual targets set by the board of directors.
 Under the agreement Mr. Khesin shall be entitled to receive reimbursement for
all reasonable travel, entertainment and miscellaneous expenses incurred in
connection with the performance of his duties. Mr. Khesin is entitled to paid
vacation as determined by the board and initially four weeks per annum. He is
also entitled to participate in any pension, insurance or other employment
benefit plan as maintained by the Parent for its executives, including programs
of life and medical insurance. The Parent has agreed to maintain disability
insurance and directors’ and officers’ liability coverage during his employment
term. In the event the Parent fails to maintain a disability policy for Mr.
Khesin and Mr. Khesin becomes disabled during the term of the agreement, then he
shall continue to receive 25% of his base salary for a period of 10 years, or
until the disability is removed. 




If the Parent terminates Mr. Khesin’s employment without cause the Parent shall
pay as severance pay to Mr. Khesin within 30 days following the termination
date, a lump sum amount equal to 42 months of his annual base salary and all of
his options, if any, shall automatically vest and become fully exercisable.
 Furthermore, upon delivery of a Non Renewal Notice, the Parent shall also pay
Mr. Khesin a lump sum amount equal to 42 months of his annual base salary.
During the term of the agreement and for a 6 month period following the
termination of the agreement, Mr. Khesin shall be subject to a non competition
and non solicitation restrictions, unless his employment is terminated without
cause by the Parent or upon change of control of the Parent or following a Non
Renewal Notice.




In connection with the hiring of Renee Barch-Niles as its new Chief Executive
Officer, in October 2015, Mr. Khesin resigned his position as CEO and remains
President and a director of the Parent.




As at September 30, 2015




The Parent expensed $77,480 (2015) and $77,425 (2014) as compensation to the
father of Daniel Khesin and President for consulting on various projects,




 The Parent expensed $51,174 (2015) and $0 (2014) as compensation to the sister
of Daniel Khesin as a brand manager for various customers,














--------------------------------------------------------------------------------







The Parent had receivables from a consultant, who is also a shareholder and
performs various professional services, of $54,587 (2015) and $11,170 (December
31, 2014) and payables of $0 (2015) and $11,571 (December 31, 2014). In
addition, the Parent had the following transactions with the consultant:




·

The Parent expensed $42,475 (2015) and $51,887 (2014) for materials needed for
the assembly and manufacture of products for export,

·

The Parent paid a consultant who is a shareholder and performs outsourced COO
services and was reimbursed the following:  $134,583 (2015), and $0 (2014) for
outsourced COO services.

·

The Parent expensed $56,208 (2015) and $281,334 (2014) in cash and stock for IR
related expenses and services.














--------------------------------------------------------------------------------







Schedule 3.27

Brokers Fees

None















